Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 3

 

AMENDMENT NO. 3 (this “Amendment”) dated as of October 10, 2018 among THE MEN’S
WEARHOUSE, INC., a Texas corporation (the “Borrower”), the Guarantors party
hereto, the Amendment No. 3 Purchasing Lender (as defined below), and JPMORGAN
CHASE BANK, N.A., as Administrative Agent for the Lenders (together with its
successors in such capacity, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrower, certain lenders and the Administrative Agent entered into
a Term Credit Agreement dated as of June 18, 2014 (as amended by Amendment
No. 1, dated June 26, 2014, Incremental Facility Agreement No. 1, dated as of
April 7, 2015, and Amendment No. 2, dated April 9, 2018, and as further amended,
restated, amended and restated, modified or supplemented and in effect on the
date hereof, the “Existing Credit Agreement”);

 

WHEREAS, the Borrower desires to amend the Existing Credit Agreement, to reprice
the Borrower’s existing term loan facility and make certain other amendments on
the terms set forth herein (the Existing Credit Agreement as so amended, the
“Amended Credit Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Amended Credit
Agreement);

 

WHEREAS, Section 9.02 of the Existing Credit Agreement provides that the
Borrower, Parent, the Administrative Agent and each Lender affected thereby may
amend the Existing Credit Agreement and the other Loan Documents for certain
purposes;

 

WHEREAS, each Lender under the Existing Credit Agreement (collectively, the
“Existing Lenders”) that executes and delivers a signature page counterpart to
this Agreement or indicates its affirmative consent online in accordance with
instructions posted to Existing Lenders will be deemed to have consented to this
Amendment (each an “Amendment No. 3 Consenting Lender” and, collectively, the
“Amendment No. 3 Consenting Lenders”);

 

WHEREAS, Amendment No. 3 Consenting Lenders constituting the Required Lenders
have executed and returned a signature page counterpart (or have indicated
affirmative consent online in accordance with instructions posted to the
Existing Lenders) to this Amendment;

 

WHEREAS, each Existing Lender that fails to return a signature page counterpart
prior to the deadline specified by the Borrower in instructions posted to
Existing Lenders (or fails to indicate its affirmative consent online in
accordance with instructions posted to Existing Lenders) is referred to herein
as an “Amendment No. 3 Non-Consenting Lender” and, collectively, as the
“Amendment No. 3 Non-Consenting Lenders”;

 

WHEREAS, JPMorgan Chase Bank, N.A. is an Eligible Assignee (in such capacity,
the “Amendment No. 3 Purchasing Lender”) and has agreed to purchase on the
Amendment No. 3 Effective Date all Tranche B-2 Term Loans held by Amendment
No. 3 Non-Consenting Lenders as of the Amendment No. 3 Effective Date at a
purchase price (the “Purchase Price”) equal to the outstanding principal amount
of such Tranche B-2 Term Loans;

 

--------------------------------------------------------------------------------


 

WHEREAS, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Securities, LLC are acting as joint lead arrangers
and joint bookrunners for this Amendment.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I
AMENDMENTS

 

Subject to the occurrence of the Amendment No. 3 Effective Date and subject to
clause (b) of Article IV below, the Existing Credit Agreement is hereby amended
as set forth in Exhibit A to insert the language marked as underscored and
delete the language marked as strikethrough.  The Administrative Agent and the
Borrower are hereby authorized to enter into such amendments to the other Loan
Documents as the Administrative Agent shall reasonably determine are necessary
or desirable to effect this Amendment.

 

ARTICLE II

REAFFIRMATION OF LOAN DOCUMENTS

 

Each of the Loan Parties hereby confirms and ratifies all of its obligations
under the Loan Documents to which it is a party and hereby confirms and ratifies
all of its guarantees, pledges and grants of security interests under the
Collateral Agreement and the other Collateral Documents to which it is a party
and confirms that all references in the Loan Documents to the “Credit Agreement”
(or words of similar import) refer to the Credit Agreement as amended and
supplemented hereby without impairing any such guarantees, pledges and grants of
security interests in any respect.  This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement, the Collateral Agreement and
the other Loan Documents.

 

Each of the Loan Parties further (i) hereby agrees that, after giving effect to
this Amendment and any transactions contemplated to be consummated on the
Amendment No. 3 Effective Date, such guarantees, pledges and grants of security
interests, as applicable, shall continue to be in full force and effect and are
made and reaffirmed as of the Amendment No. 3 Effective Date and shall continue
to inure to the benefit of the Lenders and the other Secured Parties under the
Collateral Agreement, and, to the extent it is the issuer of certificated shares
of stock or certificated membership interests, as applicable, that are pledged
to the Administrative Agent under and pursuant to the Collateral Agreement, in
its capacity as issuer thereof, hereby consents to and ratifies such pledge,
(ii) hereby ratifies, confirms and agrees that all Liens granted, conveyed, or
assigned to the Administrative Agent by such Person pursuant to any Collateral
Document to which it is a party remain in full force and effect, are not
released or reduced, and after giving effect to this Amendment and any
transactions contemplated to be consummated on the Amendment No. 3 Effective
Date, continue to secure full payment and performance of the Loan Document
Obligations and such Liens continue unimpaired with the same priority to secure
repayment of such Loan Document Obligations whether heretofore or hereafter
incurred and no new filings are required to be made and no other action is
required to be taken to perfect or to maintain the perfection of such Liens, and
(iii) hereby agrees that this Amendment shall not constitute a novation of the
Credit Agreement or any other Loan Document and that nothing in this Amendment
shall be construed as a substitution or novation of the Loan Document
Obligations or any instruments securing the same or of any other obligations
under any Collateral Document.

 

Each of the Loan Parties further agrees to take any action that may be required
or that is requested by the Administrative Agent to ensure compliance by the
Loan Parties with the provisions of Section 5.12

 

--------------------------------------------------------------------------------


 

of the Amended Credit Agreement and hereby reaffirms its obligations under each
similar provision of each Loan Document to which it is a party.

 

ARTICLE III
REPRESENTATION AND WARRANTIES; NO DEFAULTS

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that (i) each of the representations and warranties made by any Loan
Party in any Loan Document, is true and complete in all material respects on and
as of the date hereof with the same force and effect as if made on and as of the
date hereof (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, is true and complete in all material
respects as of such specific date) and as if each reference therein to the
Credit Agreement or Loan Documents included reference to this Amendment, and
(ii) no Default has occurred and is continuing.

 

ARTICLE IV
CONDITIONS

 

(a)           Conditions to Effectiveness.  The effectiveness of this Amendment,
and the obligations of the Amendment No. 3 Purchasing Lender to purchase the
Tranche B-2 Term Loans held by Amendment No. 3 Non-Consenting Lenders, are
subject to satisfaction of the following conditions precedent (the date on which
all of such conditions are satisfied, the “Amendment No. 3 Effective Date”):

 

(i)            Counterparts to Amendment.  The Administrative Agent shall have
received duly executed and delivered signature page counterparts (or written
evidence thereof satisfactory to the Administrative Agent, which may include
telecopy transmission of, as applicable, a signed signature page) to this
Amendment from each Loan Party, each Amendment No. 3 Consenting Lender, and the
Amendment No. 3 Purchasing Lender.

 

(ii)           Consents.  The Administrative Agent shall have received evidence
of the affirmative consent to this Amendment by Existing Lenders constituting
the Required Lenders.

 

(iii)          Opinion.  The Administrative Agent shall have received, on behalf
of itself and the Lenders, a favorable written opinion dated the Amendment No. 3
Effective Date from (x) Vorys, Sater, Seymour and Pease LLP, counsel for the
Loan Parties, covering, among other matters, the continued perfection of the
security interests in favor of the Secured Parties in respect of the collateral
securing the Amended Credit Agreement (including Mortgages), and (y) Berliner
Cohen LLP, California counsel for the Loan Parties, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

 

(iv)          Officer’s Certificate. The Administrative Agent shall have
received a certificate, dated the Amendment No. 3 Effective Date and signed by
the chief financial officer of Parent, confirming that (x) on such date, both
immediately prior to and immediately after giving effect to the Transactions, no
Default or Event of Default shall have occurred and be continuing, and (y) on
such date, and after giving effect to the Transactions, the representations and
warranties of each Loan Party set forth in the Loan Documents are true and
correct (A) in the case of the representations and warranties qualified as to
materiality, in all respects and (B) otherwise, in all material respects, in
each case on and as of such date, except in the case of any such representation
and warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date.

 

--------------------------------------------------------------------------------


 

(v)           Fees and expenses.  The Administrative Agent shall have received
from the Borrower  payment of all fees and other amounts due and payable on or
prior to the Amendment No. 3 Effective Date, including, to the extent invoiced,
payment or reimbursement of all expenses (including fees, charges and
disbursements of counsel) required to be paid or reimbursed under the Engagement
Letter dated September 26, 2018, among Parent, the Borrower and the Arrangers,
or any Loan Document.

 

(vi)          UCC Lien Searches.  The Administrative Agent shall have received
results of Uniform Commercial Code searches of a recent date listing all
effective financing statements that name any Loan Party as debtor and that are
filed in those state jurisdictions in which any Loan Party is organized, none of
which encumber the Collateral covered or intended to be covered by the Security
Documents (other than Permitted Encumbrances).

 

(vii)         Payments.  The Borrower shall have paid (x) to the Amendment No. 3
Consenting Lenders (or the Administrative Agent shall have received such amounts
on behalf of the Amendment No. 3 Consenting Lenders), all accrued interest on
the Tranche B-2 Term Loans held by Amendment No. 3 Consenting Lenders to but
excluding the Amendment No. 3 Effective Date, and (y) to the Amendment No. 3
Non-Consenting Lenders (or the Administrative Agent shall have received such
amounts on behalf of the Amendment No. 3 Non-Consenting Lenders), all accrued
interest, accrued fees and all other amounts (other than the Purchase Price)
payable to the Amendment No. 3 Non-Consenting Lenders under the Loan Documents
as of the Amendment No. 3 Effective Date, including any amounts that have been
notified to the Borrower or the Administrative Agent by any Amendment No. 3
Non-Consenting Lender as being due and payable pursuant to Section 2.14 of the
Existing Credit Agreement.

 

(viii)        “Know Your Customer” information. The Lenders shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, at least five Business Days prior to
the Amendment No. 3 Effective Date.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 3 Effective Date, and such notice shall be conclusive and binding.

 

(b)           Notwithstanding anything contained herein to the contrary, the
amendments relating to the definition of “Applicable Rate” included in Exhibit A
shall only become effective upon the occurrence of the Amendment No. 3 Effective
Date and the effectiveness of the Amendment No. 3 Assignments with respect to
all Tranche B-2 Term Loans held by Amendment No. 3 Non-Consenting Lenders in
accordance with Section 2.17(b) of the Amended Credit Agreement..

 

ARTICLE V
MISCELLANEOUS

 

Section 5.01.         Counterparts; Integration; Effectiveness.  This Amendment
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Amendment shall become
effective when it shall have been executed by the Administrative Agent and when
the

 

--------------------------------------------------------------------------------


 

Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

 

Section 5.02.         Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York.

 

Section 5.03.         Headings.  Article and Section headings used herein are
for convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

 

Section 5.04.         Acknowledgment of Intercreditor Agreement.  Each Lender
acknowledges that the obligations of the Borrower under the Credit Agreement are
secured by Liens on assets of the Borrower and the Guarantors that constitute
Collateral and that the relative Lien priority and other creditor rights of the
Secured Parties and the secured parties under the ABL Credit Agreement are set
forth in the Intercreditor Agreement.  Each Lender hereby acknowledges that it
has received a copy of the Intercreditor Agreement.  Each Lender hereby
irrevocably (a) consents to the subordination of the Liens on the ABL Priority
Collateral securing the Secured Obligations on the terms set forth in the
Intercreditor Agreement, (b) agrees that such Lender is bound by the provisions
of the Intercreditor Agreement as if it were a signatory thereto and will take
no actions contrary to the provisions of the Intercreditor Agreement and
(c) agrees that no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of any action taken by the Administrative Agent
in accordance with the terms of the Intercreditor Agreement.  Each Lender hereby
further irrevocably authorizes and directs the Administrative Agent (i) to take
such actions as shall be required to release Liens on the Collateral in
accordance with the terms of the Intercreditor Agreement and (ii) to enter into
such amendments, supplements or other modifications to the Intercreditor
Agreement in connection with any extension, renewal, refinancing or replacement
of any Secured Obligations or the ABL Credit Agreement as are reasonably
acceptable to the Administrative Agent to give effect thereto, in each case on
behalf of such Lender and without any further consent, authorization or other
action by such Lender.  The Administrative Agent shall have the benefit of the
provisions of Article VIII of the Amended Credit Agreement with respect to all
actions taken by it in accordance with the terms of the Intercreditor Agreement
to the full extent thereof.  The secured parties under the ABL Credit Agreement
are intended third party beneficiaries of this provision.

 

[Remainder of page intentionally blank. Signature pages follow].

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

THE MEN’S WEARHOUSE, INC.,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Jack P. Calandra

 

 

Name: Jack P. Calandra

 

 

Title: Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

 

TAILORED BRANDS, INC.,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Jack P. Calandra

 

 

Name: Jack P. Calandra

 

 

Title: Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

 

TWIN HILL ACQUISITION COMPANY, INC.

 

RENWICK TECHNOLOGIES, INC.

 

TMW MERCHANTS LLC

 

MWDC HOLDING INC.

 

K&G MEN’S COMPANY INC.

 

JA APPAREL CORP.

 

NASHAWENA MILLS CORP.

 

JOSEPH ABBOUD MANUFACTURING CORP.

 

JOS. A. BANK CLOTHIERS, INC.

 

THE JOSEPH A. BANK MFG. CO., INC.

 

TAILORED SHARED SERVICES, LLC

 

TAILORED BRANDS PURCHASING LLC

 

TAILORED BRANDS GIFT CARD CO LLC,

 

each as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Jack P. Calandra

 

 

Name: Jack P. Calandra

 

 

Title: Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

[The Men’s Wearhouse, Inc. - Amendment No. 3 Signature Page]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Blakely Engel

 

 

Name: Blakely Engel

 

 

Title: Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Amendment No. 3 Purchasing Lender

 

 

 

 

 

 

By:

/s/ Blakely Engel

 

 

Name: Blakely Engel

 

 

Title: Vice President

 

 

[The Men’s Wearhouse, Inc. - Amendment No. 3 Signature Page]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE / CONSENT

 

The undersigned hereby irrevocably and unconditionally consents to this
Amendment No. 3 to that certain Term Credit Agreement dated as of June 18, 2014,
among The Men’s Wearhouse, Inc., a Texas corporation, JPMorgan Chase Bank, N.A.,
as administrative agent, and each lender from time to time party thereto (as
amended, restated, amended and restated, modified or supplemented and in effect
on the date hereof).

 

 

 

 

 

(Name of institution)

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

If a second signature block is required

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[The Men’s Wearhouse, Inc. - Amendment No. 3 Signature Page]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED CREDIT AGREEMENT

 

[see attachment]

 

--------------------------------------------------------------------------------


 

EXHIBIT A to Amendment No. 3

(inserted text marked as underscored and deleted text marked as strikethrough)

 

J.P. Morgan

 

TERM CREDIT AGREEMENT

 

dated as of

 

June 18, 2014,

 

as amended by

Amendment No. 1 dated as of June 26, 2014,
Incremental Facility Agreement No. 1 dated as of April 7, 2015, and

Amendment No. 2 dated as of April 9, 2018, and
Amendment No. 3 dated as of October 10, 2018

 

among

 

THE MEN’S WEARHOUSE, INC.,
as Borrower

 

The LENDERS Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

30

SECTION 1.03.

Terms Generally

30

SECTION 1.04.

Accounting Terms; GAAP

30

SECTION 1.05.

[Reserved]

3031

SECTION 1.06.

Classification of Actions

31

SECTION 1.07.

Interest Rates

31

 

 

 

ARTICLE II

 

 

 

The Credits

 

 

 

SECTION 2.01.

Commitments and Conversions

31

SECTION 2.02.

Loans and Borrowings

31

SECTION 2.03.

Requests for Borrowings

3132

SECTION 2.04.

Funding of Borrowings

32

SECTION 2.05.

Interest Elections

33

SECTION 2.06.

Termination of Commitments

34

SECTION 2.07.

Repayment of Loans; Evidence of Debt

34

SECTION 2.08.

Amortization of Term Loans

35

SECTION 2.09.

Prepayment of Loans

35

SECTION 2.10.

Fees

38

SECTION 2.11.

Interest

38

SECTION 2.12.

Alternate Rate of Interest

3839

SECTION 2.13.

Increased Costs

39

SECTION 2.14.

Break Funding Payments

40

SECTION 2.15.

Taxes

41

SECTION 2.16.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

43

SECTION 2.17.

Mitigation Obligations; Replacement of Lenders

44

SECTION 2.18.

Incremental Term Facilities

45

SECTION 2.19.

Extension Offers

4647

 

 

 

ARTICLE III

 

 

 

Representations and Warranties

 

 

 

SECTION 3.01.

Organization; Powers

47

SECTION 3.02.

Authorization; Enforceability; Benefit to Loan Parties

47

SECTION 3.03.

Governmental Approvals; No Conflicts

4748

SECTION 3.04.

Financial Condition; No Material Adverse Change

48

SECTION 3.05.

Properties

48

SECTION 3.06.

Litigation and Environmental Matters

4849

SECTION 3.07.

Compliance with Laws and Agreements

49

SECTION 3.08.

Investment Company Status, etc.

49

SECTION 3.09.

Taxes

49

SECTION 3.10.

ERISA; Labor Matters

49

SECTION 3.11.

Disclosure

50

SECTION 3.12.

Subsidiaries and Joint Ventures

50

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 3.13.

Insurance

50

SECTION 3.14.

Federal Reserve Regulations

5051

SECTION 3.15.

Solvency

5051

SECTION 3.16.

Collateral Matters

51

SECTION 3.17.

Use of Proceeds

5152

SECTION 3.18.

Brokers

5152

SECTION 3.19.

Plan Assets; Prohibited Transactions

52

 

 

 

ARTICLE IV

 

 

 

Conditions

 

 

 

ARTICLE V

 

 

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Financial Statements and Other Information

52

SECTION 5.02.

Notices of Material Events

5354

SECTION 5.03.

Additional Subsidiaries

54

SECTION 5.04.

Information Regarding Collateral

54

SECTION 5.05.

Existence; Conduct of Business

5455

SECTION 5.06.

Payment of Obligations

55

SECTION 5.07.

Maintenance of Properties

55

SECTION 5.08.

Insurance

55

SECTION 5.09.

Books and Records; Inspection and Rights

55

SECTION 5.10.

Compliance with Laws

5556

SECTION 5.11.

Use of Proceeds

56

SECTION 5.12.

Further Assurances

56

SECTION 5.13.

Maintenance of Ratings

56

SECTION 5.14.

Certain Post-Closing Collateral Obligations

56

SECTION 5.15.

Pledge of Capital Stock

56

SECTION 5.16.

Lender Conference Calls

56

SECTION 5.17.

Designation of Subsidiaries

5657

 

 

 

ARTICLE VI

 

 

 

Negative Covenants

 

 

 

SECTION 6.01.

Indebtedness; Certain Equity Securities

57

SECTION 6.02.

Liens

5859

SECTION 6.03.

Fundamental Changes; Business Activities

60

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

60

SECTION 6.05.

Asset Sales

6162

SECTION 6.06.

Sale/Leaseback Transactions

6263

SECTION 6.07.

Swap Agreements

6263

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

6263

SECTION 6.09.

Transactions with Affiliates

64

SECTION 6.10.

Restrictive Agreements

64

SECTION 6.11.

Amendment of Organizational Documents

65

SECTION 6.12.

Changes in Fiscal Periods

65

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE VII

 

 

 

Events of Default

 

 

 

ARTICLE VIII

 

 

 

The Administrative Agent

 

 

 

ARTICLE IX

 

 

 

Miscellaneous

 

 

 

SECTION 9.01.

Notices

71

SECTION 9.02.

Waivers; Amendments

72

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

7374

SECTION 9.04.

Successors and Assigns

75

SECTION 9.05.

Survival

78

SECTION 9.06.

Counterparts; Integration; Effectiveness

7879

SECTION 9.07.

Severability

79

SECTION 9.08.

Right of Setoff

79

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

79

SECTION 9.10.

WAIVER OF JURY TRIAL

80

SECTION 9.11.

Headings

80

SECTION 9.12.

Confidentiality

80

SECTION 9.13.

Several Obligations; Nonreliance; Violation of Law

8081

SECTION 9.14.

USA Patriot Act Notice

81

SECTION 9.15.

Interest Rate Limitation

81

SECTION 9.16.

Release of Liens and Guarantees

81

SECTION 9.17.

No Fiduciary Duty, etc.

81

SECTION 9.18.

Non-Public Information

82

SECTION 9.19.

Intercreditor Agreement

8283

SECTION 9.20.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

83

SECTION 9.21.

Posting of Communications

8384

SECTION 9.22.

Credit Bidding

8485

SECTION 9.23.

Certain ERISA Matters

85

 

SCHEDULE:

 

 

 

 

 

Schedule 1.01

—

Disqualified Institutions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Borrowing Request

Exhibit C

—

Collateral Agreement

Exhibit D

—

Form of Compliance Certificate

Exhibit E

—

Form of Interest Election Request

Exhibit F

—

Form of Perfection Certificate

Exhibit G

—

[Reserved]

Exhibit H-1

—

Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes

Exhibit H-2

—

Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes

 

iii

--------------------------------------------------------------------------------


 

Exhibit H-3

—

Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes

Exhibit H-4

—

Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes

Exhibit I

—

Intercreditor Agreement

Exhibit J

—

Form of Solvency Certificate

Exhibit K

—

Form of Junior Lien Intercreditor Agreement

Exhibit L

—

Form of Pari Passu Lien Intercreditor Agreement

 

iv

--------------------------------------------------------------------------------


 

TERM CREDIT AGREEMENT dated as of June 18, 2014, among THE MEN’S
WEARHOUSE, INC., the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

The Borrower (such term and each other capitalized term used herein having the
meaning assigned to it in Article I of this Agreement), the Lenders and the
Administrative Agent have agreed to enter into this Agreement to provide for,
among other things, an extension of credit in the form of Loans from the Lenders
to the Borrower.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                     Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABL Credit Agreement” means the Credit Agreement dated as of June 18, 2014,
among the Borrower, certain Subsidiaries party thereto, the lenders party
thereto and JPMCB, as administrative agent, as amended by that certain Amendment
No. 1 dated July 28, 2014, that certain Amendment No. 2 dated October 25, 2017
and as further amended, restated, supplemented, modified, renewed, refunded,
replaced (whether at maturity or thereafter) or refinanced from time to time in
one or more agreements (in each case with the same or new agents, lenders or
institutional investors), including any agreement adding or changing the
borrower or any guarantor or extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof.

 

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Tranche B-2 Term Lender” means JPMorgan Chase Bank, N.A., in its
capacity as such.

 

“Additional Tranche B-2 Term Commitment” means the commitment of the Additional
Tranche B-2 Term Lender to make a Tranche B-2 Term Loan to the Borrower on the
Amendment No. 2 Effective Date in an amount equal to $900,000,000 minus the
aggregate amount of Converted Term Loans of all Lenders.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that,
notwithstanding the foregoing, in the case of the Tranche B-2 Term Loans, the
Adjusted LIBO Rate shall at no time be less than 1.00% per annum.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Agreement” means this Term Credit Agreement, as modified, amended or restated
from time to time.

 

“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by the Administrative Agent in
consultation with the Borrower taking into account the interest rate, margin,
original issue discount, upfront fees and “LIBOR floors” or “base rate floors”;
provided that (i) original issue

 

--------------------------------------------------------------------------------


 

discount and upfront fees shall be equated to interest rate assuming a four-year
life to maturity of such Indebtedness, (ii) customary arrangement, structuring,
underwriting, amendment or commitment fees paid solely to the applicable
arrangers or agents with respect to such Indebtedness shall be excluded,
(iii) for the purpose of Section 2.17, if the “LIBOR floor” or “base rate floor”
for the Incremental Term Loans exceeds 100 basis points or 200 basis points,
respectively, such excess shall be equated to interest rate margins for the
purpose of this definition and (iv) fixed rate debt shall be equated to floating
rate debt for purposes of comparing “All-in-Yield” on a swap equivalent basis as
determined by the Administrative Agent in its sole discretion in consultation
with the Borrower.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.  Notwithstanding the foregoing, in the case of
the Tranche B-2 Term Loans, the Alternate Base Rate shall at no time be less
than 2.00% per annum.  If the Alternate Base Rate is being used as an alternate
rate of interest pursuant to Section 2.14 hereof, then the Alternate Base Rate
shall be the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.  For the avoidance of doubt, if the Alternate
Base Rate as so determined would be less than 2.00%, such rate shall be deemed
to be 2.00% for purposes of this Agreement.

 

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of June 26,
2014, by and among the Loan Parties, the Administrative Agent and the Lenders
party thereto.

 

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of April 9,
2018, by and among the Loan Parties, the Administrative Agent and the Lenders
party thereto.

 

“Amendment No. 2 Effective Date” means the first Business Day on which all of
the conditions set forth in Article IV of Amendment No. 2 were satisfied, which
day was April 9, 2018.

 

“Amendment No. 3” means Amendment No.3 to this Agreement, dated as of
October 10, 2018, by and among the Loan Parties, the Administrative Agent, the
Amendment No. 3 Consenting Lenders and the Amendment No. 3 Purchasing Lender.

 

“Amendment No. 3 Assignment” means an assignment of Tranche B-2 Term Loans by an
Amendment No. 3 Non-Consenting Lender to the Amendment No. 3 Purchasing Lender
on the Amendment No. 3 Effective Date pursuant to Section 2.17(b).

 

“Amendment No. 3 Effective Date” means the first Business Day on which all of
the conditions set forth in Article IV of Amendment No. 3 were satisfied, which
day was October 10, 2018.

 

“Amendment No. 3 Purchasing Lender” has the meaning provided in Amendment No. 3.

 

“Amendment No. 3 Non-Consenting Lender” has the meaning provided in Amendment
No. 3.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Parent and its affiliated companies from time to time
concerning or relating to bribery or corruption.

 

“Applicable Parties” has the meaning provided in Section 9.21.

 

“Applicable Rate” means, for any day, (a) with respect to any Tranche B-2 Term
Loan, (i) 3.503.25% in the case of Eurodollar Tranche B-2 Term Loans and
(ii) 2.502.25% in the case of ABR Tranche B-2 Term Loans, and (b) with respect
to any Incremental Term Loan or Extended Term Loans of any Series, the rate per
annum specified in

 

2

--------------------------------------------------------------------------------


 

the Incremental Facility Agreement or Extension Agreement establishing the
Incremental Term Commitments or Extended Term Loans of such Series.

 

“Approved Electronic Platform” has the meaning provided in Section 9.21.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement) and Wells Fargo Securities, LLC, in their capacities as joint
bookrunners and joint lead arrangers.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Auction” has the meaning provided in Section 9.04(e)(i).

 

“Auction Manager” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any Auction
Procedures pursuant to Section 9.04(e)(i); provided that the Borrower shall not
designate the Administrative Agent as the Auction Manager without the written
consent of the Administrative Agent (it being understood that the Administrative
Agent shall be under no obligation to agree to act as the Auction Manager);
provided, further, that neither the Borrower nor any of its Affiliates may act
as the Auction Manager.

 

“Auction Procedures” means the Dutch auction procedures reasonably satisfactory
to the Administrative Agent.

 

“Available Amount” means, as of any date of determination, an amount not less
than zero, determined on a cumulative basis equal to, without duplication:

 

(a)                                 $25,000,000, plus

 

(b)                                 the Available ECF Amount at such time, plus

 

(c)                                  the cumulative amount of net cash proceeds
received by Parent (other than from a Restricted Subsidiary) from (i) the sale
of Equity Interests of Parent after the Amendment No. 2 Effective Date and on or
prior to such time (including upon exercise of warrants or options) and
(ii) Indebtedness of Parent or any Restricted Subsidiary issued following the
Amendment No. 2 Effective Date that has been converted into Equity Interests of
Parent (other than Disqualified Stock), plus

 

(d)                                 the net cash proceeds received by Parent or
any Restricted Subsidiary from any distribution, dividend, return of capital,
repayment of loans or upon the disposition of any Investment, in each case to
the extent received in respect of an Investment made in reliance on pursuant to
Section 8.04(f) and the fair market value of the Investments by Parent and its
Restricted Subsidiaries made in any Unrestricted Subsidiary pursuant to
Section 8.04(f) at the time it is redesignated as or merged into a Restricted
Subsidiary in reliance on the Available Amount, plus

 

(e)                                  Declined Proceeds, minus

 

3

--------------------------------------------------------------------------------


 

(f)                                   any amount of the Available Amount used to
make Investments pursuant to Section 6.04(f) after the Amendment No. 2 Effective
Date and prior to such time, minus

 

(g)                                  any amount of the Available Amount used to
make Restricted Payments pursuant to Section 6.08(a)(vi) after the Amendment
No. 2 Effective Date and prior to such time, minus

 

(h)                                 any amount of the Available Amount used to
make payments in respect of Indebtedness pursuant to Section 6.08(b)(vi) after
the Amendment No. 2 Effective Date and prior to such time, in each case as of
such date of determination.

 

“Available ECF Amount” means, on any date, an amount determined on a cumulative
basis equal to (a) $75,000,000, plus (b)  Excess Cash Flow for each year,
commencing with the fiscal year ending February 2, 2019 and ending with the
fiscal year of Parent most recently ended prior to the date of determination for
which financial statements and a Compliance Certificate have been delivered
pursuant to Section 5.01(c) to the extent not applied or required to be applied
to prepay Loans pursuant to Section 2.09 (without regard to any credit against
such obligation).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it (including any corporate law or other law
permitting a Person to obtain a stay of proceedings or compromise of claims of
its creditors against it), or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or Canada or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Borrower” means The Men’s Wearhouse, Inc., a Texas corporation, and its
successors.

 

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Base” means the sum of (x) 70.0% of the net book value of inventory
plus (y) 85.0% of the net book value of accounts receivable, in each case, of
Parent and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP, as of the date of the most recent balance sheet of Parent delivered
pursuant to Section 5.01(a) or (b).

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, in the form of Exhibit B or any other form approved by the
Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

4

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Cash Equivalents” means:

 

(a)                                 marketable direct obligations issued or
unconditionally guaranteed by the United States Government, the Government of
Canada, or the UK government, or issued by an agency thereof and backed by the
full faith and credit of the United States Government, the Government of Canada,
or the UK government, as the case may be, in each case maturing within two years
after the date of acquisition thereof;

 

(b)                                 marketable direct obligations issued by any
state of the United States of America or any province of Canada, or any
political subdivision of any such state or province or any public
instrumentality thereof, in each case maturing within two years after the date
of acquisition thereof and, at the time of acquisition, having the highest
rating obtainable from either Standard & Poor’s or Moody’s (or, if at any time
neither Standard & Poor’s nor Moody’s shall be rating such obligations, then
from such other nationally recognized rating services acceptable to the
Administrative Agent);

 

(c)                                  commercial paper maturing no more than nine
months after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 or P-2 from either Standard & Poor’s or Moody’s
(or, if at any time neither Standard & Poor’s nor Moody’s shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services acceptable to the Administrative Agent);

 

(d)                                 certificates of deposit or bankers
acceptances denominated in US Dollars, Canadian Dollars, Sterling or Euro and
maturing within ninety (90) days after the date of acquisition thereof issued by
any Lender or any other commercial bank organized under the laws of the United
States of America or Canada or any state or province thereof or the District of
Columbia, or the UK, in each case having combined capital and surplus of not
less than $250,000,000 (or the foreign currency equivalent thereof);

 

(e)                                  repurchase agreements of the Administrative
Agent, any Lender or any other commercial bank organized under the laws of the
United States of America or Canada or any state or province thereof or the
District of Columbia, or the UK, in each case having combined capital and
surplus of not less than $250,000,000 (or the foreign currency equivalent
thereof);

 

(f)                                   overnight investments with the
Administrative Agent, any Lender or any other commercial bank organized under
the laws of the United States of America or Canada or any state or province
thereof or the District of Columbia, or the UK, in each case having combined
capital and surplus of not less than $250,000,000 (or the foreign currency
equivalent thereof);

 

(g)                                  other readily marketable instruments issued
or sold by the Administrative Agent, any Lender or any other commercial bank
organized under the laws of the United States of America or Canada or any state
or province thereof or the District of Columbia, or the UK, in each case having
combined capital and surplus of not less than $250,000,000 (or the foreign
currency equivalent thereof); and

 

(h)                                 funds invested in brokerage accounts with
nationally recognized brokerage houses or money market accounts, in each case
for less than thirty (30) days.

 

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

“CFC Holdco” means a Domestic Subsidiary with no material assets other than
equity interests of one or more Foreign Subsidiaries that are CFCs.

 

5

--------------------------------------------------------------------------------


 

“Change in Control” means (a) any transaction (including a merger or
consolidation) the result of which is that any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of more
than 50 percent (50%) of the total voting power of all classes of the voting
stock of Parent or the surviving Person and/or warrants or options to acquire
such voting stock, calculated on a fully diluted basis, (b) the sale, lease or
transfer of all or substantially all of Parent’s assets (whether Equity Interest
in its Subsidiaries, the assets of its Subsidiaries, or some combination
thereof) to any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act), except to Parent or one or more of its Restricted
Subsidiaries, or (c) Parent shall cease to beneficially own, directly or
indirectly, 100% of the issued and outstanding Equity Interests of the Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

 

“Charges” has the meaning set forth in Section 9.15.

 

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche B Term Loans,
Tranche B-1 Term Loans, Tranche B-2 Term Loans, or Incremental Term Loans or
Extended Term Loans of any Series, (b) any Commitment, refers to whether such
Commitment is an Additional Tranche B-2 Term Commitment or an Incremental Term
Commitment of any Series and (c) any Lender, refers to whether such Lender has a
Loan or Commitment of a particular Class.  Additional Classes of Loans,
Borrowings, Commitments and Lenders may be established pursuant to Sections 2.18
and 2.19.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the
Collateral Documents as security for the Secured Obligations.

 

“Collateral Agreement” means the Guarantee and Collateral Agreement dated as of
June 18, 2014, among Borrower, the other Loan Parties and the Administrative
Agent, a copy of which is attached as Exhibit C, together with all supplements
thereto.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)                                 the Administrative Agent shall have received
from Parent and each Designated Subsidiary either (i) a counterpart of the
Collateral Agreement, duly executed and delivered on behalf of such Person, or
(ii) in the case of any Person that becomes a Designated Subsidiary after the
Effective Date, a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, a Supplemental
Perfection Certificate with respect to such Designated Subsidiary in the form
attached as Exhibit G, together with such documents and opinions with respect to
such Designated Subsidiary as may reasonably be requested by the Administrative
Agent;

 

(b)                                 all Equity Interests owned by or on behalf
of any Loan Party shall have been pledged pursuant to, and to the extent
required by, the Collateral Agreement and, in the case of Equity Interests
entitled to vote (within the meaning of Treas.  Reg.  Section 1.956-2(c)(2)) in
any CFC or CFC Holdco, the Loan Parties shall not be required to pledge more
than 65% of such Equity Interests entitled to vote of any such CFC or CFC Holdco
or enter into any pledge agreement governed by the laws of any jurisdiction
outside the United States of America, and the Administrative Agent shall, to the
extent required by the

 

6

--------------------------------------------------------------------------------


 

Collateral Agreement, have received certificates or other instruments
representing all such certificated Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;

 

(c)                                  all Indebtedness of Parent and any
Subsidiary and all Indebtedness of any other Person, in each case that is owing
to any Loan Party and in a principal amount of $1,000,000 or more, shall be
evidenced by a promissory note and shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank;

 

(d)                                 all documents and instruments, including UCC
financing statements, required by the Collateral Documents or this Agreement
with the priority required by the Collateral Documents shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording;

 

(e)                                  the Administrative Agent shall have
received (within 90 days after the Effective Date with respect to Mortgaged
Properties of the Loan Parties on the Effective Date) (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance, naming the Administrative Agent as the insured for the benefit of the
Secured Parties, issued by a nationally recognized title insurance company
reasonably acceptable to the Administrative Agent insuring the Lien of each such
Mortgage as a valid and enforceable Lien on the Mortgaged Property described
therein, free of any other Liens except as permitted under Section 6.02,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request, (iii) prior to the execution and
delivery of each Mortgage, a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to the
Mortgaged Property encumbered by such Mortgage (together with a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower), and if any Mortgaged Property is located in an area determined by
the Federal Emergency Management Agency to have special flood hazards, a copy
of, or a certificate as to coverage under, and a declaration page relating to,
the flood insurance policies required by Section 5.08 and the applicable
provisions of the Collateral Documents, each of which shall (u) be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement (as applicable), (v) identify the addresses of each
property located in a special flood hazard area, (x) indicate the applicable
flood zone designation, the flood insurance coverage and the deductible relating
thereto, (y) provide that the insurer will give the Administrative Agent 45 days
written notice of cancellation or non-renewal and (z) shall be otherwise in form
and substance satisfactory to the Administrative Agent, and (iv) such surveys,
abstracts, appraisals, legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgage or Mortgaged
Property;

 

(f)                                   the Administrative Agent shall have
received a counterpart, duly executed and delivered by the applicable Loan Party
and the applicable depositary bank or securities intermediary, as the case may
be, of a Control Agreement with respect to (i) each Deposit Account maintained
by any Loan Party and (ii) each securities account maintained by any Loan Party
with any securities intermediary, in each case, other than Excluded Accounts,
within the time periods required by the Collateral Agreement; and

 

(g)                                       each Loan Party shall have obtained
all material consents and approvals required in connection with the execution
and delivery of all Collateral Documents to which it is a party and the
performance of its obligations thereunder.

 

Notwithstanding the foregoing, any Designated Subsidiary formed or acquired
after the Effective Date shall not be required to comply with the foregoing
requirements prior to the time specified in Section 5.03.  The foregoing
definition shall not require the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance or, subject to the
requirements of applicable law, flood insurance, legal opinions, appraisals,
surveys or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Restricted Subsidiary, if and for
so long as the Administrative Agent, in consultation with Parent, determines
that the cost of creating or perfecting such pledges or security interests in
such assets, or obtaining such title insurance or

 

7

--------------------------------------------------------------------------------


 

flood insurance, legal opinions, appraisals, surveys or other deliverables in
respect of such assets, or providing such Guarantees, shall be excessive in view
of the benefits to be obtained by the Lenders therefrom.  The Administrative
Agent may in its sole discretion, grant extensions of time for the creation and
perfection of security interests in (including delivery of promissory notes as
required by clause (c) above) or the obtaining of title insurance or, subject to
the requirements of applicable law, flood insurance, legal opinions, appraisals,
surveys or other deliverables with respect to particular assets or the provision
of any Guarantee by any Designated Subsidiary (including extensions beyond the
Effective Date or in connection with assets acquired, or Designated Subsidiaries
formed or acquired, after the Effective Date) where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or the Collateral Documents, it being acknowledged and agreed that
Administrative Agent shall take the cooperation of and constraints upon third
party providers into consideration when making such determination.

 

“Collateral Documents” means the Collateral Agreement, each Control Agreement,
each Mortgage, each IP Security Agreement and each other document granting a
Lien upon any assets of any Loan Party as security for payment of the Secured
Obligations.

 

“Commitment” means an Additional Tranche B-2 Term Commitment, an Incremental
Term Commitment of any Series or a combination thereof (as the context
requires).

 

“Commitment Letter” means the Commitment Letter dated March 11, 2014, among
JPMCB, J.P.  Morgan Securities LLC, Bank of America, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Parent.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning provided in Section 9.21.

 

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.

 

“Confidential Information Memorandum” means the lender presentation dated
March 2018, relating to the credit facility provided for herein.

 

“Consolidated Capital Expenditures” means, for any period for Parent and its
Restricted Subsidiaries, without duplication, all expenditures (whether paid in
cash or other consideration and including deferred and accrued liabilities)
during such period that, in accordance with GAAP, are or should be included in
additions to property, plant and equipment or similar items reflected in the
consolidated statement of cash flows for such period and expressly including,
without limitation, the purchase of rental products; provided that Consolidated
Capital Expenditures shall not include, for purposes hereof, (a) expenditures in
connection with any acquisition of a Person or line of business permitted
hereunder or (b) expenditures of proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or property.

 

“Consolidated Current Assets” means, as at any date of determination, the
consolidated current assets of Parent and its Restricted Subsidiaries that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
consolidated current liabilities of Parent and its Restricted Subsidiaries that
may property be classified as current liabilities in conformity with GAAP,
excluding, without duplication, the current portion of any long-term
Indebtedness.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted (and not added
back) in determining such Consolidated Net Income, the sum of (i) consolidated
interest expense (and, to the extent not reflected therein, bank and letter of
credit fees and costs of

 

8

--------------------------------------------------------------------------------


 

surety bonds in connection with financing activities) for such period (including
imputed interest expense in respect of Capital Lease Obligations and Synthetic
Lease Obligations), (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any non-cash extraordinary charges for such period, (v) any non-cash
compensation charges, including charges arising from restricted stock,
stock-option grants, deferred stock units and performance units, for such
period, (vi) any other non-cash charges (other than the write-down or write-off
of current assets, any additions to bad debt reserve or bad debt expense or any
accruals for estimated sales discounts, returns or allowances) for such period,
(vii) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement, (viii) any costs, fees,
losses and expenses paid in connection with, and other unusual or non-recurring
charges (or losses) relating to, the Transactions, in each case, paid or
incurred on or prior to the Effective Date or prior to the end of the first full
fiscal quarter ending after the Effective Date, (ix) any net after-tax
extraordinary, unusual or nonrecurring losses, costs, charges or expenses
(including, without limitation, restructuring, business optimization costs,
charges or reserves (including any unusual or non-recurring operating expenses
directly attributable to the implementation of cost savings initiatives),
recruiting fees, fees of restructuring or business optimization consultants,
integration and non-recurring severance, relocation, consolidation, transition,
integration or other similar charges and expenses, contract termination costs,
excess pension charges, system establishment charges, start-up or closure or
transition costs, expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to curtailments or modifications to pension and
post-retirement employee benefit plans and litigation settlements or losses
outside the ordinary course of business), provided that the aggregate amount
added back pursuant to this clause (ix) may not exceed, when aggregated with the
amount of any increase for such period to Consolidated EBITDA pursuant to clause
(ii) of the definition of “Pro Forma Basis,” 10% of Consolidated EBITDA for such
period (prior to giving effect to any increase pursuant to such clause (ii) or
this clause (a)(ix)) (x) costs, fees, losses, expenses, premiums or penalties
incurred during such period in connection with Permitted Acquisitions (whether
or not consummated), other Investments consisting of acquisitions or assets or
equity constituting a business unit, line of business, division or entity
(whether or not consummated) and permitted Asset Sales (whether or not
consummated), other than Asset Sales effected in the ordinary course of
business, (xi) any expense or charges incurred during such period in connection
with any permitted issuance of debt, equity securities or any refinancing
transactions, (xii) amortization of rental products and (xiii) the excess of
rent expense in respect of operating leases in accordance with GAAP for such
period over cash rent expense in respect of operating leases for such period (to
the extent exceeding cash rent) and minus (b) without duplication (i) to the
extent not deducted in determining such Consolidated Net Income, all cash
payments made during such period on account of non-cash charges that were or
would have been added to Consolidated Net Income pursuant to clauses (a)(iv),
(a)(v) or (a)(vi) above in such period or in a previous period, (ii) to the
extent included in determining such Consolidated Net Income, (A) any
extraordinary gains and all non-cash items of income (other than normal accruals
in the ordinary course of business) for such period and (B) any gains for such
period attributable to early extinguishment of Indebtedness or obligations under
any Swap Agreement, all determined on a consolidated basis in accordance with
GAAP and (iii) the amount, if any, by which cash rent expense for such period
exceeded rent expense in respect of operating leases in accordance with GAAP for
such period; provided that Consolidated EBITDA shall be calculated so as to
exclude the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets by Parent or
any Restricted Subsidiary, other than dispositions in the ordinary course of
business.  For purposes of calculating Consolidated EBITDA for any period, if
during such period Parent or any Restricted Subsidiary shall have consummated a
Pro Forma Event since the first day of such period, Consolidated EBITDA for such
period shall be calculated on a Pro Forma Basis after giving effect thereto.

 

“Consolidated Net Income” means, for any period, the net income or loss of
Parent and the Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than Parent) that is not a
Restricted Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to Parent or, subject to
clauses (b) and (c) below, any of the Restricted Subsidiaries during such
period, (b) the income of, and any amounts referred to in clause (a) above paid
to, any Restricted Subsidiary (other than a Loan Party) to the extent that, on
the date of determination, the declaration or payment of cash dividends or
similar cash distributions by such Restricted Subsidiary is restricted by
operation of the terms of its organizational documents or any agreement,
instrument, judgment, decree, statute, rule or regulation applicable to such
Restricted Subsidiary, and (c) the income or loss of, and any amounts referred
to in clause (a) above paid to, any Restricted Subsidiary that is not wholly
owned by Parent to the extent such income or loss or such amounts are
attributable to the noncontrolling interest in such Restricted Subsidiary.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Working Capital” means, as of the date of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period, an amount
(which may be positive or negative) equal to Consolidated Working Capital as of
the beginning of such period, minus the Consolidated Working Capital as of the
end of such period.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
the case may be, with which such account is maintained.

 

“Converted Term Loans” means the Converted Tranche B Term Loans and the
Converted Tranche B-1 Term Loans.

 

“Converted Tranche B Term Loan” means, as to each Lender that has validly
executed and returned to the Administrative Agent an executed counterpart to
Amendment No. 2 indicating such Lender’s election to convert all of its
Tranche B Term Loans into Tranche B-2 Term Loans, all of such Lender’s
outstanding Tranche B Term Loan (or, if less, the amount notified by the
Administrative Agent to such Lender prior to the Amendment No. 2 Effective
Date).

 

“Converted Tranche B-1 Term Loan” means, as to each Lender that has validly
executed and returned to the Administrative Agent an executed counterpart to
Amendment No. 2 indicating such Lender’s election to convert all of its Tranche
B-1 Term Loans into Tranche B-2 Term Loans, all of such Lender’s outstanding
Tranche B-1 Term Loan (or, if less, the amount notified by the Administrative
Agent to such Lender prior to the Amendment No. 2 Effective Date).

 

“Credit Party” means the Administrative Agent or any Lender.

 

“Declined Proceeds” has the meaning set forth in Section 2.09(c).

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Deposit Account” has the meaning set forth in the Collateral Agreement.

 

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by Parent or any of its Restricted Subsidiaries in
connection with an asset sale that is so designated as Designated Noncash
Consideration pursuant to a certificate of a Financial Officer of Parent
delivered to the Administrative Agent setting forth the basis of such valuation,
less the amount of cash and Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.

 

“Designated Persons” means any person or entity listed on a Sanctions List.

 

“Designated Subsidiary” means each Subsidiary other than any Excluded
Subsidiary.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Section 3.06 of the Disclosure Letter, as
updated by the Disclosure Letter Supplement.

 

“Disclosure Letter” means the letter from the Borrower to the Lenders delivered
on or prior to the Effective Date.

 

10

--------------------------------------------------------------------------------


 

“Disclosure Letter Supplement” means the letter from the Borrower to the Lenders
delivered on the Amendment No. 2 Effective Date.

 

“Disqualified Institutions” means (x) (i) the Persons listed on Schedule 1.01
and (ii) any Person that is a direct competitor of Parent or any of its
Restricted Subsidiaries, identified in writing by the Borrower to the
Administrative Agent and the Lenders from time to time by e-mail to
JPMDQ_Contact@jpmorgan.com and (y) any Affiliate thereof (excluding any
Affiliate that is a bona fide debt fund, bank or institutional investor) that is
either (I) identified in writing by the Borrower to the Administrative Agent and
the Lenders from time to time by e-mail to JPMDQ_Contact@jpmorgan.com or
(II) readily identifiable as such on the basis of its name.  Any change in the
list of Disqualified Institutions pursuant to clauses (x)(ii) or (y)(I) shall
become effective on the third Business Day following the receipt of such e-mail;
provided that (A) the Administrative Agent shall have no duty to monitor the
list of Disqualified Institutions and shall have no liability in connection
therewith and (B) no designation of a Person as a Disqualified Institution shall
operate retroactively to disqualify any Person that is a Lender or Participant
or is a party to a pending trade at the time such designation would otherwise
become effective.

 

“Disqualified Stock” means any Equity Interests which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the latest Maturity Date (determined as of the date of
issuance thereof or, in the case of any such Equity Interests outstanding on the
Effective Date, the Effective Date), or (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) cash, (ii) debt
securities or (iii) any Equity Interests referred to in (a) above, in each case
at any time prior to the first anniversary of the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Effective Date, the Effective Date). 
Notwithstanding the foregoing, any Equity Interests that would constitute
Disqualified Stock solely because holders of the Equity Interests have the right
to require the issuer of such Equity Interests to repurchase such Equity
Interests upon the occurrence of a change of control or an asset sale will not
constitute Disqualified Stock if the terms of such Equity Interests provide that
the issuer may not repurchase or redeem any such Equity Interests pursuant to
such provisions unless such repurchase or redemption is permitted under the
terms of this Agreement.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of Parent that is organized under the
laws of the United States, any state of the United States or the District of
Columbia.

 

“ECF Percentage” means, as of the date of determination, (a) if the Senior
Secured Leverage Ratio as of the last day of the applicable fiscal year of
Parent is greater than 2.50:1.00, 50%, (b) if the Senior Secured Leverage Ratio
as of the last day of the applicable fiscal year of Parent is less than or equal
to 2.50:1.00 but greater than 2.00:1.00, 25% and (c) otherwise, 0%.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.  “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means June 18, 2014.

 

11

--------------------------------------------------------------------------------


 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or Parent, any Subsidiary or any other Affiliate of Parent.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata & natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means all applicable federal, state, and local laws
(including common law), regulations, rules, ordinances, codes, decrees,
judgments, directives, orders (including consent orders), and binding agreements
with any Governmental Authority in each case, relating to pollution or
protection of the Environment, human health and safety (to the extent related to
exposure to Hazardous Materials), or the presence, Release of, or exposure to,
Hazardous Materials, or the generation, manufacture, processing, distribution,
use, treatment, storage, transport, recycling or handling of, or the arrangement
for such activities with respect to, Hazardous Materials.

 

“Environmental Liability” means any liability, claim, action, suit, agreement,
judgment or order arising under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to: 
(a) compliance or non-compliance with any Environmental Law or permit, license
or approval issued thereunder, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threat of Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of such conversion, any
Indebtedness that is convertible into any such Equity Interests).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived or a failure to make a required contribution to a Multiemployer
Plan, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA, of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is in “at-risk” status
(as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code),
(e) the incurrence by any Loan Party or any ERISA Affiliate of any liability
under Title IV of ERISA (other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, (f) the receipt by any Loan Party or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan under
Section 4042 of ERISA, (g) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan; (h) the incurrence by any Loan Party
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan (including any liability under
Section 4062(e) of ERISA) or Multiemployer Plan, (i) the receipt by any Loan
Party or any ERISA Affiliate of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is insolvent
or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 305 of ERISA or
Section 432 of the Code, (j) a failure by any Loan Party or any ERISA Affiliate
to pay when due (after expiration of any applicable grace period) any
installment payment with respect to Withdrawal Liability, or (k) the occurrence
of a non-exempt “prohibited transaction” (as defined in Section 4975 of the Code
or Section 406 of ERISA) with respect to which any Loan Party or any ERISA
Affiliate is a “disqualified person” (within the meaning

 

12

--------------------------------------------------------------------------------


 

of Section 4975 of the Code) or a “party in interest” (within the meaning of
Section 406 of ERISA) or could otherwise reasonably be expected to be liable.

 

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Events of Default” has the meaning set forth in Article VII.

 

“Excess Cash Flow” means, for any fiscal year of Parent, the excess of (a) the
sum, without duplication, of (i) Consolidated EBITDA for such fiscal year (but
without giving effect to any inclusion of Consolidated EBITDA pursuant to the
definition of Pro Forma Basis) and (ii) the Consolidated Working Capital
Adjustment for such fiscal year (if positive) and minus (b) the sum, without
duplication, of (i) the amount of any taxes payable in cash by Parent and its
Restricted Subsidiaries with respect to such fiscal year, (ii) consolidated
interest expense for such fiscal year payable in cash, (iii) Consolidated
Capital Expenditures made in cash during such fiscal year except to the extent
financed with the proceeds of Indebtedness (other than Indebtedness under the
ABL Credit Agreement), (iv) permanent repayments of Indebtedness (other than
repayments (x) of Loans, except for repayments of Loans under Section 2.07,
(y) of revolving Indebtedness except to the extent there is an equivalent
permanent reduction of commitments thereunder or (z) from the proceeds of other
Indebtedness (other than Indebtedness under the ABL Credit Agreement)) made in
cash by Parent or any of its Restricted Subsidiaries during such fiscal year,
(v) the Consolidated Working Capital Adjustment for such fiscal year (if
negative), (vi) the sum of, in each case, to the extent paid in cash and added
back in the calculation of Consolidated EBITDA for such fiscal year, all fees,
costs, losses, expenses, charges, proceeds or other amounts identified in
clauses (a)(viii), (ix), (x), (xi),  and (xiii) of the definition thereof and
(vii) except to the extent funded with the proceeds of Indebtedness (other than
Indebtedness under the ABL Credit Agreement), the aggregate amount of
Investments pursuant to clauses (h) and (n) of Section 6.04 during such period
and the aggregate amount of Restricted Payments pursuant to clauses (a)(iii),
(v), (viii) and (ix) of Section 6.08 during such period.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Excluded Account” means any deposit account or securities account of a Loan
Party of the type described in the definition of “Excluded Accounts” in the
Collateral Agreement.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary of Parent, (b)(i) any Foreign Subsidiary of Parent, (ii) any
Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary of
Parent that is a CFC and (iii) any CFC Holdco, (c) any Subsidiary that is
prohibited or restricted by applicable law from providing a Guarantee of the
Obligations or if such Guarantee would require governmental (including
regulatory) consent, approval, license or authorization unless such consent,
approval, license or authorization has been received, (d) any Subsidiary that is
a not-for-profit organization, (e) any Unrestricted Subsidiary, (f) any
Restricted Subsidiary that is an Immaterial Subsidiary (unless Parent otherwise
elects), and (g) any other Restricted Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to Parent), the cost or other consequences of becoming a Guarantor shall be
excessive in view of the benefits to be obtained by the Lenders therefrom.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
imposed by a jurisdiction as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, such jurisdiction or as a result of any
other present or former connection between such Recipient and such jurisdiction
(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document and/or sold or assigned an
interest in any Loan Document), (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the applicable Commitment (or, to the extent a Lender acquires an interest in
a Loan not funded pursuant to a prior Commitment, acquires such interest in such
Loan) (in each case, other than pursuant to an assignment request by the
Borrower under Section 2.17(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant

 

13

--------------------------------------------------------------------------------


 

to Section 2.15, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment, as applicable, or to such Lender
immediately before it changed its lending office, (c) any Taxes attributable to
a Lender’s failure to comply with Section 2.15(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Extended Term Loans” has the meaning set forth in the definition of “Extension
Permitted Amendments.”

 

“Extending Lender” has the meaning set forth in Section 2.19(a).

 

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Loan Parties, the
Administrative Agent and one or more Extending Lenders, effecting an Extension
Permitted Amendment and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.19.

 

“Extension Offer” has the meaning set forth in Section 2.19(a).

 

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.19, providing for an extension of the Maturity Date applicable to the
Extending Lenders’ Loans of the applicable Extension Request Class (any such
Loans with an extended Maturity Date being referred to as the “Extended Loans”)
and, in connection therewith, (a) an increase or decrease in the rate of
interest accruing on such Extended Loans, (b) a modification of the scheduled
amortization applicable to such Extended Term Loans, provided that the Weighted
Average Life to Maturity of such Extended Term Loans shall be no shorter than
the remaining Weighted Average Life to Maturity (determined at the time of such
Extension Offer) of the Loans of the applicable Extension Request Class, (c) a
modification of voluntary or mandatory prepayments applicable thereto (including
prepayment premiums and other restrictions thereon), provided that such
requirements may provide that such Extended Term Loans may participate in any
mandatory prepayments on a pro rata basis (or on a basis that is less than a pro
rata basis) with the Loans of the applicable Extension Request Class, but may
not provide for mandatory prepayment requirements that are more favorable than
those applicable to the Loans of the applicable Extension Request Class, (d) an
increase in the fees payable to, or the inclusion of new fees to be payable to,
the Extending Lenders in respect of such Extension Offer or their Extended Term
Loans and/or (e) an addition of any affirmative or negative covenants applicable
to Parent and the Restricted Subsidiaries, provided that any such additional
covenant with which Parent and the Restricted Subsidiaries shall be required to
comply prior to the latest Maturity Date in effect immediately prior to such
Extension Permitted Amendment for the benefit of the Extending Lenders providing
such Extended Loans shall also be for the benefit of all other Lenders.

 

“Extension Request Class” has the meaning set forth in Section 2.19(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
Treasury regulations or other official administrative interpretations thereof,
any agreement entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

14

--------------------------------------------------------------------------------


 

“Fee Letter” means the Fee Letter dated March 11, 2014, among Parent, the
Administrative Agent and the other parties thereto.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person.

 

“Fixed Rate Term Loans” means any Class of Loans established following the
Amendment No. 2 Effective Date that bears interest at a fixed interest rate
(subject to Section 2.11(c)).

 

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary of Parent, other than a Domestic
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
county, provincial or otherwise, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national body exercising
such powers or functions, such as the European Union or the European Central
Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of Parent)).

 

“Guarantors” means (a) each Subsidiary of Parent (other than the Borrower and
any Excluded Subsidiary), in each case, until any such Subsidiary is released as
a Guarantor in accordance with the Loan Documents and (b) Parent.

 

“Hazardous Materials” means any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any applicable Environmental
Law, including, without limitation, any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos-containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances or mold.

 

15

--------------------------------------------------------------------------------


 

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary (other than the Borrower) that, at the last day of the most recently
ended fiscal quarter of Parent for which financial statements have theretofore
been most recently delivered pursuant to Section 5.01(a) or (b), accounted for
less than (x) 2.5% of Total Assets at such date and (y) less than 2.5% of the
consolidated revenues of Parent and its Restricted Subsidiaries for the most
recent four fiscal quarter period ending on or prior to such date; provided
that, notwithstanding the above, “Immaterial Subsidiary” shall exclude any of
the Parent’s Restricted Subsidiaries designated in writing to the Administrative
Agent, by a responsible officer of Parent (which Parent shall be required to
designate (and hereby undertakes to designate) to the extent necessary to ensure
that Immaterial Subsidiaries, in the aggregate, accounted for, at the last day
of any fiscal quarter of Parent for which financial statements have theretofore
been most recently delivered pursuant to Section 5.01(a) or (b), less than 5.0%
of Total Assets at such date and less than 5.0% of consolidated revenues of
Parent and its Restricted Subsidiaries for the four fiscal quarter period ending
on such date.

 

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate.”

 

“Incremental Equivalent Debt” means Indebtedness identified as “Incremental
Equivalent Debt” by the Borrower in an officer’s certificate as required by this
definition (in the form of (x) notes secured by Collateral on a pari passu basis
with the Loans, (y) notes or loans secured by Collateral on a basis junior in
priority to the Loans or (z) unsecured notes or loans) incurred by the Borrower;
provided, that the aggregate principal amount of Indebtedness incurred by
Borrower and identified as “Incremental Equivalent Debt”, when aggregated with
the aggregate principal amount of Incremental Term Loans (other than Refinancing
Term Loans) established following the Amendment No. 2 Effective Date shall not
exceed the Maximum Incremental Amount; provided, further, that (1) with respect
to all Indebtedness incurred pursuant to this definition, except for interim or
bridge financings that provide for automatic conversion, subject to customary
conditions, to Indebtedness meeting the requirements of this subclause (1), such
Indebtedness does not have a final maturity date earlier than the Tranche B-2
Maturity Date and its Weighted Average Life to Maturity shall not be shorter
than the then longest remaining Weighted Average Life to Maturity of the Tranche
B-2 Term Loans; (2) such Indebtedness shall not have mandatory prepayment,
redemption or offer to purchase events prior to the date that is 91 days after
the latest maturity date of any then outstanding Class of Loans (other than
(i) customary prepayments, redemptions or offers to purchase upon a change of
control, asset sale event or casualty event, (ii) customary acceleration rights
upon the occurrence of an event of default or (iii) customary prepayments,
redemptions or offer to purchases set forth in any bridge facility or similar
interim credit facility from equity proceeds or refinancing Indebtedness);
(3) the covenants, events of default, guarantees and other terms of such
Indebtedness, when taken as a whole (other than interest rate, redemption
premiums and other pricing terms), are not more restrictive to Parent and the
Restricted Subsidiaries than those set forth in this Agreement, if any (other
than with respect to terms and conditions applicable after the latest maturity
date of any Class of Term Loans in effect at the time of the incurrence or
issuance of such Indebtedness); provided that any such Indebtedness may contain
more restrictive covenants and events of default than those set forth in this
Agreement so long as such more restrictive covenants and events of default are
also added for the benefit of the Lenders, which shall not require consent of
the Lenders; provided, further, that a certificate of a Responsible Officer of
the Borrower delivered to the Administrative Agent in good faith at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement set out in this clause (3), shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Agent provides notice
to the Borrower of its objection during such five (5) Business Days; (4) such
Indebtedness is not incurred or Guaranteed by any Subsidiary of Parent that is
not a Loan Party; (5) such Indebtedness is not secured by any Liens on any
property or assets of Parent or any Subsidiary that do not constitute
Collateral; and (6) in the case of secured Indebtedness a duly authorized
representative of the holders of such Incremental Equivalent Debt shall have
entered into the Intercreditor Agreement and the Pari Passu Lien Intercreditor
Agreement (if such Incremental Equivalent Debt is secured on a pari passu basis
with the Loans) or the Junior Lien Intercreditor Agreement (if such Incremental
Equivalent Debt is secured on a basis junior to the Loans), as applicable.

 

“Incremental Facility Agreement” means Incremental Facility Agreement No. 1 and
any other Incremental Facility Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among the Loan Parties, the
Administrative Agent and one or more Incremental Lenders, establishing
Incremental Term Commitments

 

16

--------------------------------------------------------------------------------


 

of any Series and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.18.

 

“Incremental Facility Agreement No. 1” means that certain Incremental Facility
Agreement, dated as of April 7, 2015, by and among the Borrower, the Guarantors,
the Tranche B-1 Term Lender party thereto and the Administrative Agent

 

“Incremental Lender” means a Lender with an Incremental Term Commitment or an
outstanding Incremental Term Loan.

 

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.18, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

 

“Incremental Term Loan” means a Loan made by an Incremental Lender to the
Borrower pursuant to Section 2.18.

 

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of Parent or any Restricted Subsidiary and
(iii) any purchase price adjustment or earnout incurred in connection with an
acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment or earnout is, or becomes, reasonably determinable),
(e) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (f) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person (but only
to the extent of the lesser of (x) the amount of such Indebtedness and (y) the
fair market value of such property, if such Indebtedness has not been assumed by
such Person), and (i) all Guarantees by such Person of Indebtedness of others. 
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor by contract, as a matter of law or
otherwise as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), all Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of June 18,
2014, among the Loan Parties, the Administrative Agent and the administrative
agent, collateral agent, collateral trustee or a similar representative for the
ABL Credit Agreement and any other representative that becomes a party thereto,
a copy of which is attached as Exhibit I.

 

17

--------------------------------------------------------------------------------


 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05, which shall be, in the
case of any such written request, in the form of Exhibit E or any other form
approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar quarter and the Maturity Date applicable to such
ABR Loan, (b) with respect to any Fixed Rate Term Loan, the first Business Day
following the last day of each January, April, July and October, and (c) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, such day
or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest Period,
the Amendment No. 3 Effective Date and the Maturity Date applicable to such
Eurodollar Loan.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender participating therein, twelve months)
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate) 
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the LIBO Screen Rate for the longest
period for which the LIBO Screen Rate is available) that is shorter than the
Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest period
(for which that Screen Rate is available) that exceeds the Impacted Interest
Period, in each case, at such time.

 

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as determined reasonably and in good faith by the
chief financial officer of Parent)) in, any other Person that are held or made
by the specified Person.  The amount, as of any date of determination, of
(a) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, without any adjustment for write-downs
or write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee,” (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any Person shall be the fair value (as determined reasonably
and in good faith by the chief financial officer of Parent) of the consideration
therefor (including any Indebtedness assumed in connection therewith), plus the
fair value (as so determined) of all additions, as of such date of
determination, thereto, and minus the amount, as of such date of determination,
of any portion of such Investment repaid to the investor in cash as a repayment
of principal or a return of capital, as the case may be, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the time of such Investment,
(d) any Investment (other than any Investment referred to in clause (a), (b) or
(c) above) in the form of a transfer of Equity Interests or other property by
the investor to the investee, including any such transfer in the form of a
capital contribution, shall be the fair value (as determined reasonably and in
good faith by the chief financial officer of Parent) of such Equity Interests or
other property as of the time of such transfer (less, in the case of any
investment in the form of transfer of property for consideration that is less
than the fair value thereof, the fair value (as so determined) of such
consideration as of the time of the transfer), minus the amount, as of such date
of determination, of any portion of such Investment repaid to the investor in
cash as a return of capital, but without any

 

18

--------------------------------------------------------------------------------


 

other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the time of
such transfer, and (e) any Investment (other than any Investment referred to in
clause (a), (b), (c) or (d) above) in any Person resulting from the issuance by
such Person of its Equity Interests to the investor shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of
Parent) of such Equity Interests at the time of the issuance thereof.

 

“IP Security Agreements” has the meaning set forth in the Collateral Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit K hereto (which such changes thereto the
Administrative Agent may agree) between the Administrative Agent and one or more
collateral agents or representatives for the holders of Indebtedness that is
secured by a Lien on the Collateral ranking junior to the Liens of the Loan
Documents.

 

“Lenders” means, collectively, the Lenders holding Converted Term Loans, the
Additional Tranche B-2 Term Lender, and any other Person that shall have become
a party hereto pursuant to an Assignment and Assumption or an Incremental
Facility Agreement, other than any such Person that shall have ceased to be a
party hereto pursuant to an Assignment and Assumption.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Association (or any other Person that takes over the administration of such
rate) for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion (in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement and provided, further, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”) then the
LIBO Rate shall be the Interpolated Rate, provided, that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Loan Document Obligations” has the meaning set forth in the Collateral
Agreement.

 

“Loan Documents” means this Agreement, Amendment No. 1, Amendment No. 2,
Amendment No. 3, the Incremental Facility Agreements, the Extension Agreements,
the Refinancing Facility Agreements, the Collateral Agreement, the other
Collateral Documents, the Intercreditor Agreement and, except for purposes of
Section 9.02, any promissory notes delivered pursuant to Section 2.05(e).

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

19

--------------------------------------------------------------------------------


 

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, Lenders holding outstanding Loans of such Class representing more
than 50% of all Loans of such Class outstanding at such time.

 

“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $25,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the results of
operations, assets, business or financial condition of Parent and the Restricted
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to perform
any of their monetary obligations under the Loan Documents to which it is a
party or (c) the rights of or benefits available to the Administrative Agent or
the Lenders under the Loan Documents.

 

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by Parent or any Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $25,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Loan Documents), or obligations in respect of one or more Swap
Agreements, of any one or more of Parent and the Restricted Subsidiaries in an
aggregate principal amount exceeding $50,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Parent or
any Restricted Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that
Parent or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“Material Subsidiary” means each Subsidiary that is not an Immaterial
Subsidiary.

 

“Maturity Date” means, in the case of the Tranche B-2 Term Loans, the Tranche
B-2 Term Maturity Date, and, in the case of the Incremental Term Loans of any
Series or the Maturity Date of any Extended Term Loans of any Series, as the
context requires.

 

“Maximum Incremental Amount” means the sum of (x) $250,000,000, plus (y) an
unlimited amount so long as on a Pro Forma Basis (but excluding the cash
proceeds thereof), the Senior Secured Leverage Ratio (calculated as of the last
day of the most recent fiscal quarter of Parent for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) and treating all
Incremental Equivalent Debt as Senior Secured Indebtedness for this purpose)
would not exceed 2.50 to 1.00; provided that (i) the Borrower may incur
Incremental Term Loans and Incremental Equivalent Debt in reliance on clause
(y) prior to clause (x), (ii) in the event that the Borrower does not make an
election as to which clause of this definition it is relying on, it shall be
deemed to have incurred all Incremental Term Loans and Incremental Equivalent
Debt pursuant to clause (y) to the full extent permitted thereby prior to being
deemed to have incurred any amounts in reliance on clause (x) of this
definition, (iii) the Borrower may incur Incremental Term Loans and/or
Incremental Equivalent Debt in reliance on clauses (x) of this definition
concurrently with any incurrence of Incremental Term Loans and/or Incremental
Equivalent Debt in reliance on clause (y) of this definition and, in such event,
amounts incurred in reliance on clause (x) (and the proceeds thereof) shall be
excluded from the calculation of Senior Secured Indebtedness for purposes of the
determination of the Senior Secured Leverage Ratio for such concurrent
incurrence pursuant to clause (y).

 

“Maximum Rate” has the meaning set forth in Section 9.15.

 

20

--------------------------------------------------------------------------------


 

“MNPI” means material information concerning Parent, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act.  For
purposes of this definition, “material information” means information concerning
Parent, the Subsidiaries or any Affiliate of any of the foregoing, or any of
their securities, that would reasonably be expected to be material for purposes
of the United States federal and state securities laws.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations.  Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Mortgaged Property” means each parcel of real property (together with any
adjoining or other parcels of real property integral to the operation of any
facility owned by any Loan Party; provided that such additional parcels of real
property shall not constitute Mortgaged Property if the applicable Loan Party is
unable to deliver a Mortgage encumbering such additional parcels despite using
commercially reasonable efforts to deliver them) located in the United States of
America owned in fee by a Loan Party, and the improvements thereto, that
(together with such improvements) has a fair market value of $25,000,000 or more
on the Amendment No. 2 Effective Date or at the time of acquisition thereof by
any Loan Party or, with respect to real property owned by a Subsidiary that
becomes a Loan Party after the Amendment No. 2 Effective Date, at the time such
Subsidiary becomes a Loan Party.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions or has any ongoing obligation with
respect to withdrawal liability (within the meaning of Title IV of ERISA).

 

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all actual fees
and out-of-pocket expenses paid in connection with such event by Parent and the
Restricted Subsidiaries to Persons that are not Affiliates of Parent or any
Restricted Subsidiary, (ii) in the case of a sale, transfer, lease or other
disposition (including pursuant to a Sale/Leaseback Transaction or a casualty or
a condemnation or similar proceeding) of an asset, the amount of all payments
required to be made by Parent and the Restricted Subsidiaries as a result of
such event to repay Indebtedness (other than Loans and Indebtedness under the
ABL Credit Agreement) secured by such asset on a basis prior to the Liens, if
any, on such assets securing the Secured Obligations and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) by Parent and the Restricted
Subsidiaries, and the amount of any reserves established by Parent and the
Restricted Subsidiaries in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities (other than any
earnout obligations) reasonably estimated to be payable, in each case during the
year that such event occurred or the next succeeding year and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by the chief financial officer of Parent).  For purposes of this
definition, in the event any contingent liability reserve established with
respect to any event as described in clause (b)(iii) above shall be reduced, the
amount of such reduction shall, except to the extent such reduction is made as a
result of a payment having been made in respect of the contingent liabilities
with respect to which such reserve has been established, be deemed to be
receipt, on the date of such reduction, of cash proceeds in respect of such
event.

 

“Not Otherwise Applied” means, with reference to any Excess Cash Flow, that such
amount was not required to prepay Loans pursuant to Section 2.09(c) (other than
as a result of Section 2.09(d)).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such

 

21

--------------------------------------------------------------------------------


 

day received to the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes that arise from any payment made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, excluding any such Taxes imposed with respect to an
assignment by a Lender (other than an assignment made pursuant to Section 2.17)
if such Tax is imposed as a result of a present or former connection between the
assigner or assignee and the jurisdiction imposing such Tax (other than
connections arising from such having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, and/or sold or assigned an interest in any Loan
Document).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Parent” means Tailored Brands, Inc., a Texas corporation.

 

“Pari Passu Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit L hereto (with such changes thereto as the
Administrative Agent may agree) between the Administrative Agent and one or more
collateral agents or representatives for the holders of other Indebtedness that
is secured by a Lien on the Collateral that is intended to rank pari passu with
the Liens of the Loan Documents.

 

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

 

“Participants” has the meaning set forth in Section 9.04(c)(i).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub.L. No. 107-56 (Signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Perfection Certificate” means a certificate in the form of Exhibit F or any
other form approved by the Administrative Agent.

 

“Permitted Acquisition” means the purchase or other acquisition by Parent or any
Restricted Subsidiary of Equity Interests in, or all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of), any Person if (a) in the case of
any purchase or other acquisition of Equity Interests in a Person, such Person
will be, upon the consummation of such acquisition a Restricted Subsidiary, in
each case including as a result of a merger or consolidation between any
Subsidiary and such Person, or (b) in the case of any purchase or other
acquisition of other assets, such assets will be owned by Parent or a Restricted
Subsidiary; provided that (i) no Event of Default exists or would result
therefrom, (ii) on a Pro Forma Basis, the Total Leverage Ratio as of the last
day of the most recent fiscal quarter of Parent for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) does not exceed 4.00 to
1.00 and (iii) the aggregate consideration paid in all Permitted Acquisitions by
the Loan Parties (other than in the form of Equity Interests (other than
Disqualified Stock) of Parent) in respect of Equity Interest in Persons that do
not become Guarantors and assets that are not owned by Loan Parties shall not,
except as otherwise permitted by another provision of Section 8.04, exceed
$50,000,000.

 

22

--------------------------------------------------------------------------------


 

“Permitted Debt” means Indebtedness of any Loan Party (including any Guarantee
thereof by a Loan Party) so long as (i) no portion of such Indebtedness has a
scheduled maturity prior to the date that is 91 days after the latest Maturity
Date, (ii) except as contemplated by the final proviso to Section 6.01(a)(xii),
no Subsidiary of the Borrower that is not a Loan Party is an obligor in respect
of such Indebtedness, (iii) the terms and conditions of such Indebtedness (other
than interest rates, fees and call protection) are not, taken as a whole, more
restrictive than the terms of this Agreement (as determined in good faith by
Parent) and (iv) such Indebtedness is not secured by any Liens on any assets of
Parent or any Restricted Subsidiary other than Liens permitted by clause (l) of
Section 6.02.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet delinquent or (i) the validity or amount thereof is being contested in good
faith by appropriate proceedings, (ii) Parent or such Restricted Subsidiary has
set aside on its books reserves with respect thereto to the extent required by
GAAP and (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law (other than any
Lien imposed pursuant to Section 430(k) of the Code or Section 303(k) of ERISA
or a violation of Section 436 of the Code), arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in compliance with Section 5.06;

 

(c)                                  pledges and deposits made (i) in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations and (ii) in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of Parent or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (i) above;

 

(d)                                 pledges and deposits made to secure the
performance of bids, trade contracts (other than Indebtedness for borrowed
money), leases (other than Capital Lease Obligations), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;

 

(f)                                   easements, zoning restrictions,
rights-of-way, site plan agreements, development agreements, operating
agreements, cross-easement agreements, reciprocal easement agreements and
similar encumbrances and exceptions to title on real property that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of Parent or any Subsidiary or the ordinary operation of such real property;

 

(g)                                  customary rights of setoff upon deposits of
cash in favor of banks and other depository institutions and Liens of a
collecting bank arising under the UCC in respect of payment items in the course
of collection;

 

(h)                                 Liens arising from precautionary UCC
financing statement filings (or similar filings under applicable law) regarding
operating leases or consignments;

 

(i)                                     Liens representing any interest or title
of a licensor, lessor or sublicensor or sublessor, or a licensee, lessee or
sublicensee or sublessee, in the property subject to any lease (other than
Capital Lease Obligations), license or sublicense or concession agreement
permitted by this Agreement;

 

(j)                                    Liens arising in the ordinary course of
business in favor of custom and forwarding agents and similar Persons in respect
of imported goods and merchandise in the custody of such Persons;

 

23

--------------------------------------------------------------------------------


 

(k)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(l)                                     Liens or rights of setoff against credit
balances of Parent or any Subsidiary with credit card issuers or credit card
processors to secure obligations of Parent or such Subsidiary, as the case may
be, to any such credit card issuer or credit card processor incurred in the
ordinary course of business as a result of fees and chargebacks; and

 

(m)                             other Liens that are contractual rights of
set-off;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (c) above securing
letters of credit, bank guarantees or similar instruments.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan,” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Loan Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Post Closing Letter Agreement” means that certain letter agreement dated as of
the Effective Date by and between Parent and the Administrative Agent.

 

“Prepayment Event” means:

 

(a)                                 any sale, transfer, lease or other
disposition (including pursuant to a Sale/Leaseback Transaction or by way of
merger or consolidation) of any asset of Parent or any Restricted Subsidiary,
including any sale or issuance to a Person other than Parent or any Restricted
Subsidiary of Equity Interests in any Subsidiary, other than (i) dispositions
described in clauses (a) through (f) of Section 6.05 and (ii) other dispositions
resulting in aggregate Net Proceeds not exceeding $25,000,000 for any individual
transactions or series of related transactions;

 

(b)                                 any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any asset of Parent or any Restricted Subsidiary resulting in
aggregate Net Proceeds of $25,000,000 or more; or

 

(c)                                  the incurrence by Parent or any Restricted
Subsidiary of any Indebtedness, other than any Indebtedness permitted to be
incurred by Section 6.01 other than Refinancing Term Loans and Refinancing Debt
Securities.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“Pro Forma Basis” means, with respect to any computation hereunder required to
be made on a pro forma basis giving effect to any proposed Investment or other
acquisition (including any Permitted Acquisition or any Material Acquisition),
any Material Disposition, any Restricted Payment or any payment of or in respect
of any Indebtedness (collectively, “Pro Forma Events”), computation thereof
after giving pro forma effect to adjustments in connection with such Pro Forma
Event that are either (i) in accordance with Regulation S-X under the Securities
Act or (ii) set forth in a certificate of a Responsible Officer of Parent
delivered to the Administrative Agent and believed in

 

24

--------------------------------------------------------------------------------


 

good faith by Parent to be probable based on actions take or to be taken within
12 months following the consummation of the relevant Pro Forma Event; provided
that the aggregate amount of any increase in Consolidated EBITDA resulting from
adjustments pursuant to this clause (ii) for any four fiscal quarter period of
Parent, when aggregated with the amount of any addback to Consolidated EBITDA
pursuant to clause (a)(ix) of the definition thereof for such period, shall not
exceed 10 % of Consolidated EBITDA for such period (prior to giving effect to
any increase pursuant to such clause (a)(ix) or this clause (ii)), in each case,
using, for purposes of making such computation, the consolidated financial
statements of Parent and the Restricted Subsidiaries (and, to the extent
applicable, the historical financial statements of any entities or assets so
acquired or to be acquired, or so disposed or to be disposed), which shall be
reformulated as if such Pro Forma Event (and, in the case of any pro forma
computations made hereunder to determine whether such Pro Forma Event is
permitted to be consummated hereunder, to any other Pro Forma Event consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation), and any
Indebtedness or other liabilities incurred in connection with any such Pro Forma
Event, had been consummated and incurred at the beginning of such period.

 

“Pro Forma Event” has the meaning set forth in the definition of “Pro Forma
Basis.”

 

“Proceeds Collateral Account” means a Deposit Account in which the Net Proceeds
of Term Priority Collateral in respect of any Prepayment Event described in
clause (a) or (b) of the definition of the term “Prepayment Event” are deposited
by Parent or any Restricted Subsidiary to be held pending release as
contemplated by Section 2.09(b) for reinvestment or prepayment, and which has no
other funds contained therein (other than interest on any such proceeds) and is
subject to a Control Agreement in favor of the Administrative Agent.

 

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document.

 

“Refinancing Debt Securities” means Permitted Debt issued in reliance on
Section 6.01(a)(xiii) so long as prior to the incurred of such Indebtedness,
Parent has delivered to the Administrative Agent a certificate of a Responsible
Officer designating such Permitted Debt as “Refinancing Debt Securities.”

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness; (b) the stated final maturity of such Refinancing Indebtedness
shall not be earlier than that of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness and shall constitute an obligation of such Subsidiary only to the
extent of their obligations in respect of such Original Indebtedness; and
(d) such Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof).

 

“Refinancing Term Loan” means any Incremental Term Loans that are designated in
the applicable Incremental Facility Agreement as “Refinancing Term Loans.”

 

“Register” has the meaning set forth in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

25

--------------------------------------------------------------------------------


 

“Relevant Entities” has the meaning provided in Section 9.18(c).

 

“Repricing Event” means (a) any prepayment or repayment of any Tranche B-2 Term
Loan with the proceeds of any Indebtedness (other than Permitted Revolving
Indebtedness), or any conversion of any Tranche B-2 Term Loan into any new or
replacement tranche of term loans, in each case having an All-in Yield lower
than the All-in Yield (excluding for this purpose, upfront fees and original
discount on the Tranche B-2 Term Loans) of such Tranche B-2 Term Loan at the
time of such prepayment or repayment or conversion and (b) any amendment or
other modification of this Agreement that, directly or indirectly, reduces the
All-in Yield of any Tranche B-2 Term Loan; provided, that in each case, the term
“Repricing Event” shall exclude any prepayment, refinancing, substitution or
replacement of all or a portion of the Tranche B-2 Term Loans in connection with
any transaction that would, if consummated, result in a Change in Control or
constitute a Transformative Acquisition.

 

“Required Lenders” means, at any time, Lenders having aggregate Loans
representing more than 50% of the aggregate principal amount of the Loans at
such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Parent or
any Restricted Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancellation or termination of any Equity Interests in Parent or any
Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of Parent other than an
Unrestricted Subsidiary. For avoidance of doubt, the Borrower shall be a
Restricted Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

 

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
Parent or any Restricted Subsidiary whereby Parent or such Restricted Subsidiary
sells or transfers such property to any Person and Parent or any Restricted
Subsidiary leases such property, or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred,
from such Person or its Affiliates.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Obligations” has the meaning set forth in the Collateral Agreement.

 

“Secured Parties” has the meaning set forth in the Collateral Agreement.

 

“Securities Act” means the United States Securities Act of 1933.

 

26

--------------------------------------------------------------------------------


 

“Senior Notes” means $600,000,000 aggregate principal amount of 7.00% senior
notes due 2022 of the Borrower issued under the Senior Notes Indenture on the
Effective Date.

 

“Senior Notes Indenture” means the indenture by and among The Men’s
Wearhouse, Inc., as issuer, the guarantors party thereto and The Bank of New
York Mellon Trust Company, N.A., as trustee, dated June 18, 2014.

 

“Senior Secured Indebtedness” means, as of any date, the excess of (i) sum,
without duplication, of (a) the aggregate principal amount of Indebtedness of
Parent and the Restricted Subsidiaries outstanding as of such date that is
secured by any Lien on any asset of Parent or any Restricted Subsidiary (other
than Indebtedness of any Foreign Subsidiary that is secured by a Lien only on
assets of one or more Foreign Subsidiaries), in the amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but without giving effect to any election to value any
Indebtedness at “fair value,” as described in Section 1.04(a), or any other
accounting principle that results in the amount of any such Indebtedness (other
than zero coupon Indebtedness) as reflected on such balance sheet to be below
the stated principal amount of such Indebtedness), (b) the aggregate amount of
Capital Lease Obligations and Synthetic Lease Obligations of Parent and the
Restricted Subsidiaries outstanding as of such date (other than Capital Lease
Obligations and Synthetic Lease Obligations of any Foreign Subsidiary that is
not Guaranteed by, or otherwise recourse to, Parent or any Domestic Subsidiary),
determined on a consolidated basis, and (c) the aggregate obligations of Parent
and the Restricted Subsidiaries as an account party in respect of letters of
credit or letters of guaranty that is secured by any Lien on any asset of Parent
or any Restricted Subsidiary (other than any such obligations of any Foreign
Subsidiary that is not Guaranteed by, or otherwise recourse to, Parent or any
Domestic Subsidiary), other than contingent obligations in respect of any letter
of credit or letter of guaranty to the extent such letter of credit or letter of
guaranty does not support Indebtedness over (ii) the lesser of (x) the aggregate
amount of unrestricted cash and cash equivalents of Parent and its Restricted
Subsidiaries that would be reflected on a consolidated balance sheet of Parent
in accordance with GAAP on such date (other than the cash proceeds of any
Indebtedness being incurred on such date) and (y) $125,000,000.

 

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Senior Secured Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of Parent most
recently ended on or prior to such date.

 

“Series” means any Incremental Term Loans or Extended Term Loans that are not
established as an increase in any previously established Class of Loans and that
are intended to constitute a single Class of Loans for purposes of this
Agreement.

 

“Specified Indebtedness” means any Permitted Debt that is not secured on a pari
passu basis with the Secured Obligations and any Refinancing Indebtedness in
respect of any of the foregoing.

 

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (as it relates to the Loan Parties), 3.02, 3.03(b), 3.07(b),
3.08, 3.14, 3.15 and 3.16(a).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Loan Agreement
Obligations.

 

27

--------------------------------------------------------------------------------


 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of Parent.

 

“Supplemental Perfection Certificate” means a certificate in the form of
Exhibit G or any other form approved by the Administrative Agent.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Parent or any Subsidiary
shall be a Swap Agreement.

 

“Syndication Agent” means Bank of America, N.A.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for US federal income tax purposes, other than any such lease under which
such Person is the lessor.

 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum, without duplication, of (a) the obligations of such person to pay rent or
other amounts under any Synthetic Lease which are attributable to principal and
(b) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term.  For purposes of Section 6.02, a Synthetic Lease Obligation
shall be deemed to be secured by a Lien on the property being leased and such
property shall be deemed to be owned by the lessee.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“Total Assets” means, at any date of determination, the consolidated total
assets of Parent as of the last day of the most recent fiscal quarter of Parent
for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) as adjusted to (i) exclude amounts attributed to
Unrestricted Subsidiaries and (ii) give effect to any Pro Forma Event occurring
since such date.

 

“Total Indebtedness” means, as of any date, the excess of (i) the sum, without
duplication, of (a) the aggregate principal amount of Indebtedness of Parent and
the Restricted Subsidiaries outstanding as of such date, in the amount that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP (but without giving effect to any election to
value any Indebtedness at “fair value,” as described in Section 1.04(a), or any
other accounting principle that results in the amount of any such Indebtedness
(other than zero coupon Indebtedness) as reflected on such balance sheet to be
below the stated principal amount of such Indebtedness), (b) the aggregate
amount of Capital Lease Obligations and Synthetic Lease Obligations of Parent
and the Restricted Subsidiaries outstanding as of such date, determined on a
consolidated basis, and (c) the aggregate obligations of Parent and the
Restricted Subsidiaries as an account party in respect of letters of credit or
letters of guaranty, other than contingent obligations in respect of any letter
of credit or letter of guaranty to the extent such letter of

 

28

--------------------------------------------------------------------------------


 

credit or letter of guaranty does not support Indebtedness over (ii) the lesser
of (x) the aggregate amount of unrestricted cash and cash equivalents of Parent
and its Restricted Subsidiaries that would be reflected on a consolidated
balance sheet of Parent in accordance with GAAP on such date (other than the
cash proceeds of any Indebtedness being incurred on such date) and
(y) $125,000,000.

 

“Total Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of Parent most recently ended on or prior to such date.

 

“Tranche B Term Loan” means all Tranche B Term Loans outstanding under this
Agreement immediately prior to the Amendment No. 2 Effective Date.

 

“Tranche B-1 Term Loans” means all Tranche B-1 Term Loans outstanding under this
Agreement immediately prior to the Amendment No. 2 Effective Date.

 

“Tranche B-2 Term Loans” means collectively, the term loans established pursuant
to Section 2.01(a) on the Amendment No. 2 Effective Date.  The aggregate
principal amount of Tranche B-2 Term Loans on the Amendment No. 2 Effective Date
is $900,000,000.

 

“Tranche B-2 Term Maturity Date” means April 9, 2025; provided that, if on
April 1, 2022, any Senior Notes remain outstanding, then the Tranche B-2 Term
Maturity Date shall be April 1, 2022.

 

“Transactions” means the (a) execution, delivery and performance by the Loan
Parties of Amendment No. 2, (b) the borrowing of the Tranche B-2 Term Loans and
the use of the proceeds thereof3, (b) the consummation of the Amendment No. 3
Assignments, (c) the creation and perfection and continuation as applicable of
the security interests provided for in the Collateral Documents, and (d) the
payment of all fees, commissions, costs and expenses in connection with the
foregoing.

 

“Transformative Acquisition” shall mean any acquisition by Parent or any
Restricted Subsidiary that either (a) is not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or (b) if
permitted by the terms of this Agreement immediately prior to the consummation
of such acquisition, would not provide Parent and its Restricted Subsidiaries
with adequate flexibility under this Agreement for the continuation and/or
expansion of the combined operations following such consummation, as determined
by the Borrower acting in good faith.

 

“Treasury Rate” means on any date, the most recently published weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year as determined by the Administrative Agent.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate or
whether such Loan is a Fixed Rate Term Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests created by the
Collateral Documents.

 

“Unrestricted Subsidiary” means any Subsidiary of Parent designated by the Board
of Directors of Parent as an Unrestricted Subsidiary pursuant to Section 5.17
subsequent to the Effective Date.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.15(f)(ii)(B)(3).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining

 

29

--------------------------------------------------------------------------------


 

instalment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness.

 

“wholly-owned,” when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.                     Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings may be classified and referred
to by Class or by Type or by Class and Type.

 

SECTION 1.03.                     Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities.  Except as otherwise provided herein
and unless the context requires otherwise, (a) any definition of or reference to
any agreement, instrument or other document (including this Agreement and the
other Loan Documents) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), and all references to any statute shall be construed
as referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns (subject
to any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein,” “hereof’ and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

 

SECTION 1.04.                     Accounting Terms; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature used
herein shall be construed in accordance with GAAP as in effect from time to
time; provided that (a) if Parent notifies the Administrative Agent that Parent
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies
Parent that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided that
Parent, on the one hand, and the Lenders, on the other hand, agree to negotiate
in good faith with respect to any proposed amendment to eliminate or adjust for
the effect of any such change in GAAP at no cost to the Loan Parties other than
the reimbursement of the Administrative Agent’s costs and expenses; and
(b) notwithstanding any other provision contained

 

30

--------------------------------------------------------------------------------


 

herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of Parent or any
Restricted Subsidiary at “fair value,” as defined therein, and (ii) any change
in GAAP occurring after the Effective Date as a result of the adoption of any
proposals set forth in the Accounting Standards Update 2016-2 — Leases, issued
by the Financial Accounting Standards Board on February 25, 2016 or any other
proposals issued by the Financial Accounting Standards Board relating thereto,
in each case if such change would require treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) was not required to be so treated under GAAP as in effect
on the Effective Date.

 

SECTION 1.05.                     [Reserved]

 

SECTION 1.06.                     Classification of Actions.  For purposes of
determining compliance at any time with the covenants set forth in Article VI
(or, in each case, any defined terms used therein), in the event that the
subject transaction meets the criteria of more than one of the categories of
transactions permitted pursuant to the Sections (or related defined terms) in
Article VI, the Borrower may, in its sole discretion, classify the applicable
transaction (or any portion thereof) under such Section (or defined term); it
being understood that the Borrowers may divide and include such transaction
under one or more of the clause of such Section (or any relevant portion thereof
or of the applicable related defined term) that permit such transaction.

 

SECTION 1.07.                     Interest Rates.  The Administrative Agent does
not warrant or accept responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto, or replacement rate therefor.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.                     Commitments and Conversions.

 

(a)                                 Subject to the terms and conditions set
forth in Amendment No. 2, (i) the Converted Term Loans of each Lender
outstanding immediately prior to the Amendment No. 2 Effective Date shall be
converted into a like principal amount of a Tranche B-2 Term Loans in Dollars of
such Lender on the Amendment No. 2 Effective Date and (ii) the Additional
Tranche B-2 Term Lender shall make a loan in Dollars to the Borrower on the
Amendment No. 2 Effective Date in an amount equal to the Additional Tranche B-2
Term Loan Commitment.  Amounts prepaid or repaid in respect of Tranche B-2 Term
Loans may not be reborrowed.

 

(b)                                 [Reserved].

 

SECTION 2.02.                     Loans and Borrowings.

 

(a)                                 Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.

 

(b)                                 Subject to Section 2.12, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement; provided that, notwithstanding the foregoing, any Class of Loans
established as Fixed Rate Term Loans shall at all times be Fixed Rate Term
Loans.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate principal
amount that is an integral multiple of $1,000,000 and not less than $5,000,000;

 

31

--------------------------------------------------------------------------------


 

provided that a Eurodollar Borrowing that results from a continuation of an
outstanding Eurodollar Borrowing may be in an aggregate amount that is equal to
such outstanding Borrowing.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate principal amount that is an integral multiple
of $500,000 and not less than $1,000,000.  Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of six (or such greater number as may be agreed to by
the Administrative Agent) Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
to or continue, any Eurodollar Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date applicable thereto.

 

SECTION 2.03.                     Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request
either in writing (delivered by hand or facsimile) or by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing (or, in the case
of any Eurodollar Borrowing to be made on the Amendment No. 2 Effective Date,
such shorter period of time as may be agreed to by the Administrative Agent) or
(b) in the case of an ABR Borrowing or a Borrowing of Fixed Rate Term Loans, not
later than 12:00 p.m., New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery, telecopy or electronic mail to the
Administrative Agent of a written Borrowing Request signed by the Borrower. 
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)                                     whether the requested Borrowing is to be
a Tranche B-2 Term Borrowing or an Incremental Term Borrowing of a particular
Series;

 

(ii)                                  the aggregate amount of such Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

(iv)                              except in the case of a Borrowing of Fixed
Rate Term Loans, whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;

 

(v)                                 in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(vi)                              the location and number of the account of the
Borrower to which funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

SECTION 2.04.                     Funding of Borrowings.

 

(a)                                 Each Lender (other than Lenders holding
Converted Term Loans) shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to the Borrower by promptly
remitting the amounts so received, in like funds, to an account of the Borrower
specified by the Borrower in the applicable Borrowing Request; provided that on
the Amendment No. 2 Effective Date, the Administrative Agent shall apply the
proceeds of the Tranche B-2 Term Loans funded on the Amendment No. 2 Effective
Date that is sufficient to make the repayment required by Section 2.09(h) (or,
if less, all such proceeds) to make such repayment, and then shall remit any
remaining proceeds thereof as directed by the Borrower.

 

32

--------------------------------------------------------------------------------


 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance on such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to ABR Loans of the applicable Class (or, in the case of any Fixed
Rate Term Loan, the interest rate applicable to such Fixed Rate Term Loan).  If
the Borrower and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

SECTION 2.05.                     Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in the applicable Borrowing Request or as otherwise provided
in Section 2.03.  Thereafter, the Borrower may elect to convert such Borrowing
to a Borrowing of a different Type (except that (i) any Class of Loans
established as Fixed Rate Term Loans shall at all times be Fixed Rate Term Loans
and (ii) neither the Tranche B-2 Term Loans nor any other Class of Loans that is
not established as a Class of Fixed Rate Term Loans may be converted to Fixed
Rate Term Loans) or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  Except with respect to Fixed Rate Term Loans, the Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or electronic mail to the Administrative
Agent of a written Interest Election Request.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is to be a
Eurodollar Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period.”

 

33

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(c)                                  Promptly following receipt of an Interest
Election Request in accordance with this Section, the Administrative Agent shall
advise each Lender of the applicable Class of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(d)                                 If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Eurodollar Borrowing for an additional Interest Period
of one month.  Notwithstanding any contrary provision hereof, if an Event of
Default under clause (i) or (j) of Article VII has occurred and is continuing
with respect to the Borrower, or if any other Event of Default has occurred and
is continuing and the Administrative Agent, at the request of a Majority in
Interest of Lenders of any Class, has notified the Borrower of the election to
give effect to this sentence on account of such other Event of Default, then, in
each such case, so long as such Event of Default is continuing, (i) no
outstanding Borrowing of such Class may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing of such
Class shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

 

SECTION 2.06.                     Termination of Commitments.

 

(a)                                 The Additional Tranche B-2 Term Commitments
shall automatically terminate at 5:00 p.m., New York City time, on the Amendment
No. 2 Effective Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments of any Class; provided that each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying the effective date
thereof.   Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the applicable Class of the contents thereof. 
Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable.  Any termination or reduction of the Commitments of any Class shall
be permanent.  Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

 

SECTION 2.07.                     Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan of such Lender as provided in Section 2.08.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to pay any amounts due hereunder in accordance with the terms of this
Agreement.

 

34

--------------------------------------------------------------------------------


 

(e)                                  Any Lender may request that Loans of any
Class made by it be evidenced by a promissory note.  In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.08.                     Amortization of Term Loans.

 

(a)                                 (i)  The Borrower shall repay Tranche B-2
Term Borrowings on the first Business Day following the last day of each
January, April, July and October, beginning with May 1, 2018, and ending with
the last such day to occur prior to the Tranche B-2 Term Maturity Date, in an
aggregate principal amount for each such date equal to 0.25% of the aggregate
principal amount of the Tranche B-2 Term Loans outstanding on the Amendment
No. 2 Effective Date (as such amount may be adjusted pursuant to paragraph
(c) of this Section).

 

(ii)                                  [Reserved].

 

(iii)                               The Borrower shall repay Incremental Term
Loans of any Series in such amounts and on such date or dates as shall be
specified therefor in the Incremental Facility Agreement establishing the
Incremental Term Commitments of such Series (as such amounts may be adjusted
pursuant to paragraph (c) of this Section or pursuant to such Incremental
Facility Agreement).  The Borrower shall repay Extended Term Loans of any
Series in such amounts and on such date or dates as shall be specified therefore
in the Extension Agreement establishing such Extended Term Loans (as such
amounts may be adjusted pursuant to paragraph (c) of this Section).

 

(b)                                 To the extent not previously paid, (i) all
Tranche B-2 Term Loans shall be due and payable on the Tranche B-2 Term Maturity
Date, and (ii) all Incremental Term Loans of any Series shall be due and payable
on the Incremental Term Maturity Date applicable thereto.

 

(c)                                  Any prepayment of a Borrowing of any
Class shall be applied to reduce the subsequent scheduled repayments of the
Borrowings of such Class to be made pursuant to this Section ratably based on
the amount of such scheduled repayments; provided that any prepayment of a
Borrowing of any Class made pursuant to Section 2.09(a) shall be applied to
reduce the subsequent scheduled repayments of Borrowings of such Class to be
made pursuant to this Section in the manner specified by the Borrower in the
applicable notice of prepayment (or, if no such specification is made therein,
ratably as provided above).  In the event any Extended Term Loans shall be
established from any Class of Loans, the amount of any future payment pursuant
to clause (a) with respect to such existing Class of Loans shall be reduced on
the date such Extended Term Loans in proportion to the principal amount of such
existing Class of Loans that were converted to Extended Term Loans on such date.

 

(d)                                 Prior to any repayment of any Borrowings of
any Class under this Section, the Borrower shall select the Borrowing or
Borrowings of the applicable Class to be repaid and shall notify the
Administrative Agent by telephone (confirmed by hand delivery or facsimile) of
such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment.  Each repayment of a Borrowing
shall be applied ratably to the Loans included in the repaid Borrowing. 
Repayments of Borrowings shall be accompanied by accrued interest on the amounts
repaid.

 

SECTION 2.09.                     Prepayment of Loans.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing of any Class in whole or in
part, subject to the requirements of this Section.

 

(b)                                 In the event and on each occasion that any
Net Proceeds are received by or on behalf of Parent or any Restricted Subsidiary
in respect of any Prepayment Event following the Amendment No. 2 Effective Date,
the Borrower shall, on the day such Net Proceeds are received (or, in the case
of a Prepayment Event described in clause (a) or (b) of the definition of the
term “Prepayment Event,” within three Business Days after such Net Proceeds are

 

35

--------------------------------------------------------------------------------


 

received), prepay Borrowings in an amount equal to 100% of such Net Proceeds;
provided that, in the case of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event,” if the Borrower shall (a) prior to
the date of the required prepayment, deliver to the Administrative Agent a
certificate of a Financial Officer of Parent to the effect that Parent intends
to cause the Net Proceeds from such event (or a portion thereof specified in
such certificate) to be applied within 365 days after receipt of such Net
Proceeds to acquire real property, equipment or other tangible assets to be used
in the business of Parent or the Restricted Subsidiaries, or to consummate any
Permitted Acquisition (or any other acquisition of all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person) permitted hereunder,
and certifying that no Default has occurred and is continuing, and (b) in the
case of a sale of Term Priority Collateral, deposit all such Net Proceeds in a
Proceeds Collateral Account pending such application, then no prepayment shall
be required pursuant to this paragraph in respect of the Net Proceeds from such
event (or the portion of such Net Proceeds specified in such certificate, if
applicable) except to the extent of any such Net Proceeds that have not been so
applied by the end of such 365-day period (or within a period of 180 days
thereafter if by the end of such initial 365-day period Parent or one or more
Restricted Subsidiaries shall have entered into an agreement with a third party
to acquire such real property, equipment or other tangible assets, or to
consummate such Permitted Acquisition or other acquisition, with such Net
Proceeds) or at such earlier date as the Parent or applicable Restricted
Subsidiary may elect by written notice to the Administrative Agent in accordance
with Section 2.09(d), at which time a prepayment shall be required in an amount
equal to the Net Proceeds that have not been so applied (and no prepayment shall
be required to the extent the aggregate amount of such Net Proceeds that are not
reinvested in accordance with this Section does not exceed $25,000,000 in any
fiscal year, in which case, the Administrative Agent shall cause such funds to
be returned to the Borrower); provided, further, that to the extent any such Net
Proceeds shall be received in respect of assets owned by a Loan Party, such Net
Proceeds may be reinvested only in assets owned by a Loan Party or, in the case
of a Permitted Acquisition or other acquisition, by any Person that shall become
a Guarantor upon the consummation thereof (other than, in each case, Equity
Interests in Foreign Subsidiaries, except to the extent such Net Proceeds shall
have resulted from the sale of Equity Interests in one or more Foreign
Subsidiaries).  Notwithstanding the foregoing, the Net Proceeds received by
Parent or any Restricted Subsidiary in respect of any Prepayment Event described
in clause (a) or (b) of the definition of the term “Prepayment Event” involving
any ABL Priority Collateral (whether in the form of a direct sale, transfer or
other disposition of such ABL Priority Collateral or a sale, transfer or other
disposition of Equity Interests in any Restricted Subsidiary owning such ABL
Priority Collateral) that secures any obligations in respect of the ABL Credit
Agreement at the time such Prepayment Event occurs shall not, solely to the
extent such Net Proceeds are attributable to the fair value of such ABL Priority
Collateral (net of any related transferred liabilities, in each case as
determined reasonably and in good faith by a Financial Officer of Parent), be
subject to the requirements of this Section 2.09(b).

 

(c)                                  In the event that Parent has Excess Cash
Flow for any fiscal year of Parent, commencing with the first fiscal year ending
after the Amendment No. 2 Effective Date, the Borrower shall, not later than 90
days following the end of such fiscal year, prepay Loans in an amount equal to
the excess of (x) the ECF Percentage of Excess Cash Flow for such fiscal year
over (y) the amount of prepayments of Loans pursuant to Section 2.09(a) during
such fiscal year (other than with the proceeds of Indebtedness (excluding
Indebtedness under the ABL Credit Agreement)).

 

(d)                                 Prior to any optional or mandatory
prepayment of Borrowings under this Section, the Borrower shall, subject to the
next sentence, specify the Borrowing or Borrowings to be prepaid in the notice
of such prepayment delivered pursuant to paragraph (f) of this Section.  In the
event of any mandatory prepayment of Borrowings from a Prepayment Event under
clause (a) or (b) of the definition thereof made at a time when Borrowings of
more than one Class remain outstanding, the Borrower shall select Borrowings to
be prepaid so that the aggregate amount of such prepayment is allocated among
the Borrowings pro rata based on the aggregate principal amounts of outstanding
Borrowings of each such Class; provided that to the extent provided in the
relevant Incremental Facility Agreement or Extension Agreement, any Class of
Incremental Term Loans or Extended Term Loans may be paid on a pro rata basis or
less than pro rata basis with any other Class of Loans.  Any prepayment of Loans
from a Prepayment Event described in clause (c) of the definition of “Prepayment
Event” shall be applied to the Class or Classes of Loans selected by the
Borrower.  Notwithstanding the foregoing, any Lender may elect, by notice to the
Administrative Agent by telephone (confirmed by hand delivery or facsimile) at
least one Business Day (or such shorter period as may be established by the
Administrative Agent) prior to the required prepayment date, to decline all or
any portion of any prepayment of its Loans pursuant to this Section (other than
an optional prepayment pursuant to paragraph (a) of this Section or a prepayment
pursuant to clause (c) of the definition of “Prepayment Event,” which may

 

36

--------------------------------------------------------------------------------


 

not be declined), in which case the aggregate amount of the payment that would
have been applied to prepay Loans but was so declined shall first, be offered to
Lenders who did not decline its pro rata share of the prepayment and second, if
declined by such Lenders, may be retained by the Borrower and shall constitute
“Declined Proceeds.”

 

(e)                                  In the event any Tranche B-2 Term Loans are
subject to a Repricing Event prior to the date that is six months after the
Amendment No. 23 Effective Date, then each Lender whose Tranche B-2 Term Loans
are prepaid or repaid in whole or in part, or which is required to assign any of
its Tranche B-2 Term Loans pursuant to Section 2.17, in connection with such
Repricing Event or which holds a Tranche B-2 Term Loan the All-in Yield of which
is reduced as a result of a Repricing Event shall be paid an amount equal to
1.00% of the aggregate principal amount of such Lender’s Tranche B-2 Term Loans
so prepaid, repaid, assigned or repriced.

 

(f)                                   [Reserved].

 

(g)                                  The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy or electronic mail) of
any optional prepayment and, to the extent practicable, any mandatory prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing or Fixed Rate
Term Loan, not later than 11:00 a.m., New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that a notice of
prepayment of Borrowings pursuant to paragraph (a) of this Section may state
that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied.  Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest as
required by Section 2.11 and any break funding payments required by
Section 2.14.

 

(h)                                 On the Amendment No. 2 Effective Date the
Borrower shall (i) repay to each Lender with Tranche B Term Loans (other than
Converted Tranche B Term Loans) the full principal amount of such Tranche B Term
Loans together with all accrued and unpaid interest thereon; and (ii) repay to
each Lender with Tranche B-1 Term Loans (other than Converted Tranche B-1 Term
Loans) the full principal amount of such Tranche B-1 Term Loans together with
all accrued and unpaid interest thereon.

 

(i)                                     Notwithstanding any other provisions of
this Section 2.09, (x) to the extent that any or all of the Net Proceeds in
respect of any Prepayment Event described in clause (a) or (b) of the definition
of the term “Prepayment Event” is received by a Restricted Subsidiary that is a
Foreign Subsidiary (a “Foreign Prepayment Event”), or Excess Cash Flow is
attributable to a Restricted Subsidiary that is a Foreign Subsidiary (in each
case as determined reasonably and in good faith by a Financial Officer of Parent
and set forth in an officer’s certificate delivered to the Administrative
Agent), and such Restricted Subsidiary is prohibited or delayed by applicable
local law from repatriating such amounts to the United States, the portion of
such Net Proceeds or Excess Cash Flow so affected will not be required to be
applied to repay Borrowings of any Class at the times provided in this
Section 2.09 but may be retained by the applicable Restricted Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the United States (the Parent hereby agreeing to cause the applicable
Restricted Subsidiary to promptly take all actions reasonably required by the
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Proceeds or Excess Cash Flow is permitted under the
applicable local law, such repatriation will be promptly effected and an amount
equal to such repatriated Net Proceeds or Excess Cash Flow will be promptly (and
in any event not later than two (2) Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result thereof
as determined reasonably and in good faith by a Financial Officer of Parent and
set forth in an officer’s certificate delivered to the Administrative Agent) to
the repayment of the Borrowings pursuant to this Section 2.09 to the extent
otherwise provided herein, and (y) to the extent that the foregoing clause
(i) does not apply and repatriation of any of or all the Net Proceeds of any
Foreign Prepayment Event or Excess Cash Flow attributable to a Restricted
Subsidiary that is Foreign Subsidiary would have material adverse tax
consequences (taking into account any foreign tax credit or benefit actually
realized in

 

37

--------------------------------------------------------------------------------


 

connection with such repatriation) for Parent and the Restricted Subsidiaries,
taken as a whole (as determined reasonably and in good faith by a Financial
Officer of Parent and set forth in an officer’s certificate delivered to the
Administrative Agent), the Net Proceeds or Excess Cash Flow so affected may be
retained by the applicable Restricted Subsidiary.

 

SECTION 2.10.                     Fees.

 

(a)                                 The Borrower agrees to pay on the Amendment
No. 2 Effective Date to each Tranche B-2 Term Lender, as fee compensation for
the funding of such Lender’s Tranche B-2 Term Loan or conversion of such
Lender’s Tranche B Term Loan into a Tranche B-2 Term Loan, a closing fee in an
amount equal to 0.50% of the aggregate principal amount of such Tranche B-2 Term
Lender’s Tranche B-2 Term Loan.

 

(b)                                 [Reserved].

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees in the amounts and payable at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of closing fees, to the Lenders entitled thereto. 
Fees paid shall not be refundable under any circumstances (absent manifest error
in the amount paid).

 

SECTION 2.11.                     Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate. Fixed
Rate Term Loans shall bear interest at the Applicable Rate for such Loans.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due (after giving effect to any applicable
grace period), whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other overdue
amount, 2% per annum plus the rate applicable to Loans comprising ABR Borrowings
or Fixed Rate Term Loans as provided in paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan (for ABR
Loans, accrued through the last day of the prior calendar quarter and for Fixed
Rate Term Loans, accrued through the last day of each January, April, July and
October) shall be payable in arrears on each Interest Payment Date for such
Loan; provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate and interest on all Fixed Rate Term Loans shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

38

--------------------------------------------------------------------------------


 

SECTION 2.12.                     Alternate Rate of Interest.

 

(a)                                 If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable (including because the LIBO Screen Rate is not
available or published on a current basis), for such Interest Period; or

 

(ii)                                  the Administrative Agent is advised by the
Required Lenders (treating all Fixed Rate Loans as not outstanding for purposes
of the calculation of Required Lenders) that the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (B) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but the supervisor for the administrator of the
LIBO Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement at no cost to the Loan Parties
other than the reimbursement of the Administrative Agent’s costs and expenses to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate); provided that,
with respect to the Tranche B-2 Term Loans, if such alternate rate of interest
as so determined would be less than 1.00%, such rate shall be deemed to be 1.00%
for the purposes of this Agreement.  Notwithstanding anything to the contrary in
Section 9.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Majority in Interest of each Class of Loans (other than Fixed Rate
Loans then outstanding) stating that such Lenders object to such amendment. 
Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 2.12(b), only to the extent the LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.13.                     Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate);

 

39

--------------------------------------------------------------------------------


 

(ii)                                  impose on any Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurodollar Loans made by such Lender; or

 

(iii)                               subject any Recipient to any Taxes (other
than any (A) Indemnified Taxes or (B) Excluded Taxes) on or with respect to its
loans, loan principal, letters of credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to reduce
the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender or other Recipient, the Borrower will pay to
such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or other Recipient, as the case may be,
for such additional costs or expenses incurred or reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has had or would have the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then, from time to time upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section delivered
to the Borrower shall be conclusive absent manifest error.  The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or expenses incurred or reductions suffered more than 270 days
prior to the date that such Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or expenses or reductions and of such
Lender’s or intention to claim compensation therefor; provided, further, that,
if the Change in Law giving rise to such increased costs or expenses or
reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(e)                                  Notwithstanding the above, a Lender will
not be entitled to demand compensation for any increased cost or reduction set
forth in this Section 2.13 at any time if it is not the general practice and
policy of such Lender to demand such compensation from similarly situated
borrowers in similar circumstances under agreements containing provisions
permitting such compensation to be claimed at such time.

 

SECTION 2.14.                     Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.09(e) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense (excluding any loss of margin) attributable to
such event.  Such loss, cost or expense to any Lender shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that

 

40

--------------------------------------------------------------------------------


 

would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate such Lender would bid if it were to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank market.  The Borrower shall also compensate each
Lender for the loss, cost and expense attributable to any failure by the
Borrower to deliver a timely Interest Election Request with respect to a
Eurodollar Loan.  A certificate of any Lender delivered to the Borrower and
setting forth and explaining in reasonable detail any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 30 days after receipt thereof.

 

Notwithstanding the foregoing, each Lender holding Converted Term Loans hereby
waives break funding payments in connection with the conversion of such Loans on
the Amendment No. 2 Effective Date.

 

SECTION 2.15.                     Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by any applicable withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.15) the
applicable Lender (or, in the case of payments made to any Administrative Agent
for its own account, such Administrative Agent)  receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the, option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Evidence of Payment.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.15, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.15) payable or paid by such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Status of Lenders.

 

(i)                                Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and

 

41

--------------------------------------------------------------------------------


 

submission of such documentation (other than such documentation set forth in
Section 2.15(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an executed copy of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding;

 

(B)                               any Foreign Lender shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable (in such number of copies as
shall be requested by the recipient):

 

(1)                                 an executed copy of IRS Form W-8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for the benefits of an
income tax treaty to which the United States is a party;

 

(2)                                 an executed copy of IRS Form W-8ECI (or any
successor forms);

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and that no payments
in connection with any Loan Document are effectively connected with the Foreign
Lender’s conduct of a U.S. trade or business (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E (or any
successor forms); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership or a
participating Lender), an executed copy of IRS Form W-8IMY (or any successor
forms), accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more direct or indirect partners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable),

 

42

--------------------------------------------------------------------------------


 

such Lender shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine,
if any, the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
(including any specific documentation required in this Section 2.15(e)) expires
or becomes obsolete or inaccurate in any respect, it shall deliver promptly to
the Borrower or Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably request by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so.

 

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any other successor Administrative Agent any documentation
provided by such Lender pursuant to this Section 2.15(e).

 

(f)                                   Treatment of Certain Refunds.  If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Indemnified Taxes as to which it has been
indemnified pursuant to this Section 2.15 (including by the payment of
additional amounts pursuant to this Section 2.15), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.15 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.15(f) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 2.15(f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this paragraph the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This Section 2.15(f) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to any
Loan Party or any other Person.

 

(g)                                  Defined Terms.  For the avoidance of doubt,
for purposes of this Section 2.15, the term “applicable law” includes FATCA.

 

(h)                                 For purposes of FATCA, from and after the
Amendment No. 2 Effective Date, the Loan Parties and the Administrative Agents
shall treat (and the Lenders hereby authorize the Administrative Agents to
treat) this Agreement and any Loans made hereunder (including any Loans already
outstanding) as not qualifying as “grandfathered obligations” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

SECTION 2.16.                     Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document on or prior
to the time expressly required hereunder or under such other Loan Document for
such payment (or, if no such time is expressly required, on or prior to 3:00
p.m., New York City time), on the date when due, in immediately available funds,
without any defense, setoff, recoupment or counterclaim.  Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon.  All such payments shall be made to such
account as may be specified by the Administrative Agent; provided that payments
pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein.  The Administrative Agent shall
distribute any such payment

 

43

--------------------------------------------------------------------------------


 

received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder or under any other
Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments under each Loan Document shall be made
in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall notify the Administrative Agent
of such fact and shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the amount of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amounts of principal of and accrued interest on their Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (for the avoidance of doubt, as in effect from
time to time) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any Person in
accordance with the terms of Section 9.04.  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.  For
purposes of subclause (b)(i) of the definition of Excluded Taxes, a Lender that
acquires a participation pursuant to this Section 2.16(c) shall be treated as
having acquired such participation on the earlier date(s) on which such Lender
acquired the applicable interest(s) in the Commitment(s) and/or Loan(s) to which
such participation relates.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it hereunder to or for the account of the
Administrative Agent, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and apply any such amounts to,
any future payment obligations of such Lender hereunder to or for the account of
the Administrative Agent.

 

SECTION 2.17.                     Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates if, in the judgment
of such Lender, such designation or assignment and delegation

 

44

--------------------------------------------------------------------------------


 

(i) would eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.13, (ii) the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, or (iii) any Lender has failed
to consent to a proposed amendment, waiver, discharge or termination that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders or all the Lenders of the affected Class) and with respect to which the
Required Lenders (or, in circumstances where Section 9.02 does not require the
consent of the Required Lenders, a Majority in Interest of the Lenders of the
affected Class) shall have granted their consent, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative Agent
by the Borrower, require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.04),
all its interests, rights (other than its existing rights to payments pursuant
to Section 2.13 or 2.15) and obligations under this Agreement and the other Loan
Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent, all its interests, rights and obligations under
this Agreement and the other Loan Documents as a Lender of a particular Class)
to an Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that
(A) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder (including, if applicable, the applicable
prepayment premium pursuant to Section 2.09(e) or (f)) (if applicable, in each
case only to the extent such amounts relate to its interest as a Lender of a
particular Class) from the assignee (in the case of such principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (C) in
the case of any such assignment and delegation resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments, (D) such assignment and delegation does not conflict with applicable
law and (E) in the case of any such assignment and delegation resulting from the
failure to provide a consent, the assignee shall have given such consent and, as
a result of such assignment and delegation and any contemporaneous assignments
and delegations and consents, the applicable amendment, waiver, discharge or
termination can be effected.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation have ceased to apply.  Each party hereto agrees
that (a) an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (b) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender;
provided that any such documents shall be without recourse to or warranty by the
parties thereto. Notwithstanding the provisions of Section 9.04(b)(iii)(C) and
this Section 2.17(b), no Assignment and Assumption shall be required in
connection with the Amendment No. 3 Assignments, and such assignments shall
become effective as to any Amendment No. 3 Non-Consenting Lender upon receipt by
the Administrative Agent (who shall promptly distribute the same to the
applicable Amendment No. 3 Non-Consenting Lender) of the amounts set forth in
clause (B) of the first proviso of this Section 2.17(b) for the account of such
Amendment No. 3 Non-Consenting Lender.

 

SECTION 2.18.                     Incremental Term Facilities.

 

(a)                                 The Borrower may on one or more occasions,
by written notice to the Administrative Agent, request the establishment of
Incremental Term Commitments, provided that the aggregate amount of all the
Incremental Term Commitments (other than Incremental Term Commitments in respect
of Refinancing Term Loans) established hereunder when aggregated with the
aggregate principal amount of Incremental Equivalent Debt shall not exceed the
Maximum Incremental Amount.  Each such notice shall specify (i) the date on
which the Borrower proposes that the Incremental Term Commitments shall be
effective, which shall be a date not less than 5 Business

 

45

--------------------------------------------------------------------------------


 

Days (or such shorter period as may be agreed to by the Administrative Agent)
after the date on which such notice is delivered to the Administrative Agent,
and (ii) the amount of Incremental Term Commitments being requested (it being
agreed that (x) any Lender approached to provide any Incremental Term Commitment
may elect or decline, in its sole discretion, to provide such Incremental Term
Commitment and (y) any Person that the Borrower proposes to become an
Incremental Lender, if such Person is not then a Lender, must be an Eligible
Assignee and must be reasonably acceptable to the Administrative Agent).

 

(b)                                 The terms and conditions of any Incremental
Term Commitments and the Incremental Term Loans to be made thereunder shall be,
except as otherwise set forth herein or in the applicable Incremental Facility
Agreement, identical to those of the Tranche B-2 Term Loans; provided that
(i) if the All-in Yield for any Incremental Term Loans (other than Refinancing
Term Loans) exceeds the All-in Yield for the Tranche B-2 Term Loans by more than
50 basis points (the amount of such excess above 50 basis points being referred
to herein as the “Yield Differential”), then the Applicable Rate for the Tranche
B-2 Term Loans shall automatically be increased by the Yield Differential,
effective upon the making of such Incremental Term Loans, (ii) no Incremental
Term Maturity Date shall be earlier than the Tranche B-2 Term Maturity Date,
(iii) the Weighted Average Life to Maturity of any Incremental Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the
Tranche B-2 Term Loans, (iv) the Incremental Term Loans may participate on a pro
rata basis (or on a basis that is less than pro rata) in any mandatory
prepayments of the Tranche B-2 Term Loans but may not provide for mandatory
prepayment requirements that are more favorable than those applicable to the
Tranche B-2 Term Loans, (vi) the Incremental Term Loans will rank pari passu in
right of payment and with respect to security with the Tranche B-2 Term Loans
and none of the obligors or guarantors with respect thereto shall be a Person
that is not a Loan Party and (vii) to the extent the terms of the Incremental
Term Loans are inconsistent with the terms of the Tranche B-2 Term Loans (except
as set forth in clauses (i), (ii) and (iii) above), such terms shall be
reasonably satisfactory to the Administrative Agent.  Any Incremental Term
Commitments established pursuant to an Incremental Facility Agreement that have
identical terms and conditions, and any Incremental Term Loans made thereunder,
shall be designated as a separate Series of Incremental Term Commitments and
Incremental Term Loans for all purposes of this Agreement unless intended to
constitute an increase in any previously established Class of Loans.

 

(c)                                  The Incremental Term Commitments shall be
effected pursuant to one or more Incremental Facility Agreements executed and
delivered by the Loan Parties, each Incremental Lender providing such
Incremental Term Commitments and the Administrative Agent; provided that no
Incremental Term Commitments shall become effective unless (i) on the date of
effectiveness thereof, both immediately prior to and immediately after giving
effect to such Incremental Term Commitments (and assuming that the full amount
of such Incremental Term Commitments shall have been funded as Loans on such
date), no Default or Event of Default shall have occurred and be continuing,
(ii) on the date of effectiveness thereof, and after giving effect to the making
of Loans to be made on such date, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date; provided
that if the proceeds of such Incremental Term Loans are being used to finance a
Permitted Acquisition, only the accuracy of the Specified Representations shall
be conditions precedent to the incurrence of such Incremental Term Loans and
(iii) the Borrower shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates,
reaffirmation agreement and other documents as shall reasonably be requested by
the Administrative Agent in connection with any such transaction.  Each
Incremental Facility Agreement may, without the consent of any Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section.

 

(d)                                 Upon the effectiveness of an Incremental
Term Commitment of any Incremental Lender, such Incremental Lender shall be
deemed to be a “Lender” (and a Lender in respect of Commitments and Loans of the
applicable Class) hereunder, and henceforth shall be entitled to all the rights
of, and benefits accruing to, Lenders (or Lenders in respect of Commitments and
Loans of the applicable Class) hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders (or Lenders in respect of
Commitments and Loans of the applicable Class) hereunder and under the other
Loan Documents.

 

46

--------------------------------------------------------------------------------


 

(e)                                  Subject to the terms and conditions set
forth herein and in the applicable Incremental Facility Agreement, each Lender
holding an Incremental Term Commitment shall make a loan to the Borrower in an
amount equal to such Incremental Term Commitment on the date specified in such
Incremental Facility Agreement.

 

(f)                                   The Administrative Agent shall notify the
Lenders promptly upon receipt by the Administrative Agent of any notice from the
Borrower referred to in Section 2.18(a) and of the effectiveness of any
Incremental Term Commitments, in each case advising the Lenders of the details
thereof.

 

SECTION 2.19.                     Extension Offers.

 

(a)                                 The Borrower may on one or more occasions,
by written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all the Lenders of one or more Classes on a pro rata basis
(each Class subject to such an Extension Offer, an “Extension Request Class”) to
make one or more Extension Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower.  Such notice shall set forth (i) the terms and conditions of the
requested Extension Permitted Amendment and (ii) the date on which such
Extension Permitted Amendment is requested to become effective (which shall not
be less than 5 Business Days after the date of such notice, unless otherwise
agreed to by the Administrative Agent).  Extension Permitted Amendments shall
become effective only with respect to the Loans of the Lenders of the Extension
Request Class that accept the applicable Extension Offer (such Lenders, the
“Extending Lenders”) and, in the case of any Extending Lender, only with respect
to such Lender’s Loans of such Extension Request Class as to which such Lender’s
acceptance has been made.

 

(b)                                 An Extension Permitted Amendment shall be
effected pursuant to an Extension Agreement executed and delivered by the
Borrower, each applicable Extending Lender and the Administrative Agent;
provided that no Extension Permitted Amendment shall become effective unless the
Borrower shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates,
reaffirmation agreements and other documents as shall reasonably be requested by
the Administrative Agent in connection therewith.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Extension
Agreement.

 

ARTICLE III

 

Representations and Warranties

 

Parent (and, if Parent is not the Borrower, the Borrower) represents and
warrants to the Lenders as follows:

 

SECTION 3.01.                     Organization; Powers.  Parent and each
Restricted Subsidiary is duly organized, validly existing and (to the extent the
concept is applicable in such jurisdiction and, in the case of any Restricted
Subsidiary, except where the failure to be so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect) in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02.                     Authorization; Enforceability; Benefit to Loan
Parties.

 

(a)                                 The Transactions, insofar as they are to be
carried out by each Loan Party, are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, shareholder or other equityholder
action.  This Agreement has been duly executed and delivered by Parent (and, if
Parent is not the Borrower, the Borrower) and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
Parent or such Loan Party, as the case may be, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

47

--------------------------------------------------------------------------------


 

(b)                                 Each Loan Party expects to derive benefit
(and its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

 

SECTION 3.03.                     Governmental Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are (or will so be) in full force and effect and
except for filings necessary to perfect Liens created under the Loan Documents,
(b) will not violate any applicable law, including any order of any Governmental
Authority, (c) will not violate the charter, by-laws or other organizational
documents of Parent or any Restricted Subsidiary, (d) will not violate or result
in a default under any indenture or agreement (including the ABL Credit
Agreement, the Senior Notes Indenture or other material instrument binding upon
Parent or any Restricted Subsidiary or any of their assets), or give rise to a
right thereunder to require any payment to be made by Parent or any Restricted
Subsidiary, and (e) will not result in the creation or imposition of any Lien on
any asset of Parent or any Restricted Subsidiary, except Liens created pursuant
to the Loan Documents or Liens created in connection with the ABL Credit
Agreement, in the case of clauses (b) and (d) above, except for a violation or
creation, as applicable, which would not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.04.                     Financial Condition; No Material Adverse
Change.

 

(a)                                 Parent has heretofore furnished to the
Lenders the audited consolidated balance sheets and related consolidated
statements of earnings, shareholders’ equity and cash flows of Parent and its
consolidated Subsidiaries as of and for the fiscal years ended February 3, 2018,
January 28, 2017 and January 30, 2016, each audited by and accompanied by the
unqualified opinion of Deloitte & Touche LLP, independent registered public
accounting firm.  Such financial statements (x) present fairly, in all material
respects, the financial position and results of operations and cash flows of
Parent and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP and (y) comply in all material respects with the
requirements of Regulation S-X under the Securities Act.

 

(b)                                 Since February 3, 2018, there has been no
event, development or circumstance that has had, or would reasonably be expected
to have, a Material Adverse Effect on the business, assets, results of
operations or financial condition of Parent and its Subsidiaries, taken as a
whole.

 

SECTION 3.05.                     Properties.

 

(a)                                 Parent and each Restricted Subsidiary has
good title to, or valid leasehold interests in, all its property material to its
business (including its Mortgaged Properties), except for minor defects in title
that do not materially interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and Liens expressly permitted by Section 6.02.

 

(b)                                 Parent and each Restricted Subsidiary owns,
or is licensed to use, all trademarks, service marks, tradenames, trade dress,
copyrights, patents, designs and other intellectual property material to its
business, and the conduct of their respective businesses, including the use
thereof by Parent and the Restricted Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

 

(c)                                  Section 3.05 of the Disclosure Letter and
Section 3.05 of the Disclosure Letter Supplement sets forth the address of each
real property that is owned in fee by the Loan Parties as of the Effective Date
and the Amendment No. 2 Effective Date, respectively, and, with respect to any
such real property that constitutes a Mortgaged Property, the proper
jurisdiction for the filing of a Mortgage in respect thereof.  As of the
Effective Date and the Amendment No. 2 Effective Date, as applicable, neither
Parent nor any Restricted Subsidiary (i) has received notice, or has knowledge,
of any pending or contemplated condemnation proceeding affecting any Mortgaged
Property or any sale or disposition thereof in lieu of condemnation or (ii) is
subject to any right of first refusal, option or other contractual right to
sell, transfer or otherwise dispose of any Mortgaged Property or any interest
therein that is not of record.

 

48

--------------------------------------------------------------------------------


 

SECTION 3.06.                     Litigation and Environmental Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of Parent, threatened against or affecting Parent or any Restricted
Subsidiary (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve any of the Loan Documents or
the Transactions (other than the Disclosed Matters).

 

(b)                                 Except for the Disclosed Matters or matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, neither Parent nor any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

(c)                                  Since the Effective Date, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

SECTION 3.07.                     Compliance with Laws and Agreements.

 

(a)                                 Parent and each Subsidiary is in compliance
with all laws, including all orders of Governmental Authorities, applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect (it being agreed that this Section does not apply to any law which is
specifically addressed in Section 3.06(b), 3.07(b), 3.08, 3.09, 3.10 or 3.14). 
No Default has occurred and is continuing.

 

(b)                                 Parent has implemented and maintains in
effect policies and procedures designed to ensure compliance in all material
respects by Parent, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
Parent, its Subsidiaries and their respective officers and employees and to the
knowledge of Parent their respective directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects. 
None of (a) Parent, any Subsidiary or, to the knowledge of Parent, any of their
respective directors, officers or employees, or (b) to the knowledge of Parent,
any agent of Parent or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

 

SECTION 3.08.                     Investment Company Status, etc.  No Loan Party
is (a) an “investment company” as defined in, or subject to regulation under,
the Investment Company Act of 1940 or (b) an EEA Financial Institution.

 

SECTION 3.09.                     Taxes.  Parent and each Subsidiary has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it (including in its capacity as withholding agent), except (a) any Taxes that
are being contested in good faith by appropriate proceedings diligently
conducted and for which Parent or such Subsidiary has set aside on its books
reserves with respect thereto to the extent required by GAAP or (b) to the
extent that the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  There is no
current or proposed tax assessment, deficiency or other claim against Parent or
any of the Subsidiaries that would, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

 

SECTION 3.10.                     ERISA; Labor Matters.

 

(a)                                 Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (i) no
ERISA Event has occurred or is reasonably expected to occur, (ii) neither any
Loan Party nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA, (iii) on the Effective Date, the
present value of all accumulated benefit obligations under each Plan that is
subject to Title IV

 

49

--------------------------------------------------------------------------------


 

of ERISA (based on the assumptions used for purposes of Statement of Accounting
Standards Topic No. 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans that are subject to Title IV of ERISA (based on the
assumptions used for purposes of Statement of Accounting Standards Topic
No. 715) did not, as of the date or dates of the most recent financial
statements reflecting such amounts, exceed the fair value of the assets of all
such underfunded Plans.

 

(b)                                 Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect,
(i) there are no strikes, lockouts, slowdowns or any other labor disputes
against Parent or any Restricted Subsidiary pending or, to the knowledge of
Parent, threatened, (ii) the hours worked by and payments made to employees of
Parent and the Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act of 1938 or any other applicable federal, state, local or
foreign law dealing with such matters and (iii) all payments due from Parent or
any Restricted Subsidiary, or for which any claim may be made against Parent or
any Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of Parent or such Restricted Subsidiary to the extent required by GAAP. 
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Parent or any Restricted Subsidiary is
bound.

 

SECTION 3.11.                     Disclosure.  Parent has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
Parent or any Restricted Subsidiary is subject, and all other matters known to
Parent, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.  Neither the Confidential Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of Parent or any Restricted
Subsidiary to the Administrative Agent, any Arranger or any Lender in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to forecasts and projected financial information, Parent represents only
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time made and at the time so furnished and, if
furnished prior to the Effective Date, as of the Effective Date, or, if
furnished in connection with Amendment No. 2, as of the Amendment No. 2
Effective Date (it being understood that such forecasts and projections may vary
from actual results and that such variances may be material).

 

SECTION 3.12.                     Subsidiaries and Joint Ventures.  Section 3.12
of the Disclosure Letter and Section 3.12 of the Disclosure Letter Supplement
sets forth, as of the Effective Date and the Amendment No. 2 Effective Date,
respectively, the name, type of organization and jurisdiction of organization
of, and the percentage of each class of Equity Interests owned by Parent or any
Subsidiary in, (a) each Subsidiary and (b) each joint venture in which Parent or
any Subsidiary owns any Equity Interests, and identifies each Designated
Subsidiary.  All the issued and outstanding Equity Interests in each Subsidiary
owned by any Loan Party have been (to the extent such concepts are relevant with
respect to such Equity Interests) duly authorized and validly issued and are
fully paid and non-assessable (except as such rights may arise under mandatory
provisions of applicable statutory law that may not be waived and not as a
result of any rights contained in organizational documents).  Except as set
forth in Section 3.12 of the Disclosure Letter and Section 3.12 of the
Disclosure Letter Supplement, as of the Effective Date and the Amendment No. 2
Effective Date, respectively, there is no existing option, warrant, call, right,
commitment or other agreement to which Parent or any Subsidiary is a party
requiring, and there are no Equity Interests in any Subsidiary outstanding that
upon exercise, conversion or exchange would require, the issuance by any
Subsidiary of any additional Equity Interests or other securities exercisable
for, convertible into, exchangeable for or evidencing the right to subscribe for
or purchase any Equity Interests in any Subsidiary.

 

SECTION 3.13.                     Insurance.  Section 3.13 of the Disclosure
Letter and Section 3.13 of the Disclosure Letter Supplement sets forth a
description of all insurance maintained by or on behalf of Parent and the
Restricted Subsidiaries as of the Effective Date and the Amendment No. 2
Effective Date, respectively.  As of the Effective Date and the Amendment No. 2
Effective Date, as applicable, all premiums due and payable in respect of such
insurance have been paid.  Parent believes that the insurance maintained by or
on behalf of Parent and the Restricted Subsidiaries is adequate.

 

50

--------------------------------------------------------------------------------


 

SECTION 3.14.                     Federal Reserve Regulations.  Neither Parent
nor any Restricted Subsidiary is principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors), or extending credit for the purpose of purchasing or carrying margin
stock.  No part of the proceeds of the Loans will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, in any manner
or for any purpose that would entail a violation of Regulations T, U or X of the
Board of Governors.

 

SECTION 3.15.                     Solvency.  Immediately after the consummation
of the transactions contemplated to occur on the Amendment No. 2 Effective Date,
(a) the fair value of the assets of Parent and its consolidated Subsidiaries, at
a fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
Parent and its consolidated Subsidiaries (determined on the basis of such
property being liquidated with reasonable promptness in an arm’s-length
transaction) will be greater than the amount that will be required to pay the
probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) Parent and its consolidated Subsidiaries will be able to pay their
debts and liabilities, subordinated, contingent or otherwise (it being
understood and agreed that for purposes of this Section, contingent liabilities
mean the maximum amount of liability that could reasonably be likely to result
from pending litigation, asserted claims and assessments, guaranties,
indemnification obligations, adjustment of purchase price or other post-closing
payment adjustments (including earn-outs and other similar arrangements) and
uninsured risks of Parent and its Subsidiaries), as such debts and liabilities
become absolute and matured; and (d) Parent and its consolidated Subsidiaries
will not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Amendment No. 2 Effective Date.

 

SECTION 3.16.                     Collateral Matters.

 

(a)                                 The Collateral Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the UCC) is delivered to the Administrative Agent,
together with instruments of transfer duly endorsed in blank, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Collateral, prior and superior in right to any other Person,
and (ii) when financing statements in appropriate form are filed in the
applicable filing offices, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the remaining Collateral (as defined
therein) to the extent perfection can be obtained by filing UCC financing
statements, prior and superior to the rights of any other Person, except for
rights secured by Liens permitted under Section 6.02, in the case of each of
clauses (i) and (ii).

 

(b)                                 Each Mortgage, upon execution and delivery
thereof by the parties thereto, will create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in all the applicable mortgagor’s right, title and interest in
and to the Mortgaged Properties subject thereto and the proceeds thereof, and
when the Mortgages have been filed in the jurisdictions specified therein, the
Mortgages will constitute a fully perfected security interest in all right,
title and interest of the mortgagors in the Mortgaged Properties and the
proceeds thereof, prior and superior in right to any other Person, but subject
to Liens permitted under Section 6.02.

 

(c)                                  Upon the recordation of the IP Security
Agreements with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, and the filing of the financing
statements referred to in paragraph (a) of this Section, the security interest
created under the Collateral Agreement will constitute a fully perfected
security interest in all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing in the United States of America, in
each case prior and superior in right to any other Person, but subject to Liens
permitted under Section 6.02 (it being understood that subsequent recordings in
the United States Patent and Trademark Office or the United States Copyright
Office may be necessary to perfect a security interest in such Intellectual
Property acquired by the Loan Parties after the Effective Date).

 

51

--------------------------------------------------------------------------------


 

SECTION 3.17.                     Use of Proceeds.  The proceeds of the Tranche
B-2 Term Loans made on the Amendment No. 2 Effective Date shall be applied,
together with amounts in the Proceeds Collateral Account as of the Amendment
No. 2 Effective Date, (a) in accordance with Section 2.09(h), (b) to fund the
general corporate purposes of the Borrower, and (c) to pay fees and expenses
incurred in connection with the Transactions.  The proceeds of the Incremental
Term Loans will be used solely for the purpose or purposes set forth in the
applicable Incremental Facility Agreement.

 

SECTION 3.18.                     Brokers.  No Loan Party utilized the services
of any broker or finder in connection with obtaining financing from the Lenders
under this Agreement and no brokerage commission or finder’s fee is payable by
Parent or any of its Subsidiaries in connection herewith.

 

SECTION 3.19.                     Plan Assets; Prohibited Transactions.  None of
the Borrower or any of its Subsidiaries is an entity deemed to hold “plan
assets” (within the meaning of the Plan Asset Regulations), and neither the
execution, delivery or performance of the transactions contemplated under this
Agreement, including the making of any Loan and the issuance of any Letter of
Credit hereunder, will give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.

 

ARTICLE IV

 

Conditions

 

[Reserved]

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, Parent (and to the extent Parent is not the Borrower, the Borrower)
covenants and agrees with the Lenders that:

 

SECTION 5.01.                     Financial Statements and Other Information. 
Parent will furnish to the Administrative Agent, on behalf of each Lender:

 

(a)                                 within 90 days after the end of each fiscal
year of Parent, its audited consolidated balance sheet and related consolidated
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all audited by and accompanied by the
opinion of Deloitte & Touche LLP or another independent registered public
accounting firm of recognized national standing (without a “going concern” or
like qualification, exception or emphasis and without any qualification or
exception as to the scope of such audit, other than solely with respect to, or
resulting solely from, an upcoming maturity date under this Credit Agreement
occurring within one year from the time such opinion is delivered) to the effect
that such consolidated financial statements present fairly, in all material
respects, the financial position, results of operations and cash flows of Parent
and its consolidated Subsidiaries as of the end of and for such fiscal year on a
consolidated basis in accordance with GAAP;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of Parent, its consolidated
balance sheet as of the end of such fiscal quarter, the related consolidated
statements of operations for such fiscal quarter and the then elapsed portion of
the fiscal year and the related consolidated statement of cash flows for the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer of Parent as presenting fairly, in all material
respects, the financial position, results of operations and cash flows of Parent
and its consolidated Subsidiaries as of the end of and for such fiscal quarter
and such portion of the fiscal

 

52

--------------------------------------------------------------------------------


 

year on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c)                                  concurrently with each delivery of
financial statements under clause (a) or (b) above, a completed Compliance
Certificate signed by a Financial Officer of Parent, (i) certifying, in the case
of the financial statements delivered under clause (b) above, that such
financial statements present fairly in all material respects the financial
position, results of operations and cash flows of Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year end audit adjustments and the absence of footnotes, (ii) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations of the Total
Leverage Ratio and Senior Secured Leverage Ratio as of the end of the applicable
fiscal year or fiscal quarter, (iv) if any change in GAAP or in the application
thereof has occurred since the date of the consolidated balance sheet of Parent
most recently theretofore delivered under clause (a) or (b) above (or, prior to
the first such delivery, referred to in Section 3.04) that has had, or could
have, a significant effect on the calculations of the Senior Secured Leverage
Ratio or the Total Leverage Ratio, specifying the nature of such change and the
effect thereof on such calculations, (v) certifying that all notices required to
be provided under Sections 5.03 and 5.04 have been provided and (vi) if there
are any Unrestricted Subsidiaries setting forth financial information in detail
reasonably satisfactory to the Administrative Agent for the applicable period
for such Unrestricted Subsidiaries;

 

(d)                                 [Reserved];

 

(e)                                  promptly after the Parent is required to
file its annual report on Form 10-K with the SEC, a copy of the plan and
forecast (including a projected consolidated and consolidating balance sheet,
statement of operations and statement of cash flow) of Parent for each quarter
of the upcoming fiscal year;

 

(f)                                   promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by Parent or any Subsidiary with the SEC or with any national
securities exchange, or distributed by Parent to its shareholders generally, as
the case may be;

 

(g)                                  promptly after any reasonable written
request therefor by the Administrative Agent, copies of (x)(i) each Schedule B
(Actuarial Information) to the most recent annual report (Form 5500 Series)
filed by any Loan Party or any ERISA Affiliate with the Internal Revenue Service
with respect to each Plan; (ii) the most recent actuarial valuation report for
each Plan; (iii) such other documents or governmental reports or filings
relating to any Plan and concerning any ERISA Event as the Administrative Agent
shall reasonably request and (y)(i) any material documents described in
Section 101(k)(1) of ERISA that the Loan Parties or any ERISA Affiliate may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(1)(1) of ERISA that the Loan Parties or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if the Loan
Parties or any ERISA Affiliate have not requested such material documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
upon request by the Administrative Agent, the applicable Loan Party or ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
to the Administrative Agent promptly after receipt thereof; provided, further
that notwithstanding anything herein the rights of the Administrative Agent
under Section 5.01(g)(y)(ii) shall be exercised not more than once with respect
to the same Multiemployer Plan during any applicable plan year;

 

promptly after any request therefor, evidence of insurance renewals as required
under Section 5.08 hereunder in form and substance reasonably acceptable to the
Administrative Agent; and

 

(h)                                 promptly after any request therefor, such
other information regarding the operations, business affairs and financial
condition of Parent or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.

 

53

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent).

 

SECTION 5.02.                     Notices of Material Events.  Parent will
furnish to the Administrative Agent (for distribution to the Lenders) written
notice promptly upon any Financial Officer, or other officer or employee
responsible for compliance with the Loan Documents, of Parent or any Subsidiary
becoming aware of any of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting Parent or any Restricted Subsidiary, or any adverse development in
any such pending action, suit or proceeding not previously disclosed in writing
by Parent to the Administrative Agent and the Lenders, that in each case would
reasonably be expected to result in a Material Adverse Effect or that in any
manner questions the validity of any Loan Document;

 

(c)                                  the occurrence of an ERISA Event that has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect; and

 

(d)                                 any other development that has resulted, or
would reasonably be expected to result, in a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Parent setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.                     Additional Subsidiaries.  If any additional
Designated Subsidiary is formed or acquired after the Effective Date (or any
Excluded Subsidiary becomes a Designated Subsidiary), Parent will promptly
notify the Administrative Agent thereof and will, as promptly as practicable,
and in any event within 30 days or, with respect to Mortgaged Property held by
such Designated Subsidiary and specifically the items required by subsection
(e) of the definition of Collateral and Guarantee Requirement relating thereto,
90 days (or such longer period as the Administrative Agent may agree in writing)
after such Designated Subsidiary is formed or acquired (or any Excluded
Subsidiary becomes a Designated Subsidiary) cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Designated Subsidiary and with
respect to any Equity Interests in or Indebtedness of such Designated Subsidiary
owned by or on behalf of any Loan Party.

 

SECTION 5.04.                     Information Regarding Collateral.

 

(a)                                 Parent will furnish to the Administrative
Agent promptly (and in any event within 60 days thereof) written notice of any
change in (i) the legal name of any Loan Party, as set forth in its
organizational documents, (ii) the jurisdiction of organization or the form of
organization of any Loan Party (including as a result of any merger or
consolidation), (iii) the location of the chief executive officer of any Loan
Party or (iv) the organizational identification number, if any, and the Federal
Taxpayer Identification Number of such Loan Party, in each case, only with
respect to any Loan Party organized under the laws of a jurisdiction that
requires such information to be set forth on the face of a UCC financing
statement, of such Loan Party.  Parent agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral affected thereby.  Parent also agrees
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

 

(b)                                 If (i) any material assets are acquired by
any Loan Party after the Effective Date (other than assets constituting
Collateral under the Collateral Documents that become subject to the Lien of the
Collateral Documents

 

54

--------------------------------------------------------------------------------


 

upon the acquisition thereof) or (ii) any Mortgaged Property is acquired by any
Loan Party after the Effective Date, Parent will promptly notify the
Administrative Agent thereof and will cause such assets to be subjected to a
Lien securing the Secured Obligations and will take such actions as shall be
necessary or reasonably requested by the Administrative Agent to satisfy the
Collateral and Guarantee Requirement, including, without limitation, to grant
and perfect such Lien, all at the expense of Parent and, in the case of clause
(i), all to the extent required by the Collateral Documents.  It is understood
and agreed that, notwithstanding anything to the contrary set forth in this
Agreement or in any Collateral Document, the Loan Parties shall not be required
to (A) grant leasehold mortgages, (B) obtain landlord lien waivers, estoppels,
collateral access agreements or bailee agreements with respect to any of their
retail operating store locations, unless required pursuant to the ABL Credit
Agreement or related loan documents or (C) enter into Control Agreements in
respect of any Excluded Account.

 

SECTION 5.05.                     Existence; Conduct of Business.  Parent will,
and will cause each Restricted Subsidiary to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect
(i) its legal existence and (ii) the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, except in the case of clause (ii) where failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation, dissolution, disposition or other
transaction permitted under Section 6.03 or 6.05.

 

SECTION 5.06.                     Payment of Obligations.  Parent will, and will
cause each Restricted Subsidiary to, pay or discharge all its material
obligations, including Tax liabilities (whether or not shown on a Tax return),
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) Parent or such Restricted Subsidiary has set aside on its
books reserves with respect thereto to the extent required by GAAP and
(iii) such contest effectively suspends collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) the failure to
make payment would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 5.07.                     Maintenance of Properties.  Parent will, and
will cause each Restricted Subsidiary (other than an Immaterial Subsidiary) to,
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08.                     Insurance.  Parent will, and will cause each
Restricted Subsidiary to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts (with no greater risk retention)
and against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations.  Each such policy of liability or casualty insurance
maintained by or on behalf of Loan Parties shall (a) in the case of each
liability insurance policy (other than workers’ compensation, director and
officer liability or other policies in which such endorsements are not
customary), name the Administrative Agent, on behalf of the Secured Parties, as
an additional insured thereunder, (b) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Secured Parties, as a loss payee
thereunder and (c) endeavor to provide for at least 30 days’ (or such shorter
number of days as may be agreed to by the Administrative Agent) prior written
notice to the Administrative Agent of any cancellation of such policy.  With
respect to each Mortgaged Property that is located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area with respect to which flood insurance has been made available under
Flood Insurance Laws, then, the applicable Loan Party (i) has obtained, and will
maintain, with financially sound and reputable insurance companies, such flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.

 

SECTION 5.09.                     Books and Records; Inspection and Rights. 
Parent will, and will cause each Restricted Subsidiary to, (a) keep proper books
of record and account in which full, true and correct (in all material respects)
entries in accordance with GAAP and applicable law are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers

 

55

--------------------------------------------------------------------------------


 

retained by the Administrative Agent), upon reasonable prior notice (but in no
event more than once each fiscal year of Parent unless an Event of Default has
occurred and is continuing), to visit and inspect its properties, to examine and
make extracts from its books and records and to discuss its affairs, finances
and condition with its officers and, accompanied by one or more such officers or
their designees if requested by Parent, independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested.  Unless an Event of Default has occurred and is continuing, the
Borrower shall have the right to have a representative present at any and all
inspections.

 

SECTION 5.10.                     Compliance with Laws.  Parent will, and will
cause each Restricted Subsidiary to, comply with all laws (including
Environmental Laws and orders of any Governmental Authority) applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.11.                     Use of Proceeds.  The Borrower will use the
proceeds of the Loans only for the purposes set forth in Section 3.17.  The
Borrower will not request any Loan, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

 

SECTION 5.12.                     Further Assurances.  The Borrower will, and
will cause each other Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents) that are required under
the Collateral Documents or this Agreement to cause the Collateral and Guarantee
Requirement to be and remain satisfied at all times (subject to the last
paragraph of the Collateral and Guarantee Requirement definition).  The Borrower
will provide to the Administrative Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Collateral Documents.

 

SECTION 5.13.                     Maintenance of Ratings.  Parent will use
commercially reasonable efforts to maintain continuously in effect a corporate
rating from S&P and a corporate family rating from Moody’s, in each case in
respect of Parent, and a rating of the credit facilities created hereunder by
each of S&P and Moody’s, it being understood that there is no obligation to
maintain any particular rating at any time.

 

SECTION 5.14.                     Certain Post-Closing Collateral Obligations.

 

(a)                                 Parent will, and will cause the other Loan
Parties to, deliver each of the items set forth in subsection (e) of the
definition of Collateral and Guarantee Requirement within 90 days of the
Effective Date with respect to each Mortgaged Property (subject to the last
paragraph of the Collateral and Guarantee Requirement definition).

 

(b)                                 The Loan Parties shall deliver, when and as
required by the terms of the Post-Closing Letter Agreement, the items referenced
therein.

 

SECTION 5.15.                     Pledge of Capital Stock.  The Loan Parties
will pledge or cause to be pledged all of the issued and outstanding Capital
Stock of each Restricted Subsidiary held by a Loan Party (other than any
Excluded Assets (as defined in the applicable Collateral Documents)) in
accordance with, and to the extent required by, the requirements of the
Collateral Documents to the Collateral Agent for the benefit of the Secured
Parties to secure the Obligations.

 

SECTION 5.16.                     Lender Conference Calls.  Parent will hold and
participate in an annual conference call for Lenders to discuss financial
information delivered pursuant to Section 5.01(a) not later than ten Business
Days from the time Parent delivers the financial information as set forth in
Section 5.01(a); provided that to the extent Parent holds an annual earnings
call for its stockholders, such call shall be deemed to satisfy the requirement
for a

 

56

--------------------------------------------------------------------------------


 

Lender conference call pursuant to this Section 5.16.  Prior to each conference
call, at the request of Parent, the Administrative Agent shall notify the
Lenders of the time and date of such conference call.

 

SECTION 5.17.                     Designation of Subsidiaries.  Parent may at
any time designate any Restricted Subsidiary of Parent (other than the Borrower)
as an Unrestricted Subsidiary; provided that (i) immediately before and after
such designation, no Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Total Leverage
Ratio, calculated on a Pro Forma Basis, shall not exceed 3.75:1.00, and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating compliance with such ratio and
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the ABL Credit Agreement or any
Specified Indebtedness.  The designation of any Subsidiary as an Unrestricted
Subsidiary after the Effective Date shall constitute an Investment by Parent
therein at the date of designation in an amount equal to the fair market value
of Parent’s or its Restricted Subsidiaries’ (as applicable) Investments therein.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, Parent (and, if Parent is not the Borrower, the Borrower) covenants and
agrees with the Lenders that:

 

SECTION 6.01.                     Indebtedness; Certain Equity Securities.

 

(a)                                 Parent will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(i)                                     Indebtedness created under the Loan
Documents;

 

(ii)                                  Indebtedness existing on the Effective
Date and set forth in Section 6.01 of the Disclosure Letter and Refinancing
Indebtedness in respect thereof;

 

(iii)                               Indebtedness of Parent to any Restricted
Subsidiary and of any Restricted Subsidiary to Parent or any other Restricted
Subsidiary (other than Indebtedness permitted under Section 6.01(a)(xx));
provided that (A) such Indebtedness shall not have been transferred to any
Person other than Parent or any Restricted Subsidiary, (B) any such Indebtedness
owing by any Loan Party to a Restricted Subsidiary that is not a Loan Party
shall be unsecured and subordinated in right of payment to the Loan Document
Obligations on terms customary for intercompany subordinated Indebtedness, as
reasonably determined by the Administrative Agent and (C) any such Indebtedness
shall be incurred in compliance with Section 6.04;

 

(iv)                              Guarantees incurred in compliance with
Section 6.04;

 

(v)                                 Indebtedness of Parent or any Restricted
Subsidiary (A) incurred to finance the acquisition, construction or improvement
of any fixed or capital assets, including Capital Lease Obligations and
Synthetic Lease Obligations, provided that such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and the principal amount of such Indebtedness does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets or (B) assumed in connection with the acquisition of any fixed or
capital assets, and Refinancing Indebtedness in respect of any of the foregoing;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (v) shall not exceed $75,000,000 at any time outstanding;

 

(vi)                              Indebtedness in respect of netting services,
overdraft protections deposit and checking accounts, in each case, in the
ordinary course of business;

 

57

--------------------------------------------------------------------------------


 

(vii)                           Indebtedness in respect of letters of credit,
bank guarantees and similar instruments issued for the account of Parent or any
Restricted Subsidiary in the ordinary course of business supporting obligations
under workers’ compensation, unemployment insurance and other social security
laws;

 

(viii)                        Indebtedness of Parent or any Restricted
Subsidiary in the form of bona fide purchase price adjustments or earn-outs
incurred in connection with any Permitted Acquisition or other Investment
permitted by Section 6.04;

 

(ix)                              the Senior Notes and any Refinancing
Indebtedness in respect thereof;

 

(x)                                 Indebtedness under the ABL Credit Agreement
in an aggregate principal amount not to exceed the greater of (A) $650,000,000
and (B) the Borrowing Base (measured as of the date of incurrence) at any time
outstanding;

 

(xi)                              Indebtedness of Loan Parties in respect of
surety bonds (whether bid performance or otherwise) and performance and
completion guarantees and other obligations of a like nature, in each case
incurred in the ordinary course of business;

 

(xii)                           (A) Permitted Debt; provided that, after giving
effect to the incurrence of such Indebtedness and any related transaction on a
Pro Forma Basis the Total Leverage Ratio shall not exceed 4.00 to 1.00 (in each
case calculated as of the last day of the fiscal quarter of Parent then most
recently ended for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b)); provided, further, that (I) the aggregate principal
amount of Indebtedness of the Restricted Subsidiaries that are not Loan Parties
permitted by this clause (xii) shall not exceed $50,000,000 at any time
outstanding and (B) Refinancing Indebtedness in respect of Indebtedness incurred
pursuant to clause (A) above;

 

(xiii)                        Incremental Equivalent Debt, Refinancing Debt
Securities and Refinancing Indebtedness in respect thereof;

 

(xiv)                       Indebtedness incurred under leases of real property
in respect of tenant improvements ;

 

(xv)                          Indebtedness of Parent or any Restricted
Subsidiary assumed in connection with any Permitted Acquisition so long as such
Indebtedness is not incurred in contemplation of such Permitted Acquisition and
any Refinancing Indebtedness in respect thereof;

 

(xvi)                       other Indebtedness in an aggregate principal amount
not to exceed $100,000,000 at any time outstanding;

 

(xvii)                    Indebtedness consisting of (a) the financing of
insurance premiums and (b) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(xviii)                 obligations under any agreement governing the provision
of treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services;

 

(xix)                       Indebtedness in the form of Swap Agreements
permitted under Section 6.07; and

 

(xx)                          Indebtedness of Parent to any Restricted
Subsidiary and of any Restricted Subsidiary to Parent or any other Restricted
Subsidiary incurred for the purposes of sourcing inventory or managing cash of
Parent and the Restricted Subsidiaries; provided that (A) such Indebtedness
shall not have been transferred to any Person other than Parent or any
Restricted Subsidiary, and (B) any such Indebtedness owing by any Loan Party to
a Restricted Subsidiary that is not a Loan Party shall be unsecured and
subordinated

 

58

--------------------------------------------------------------------------------


 

in right of payment to the Loan Document Obligations on terms customary for
intercompany subordinated Indebtedness, as reasonably determined by the
Administrative Agent.

 

(b)                                 Parent will not, and will not permit any
Restricted Subsidiary to, issue any Disqualified Stock, other than, in the case
of the Restricted Subsidiaries, to Parent or a Restricted Subsidiary; provided
that any issuance of Equity Interests of any Restricted Subsidiary that is not a
Loan Party to any Loan Party shall be subject to Section 6.04.

 

SECTION 6.02.                     Liens.  Parent will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or permit to exist any Lien
on any asset now owned or hereafter acquired, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)                                 Liens created under the Loan Documents,
including, for avoidance of doubt, Liens securing Secured Swap Obligations (as
defined in the Collateral Agreement);

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any asset of Parent or any
Restricted Subsidiary existing on the Effective Date and set forth in
Section 6.02 of the Disclosure Letter; provided that (i) such Lien shall not
apply to any other asset of Parent or any Restricted Subsidiary and (ii) such
Lien shall secure only those obligations that it secures on the Effective Date
and any extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;

 

(d)                                 any Lien existing on any asset prior to the
acquisition thereof by Parent or any Restricted Subsidiary or existing on any
asset of any Person that becomes (including pursuant to a Permitted Acquisition)
a Restricted Subsidiary (or of any Person not previously a Restricted Subsidiary
that is merged or consolidated with or into a Restricted Subsidiary in a
transaction permitted hereunder) after the Effective Date prior to the time such
Person becomes a Restricted Subsidiary (or is so merged or consolidated);
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary (or such
merger or consolidation), (ii) such Lien shall not apply to any other assets of
Parent or any Restricted Subsidiary (other than, in the case of any such merger
or consolidation, the assets of any special purpose merger Restricted Subsidiary
that is a party thereto) and (iii) such Lien shall secure only those obligations
that it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary (or is so merged or consolidated), and any extensions,
renewals and refinancings thereof that do not increase the outstanding principal
amount thereof;

 

(e)                                  Liens on fixed or capital assets acquired,
constructed or improved by Parent or any Restricted Subsidiary; provided that
(i) such Liens secure only Indebtedness permitted by Section 6.01(a)(v) and
obligations relating thereto not constituting Indebtedness and (ii) such Liens
shall not apply to any other asset of Parent or any Restricted Subsidiary (other
than the proceeds and products thereof); provided, further, that in the event
purchase money obligations are owed to any Person with respect to financing of
more than one purchase of any fixed or capital assets, such Liens may secure all
such purchase money obligations and may apply to all such fixed or capital
assets financed by such Person;

 

(f)                                   in connection with the sale or transfer of
any Equity Interests or other assets in a transaction permitted under
Section 6.05, customary rights and restrictions contained in agreements relating
to such sale or transfer pending the completion thereof;

 

(g)                                  in the case of (i) any Restricted
Subsidiary that is not a wholly-owned Restricted Subsidiary or (ii) the Equity
Interests in any Person that is not a Restricted Subsidiary, any encumbrance or
restriction, including any put and call arrangements, related to Equity
Interests in such Restricted Subsidiary or such other Person set forth in the
organizational documents of such Restricted Subsidiary or such other Person or
any related joint venture, shareholders’ or similar agreement;

 

59

--------------------------------------------------------------------------------


 

(h)                                 Liens solely on any cash earnest money
deposits, escrow arrangements or similar arrangements made by Parent or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement for a Permitted Acquisition or other transaction permitted hereunder;

 

(i)                                     Liens securing Indebtedness permitted by
Section 6.01(a)(x) and obligations relating thereto not constituting
Indebtedness; provided that any such Liens on assets of the Loan Parties are
subject to the Intercreditor Agreement;

 

(j)                                    any Lien on assets of any Foreign
Subsidiary; provided that such Lien shall secure only Indebtedness of such
Foreign Subsidiary permitted by Section 6.01 and obligations relating thereto
not constituting Indebtedness;

 

(k)                                 other Liens securing Indebtedness or other
obligations in an aggregate principal amount not to exceed $100,000,000 at any
time outstanding;

 

(l)                                     Liens on the Collateral securing
obligations in respect of Indebtedness permitted by Section 6.01(a)(xiii) which
Liens rank pari passu with or junior to the Liens securing the Secured
Obligations; provided that a duly authorized representative of the holders of
such Indebtedness has entered into the Pari Passu Lien Intercreditor Agreement
or Junior Lien Intercreditor Agreement and, if the Intercreditor Agreement is
then in effect, a supplement to the Intercreditor Agreement; and

 

(m)                             posted margin to the extent required by
applicable governmental regulations or clearinghouse requirements to be used to
secure Swap Agreements permitted by Section 6.07.

 

SECTION 6.03.                     Fundamental Changes; Business Activities.

 

(a)                                 Parent will not, and will not permit any
Restricted Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any
Restricted Subsidiary (other than the Borrower) may merge into Parent in a
transaction in which Parent is the surviving corporation, (ii) any Person (other
than Parent or the Borrower) may merge into or consolidate with any Restricted
Subsidiary in a transaction in which the surviving entity is a Restricted
Subsidiary and, if any party to such merger or consolidation is a Loan Party, a
Loan Party, (iii) any Restricted Subsidiary may merge into or consolidate with
any Person (other than Parent or the Borrower) in a transaction permitted under
Section 6.05 in which, after giving effect to such transaction, the surviving
entity is not a Restricted Subsidiary, and (iv) without restricting any
transactions permitted by the other clauses in this Section 6.03(a), any
Restricted Subsidiary (other than the Borrower) may liquidate or dissolve, and
any Restricted Subsidiary that is not a Loan Party may be merged, amalgamated or
combined with any other Restricted Subsidiary that is not a Loan Party, in each
case if Parent determines in good faith that such liquidation or dissolution or
other transaction is in the best interests of Parent and is not materially
disadvantageous to the Lenders; provided that any such merger or consolidation
involving a Person that is not a wholly owned Restricted Subsidiary immediately
prior to such merger or consolidation shall not be permitted unless it is also
permitted by Section 6.04..

 

(b)                                 Parent will not, and will not permit any of
its Restricted Subsidiaries to, engage to any material extent in any business
other than businesses of the type conducted by the Borrower and the Restricted
Subsidiaries on the Effective Date and businesses reasonably related or
complementary thereto.

 

SECTION 6.04.                     Investments, Loans, Advances, Guarantees and
Acquisitions.  Parent will not, and will not permit any Restricted Subsidiary
to, purchase, hold, acquire (including pursuant to any merger or consolidation),
make or otherwise permit to exist any Investment in any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all the assets of any other Person or of a business unit,
division, product line or line of business of any other Person, except:

 

(a)                                 Investments in cash and Cash Equivalents;

 

(b)                                 Investments existing on the Effective Date
and set forth on Section 6.04 of the Disclosure Letter (but not any additions
thereto (including any capital contributions) made after the Effective Date);

 

60

--------------------------------------------------------------------------------


 

(c)                                  Investments by Parent and the Restricted
Subsidiaries in Equity Interests in their respective subsidiaries (other than
Investments permitted under Section 6.04(o)); provided that (i) such
subsidiaries are Subsidiaries prior to such Investments, (ii) the aggregate
amount of such Investments by the Loan Parties in, and loans and advances by the
Loan Parties to, and Guarantees by the Loan Parties of Indebtedness and other
obligations of, Restricted Subsidiaries that are not Loan Parties (excluding all
such Investments, loans, advances and Guarantees existing on the Effective Date
and permitted by clause (b) above), together with Investments, loans, advances
and Guarantees pursuant to clauses (d) and (e) below, shall not exceed
$50,000,000 at any time outstanding;

 

(d)                                 loans or advances made by Parent to any
Restricted Subsidiary or made by any Restricted Subsidiary to Parent or any
other Restricted Subsidiary (other than loans or advances permitted under
Section 6.04(o)); provided that (i) the Indebtedness resulting therefrom is
permitted by Section 6.01(a)(iii), and (ii) the amount of such loans and
advances made by the Loan Parties to Restricted Subsidiaries that are not Loan
Parties shall be subject to the limitation set forth in clause (c) above;

 

(e)                                  Guarantees by Parent or any Restricted
Subsidiary of Indebtedness or other obligations of Parent or any Restricted
Subsidiary (including any such Guarantees (i) arising as a result of any such
Person being a joint and several co-applicant with respect to any letter of
credit or letter of guaranty or (ii) of any leases of retail store locations and
related obligations arising thereunder); provided that the aggregate amount of
Indebtedness and other obligations of Restricted Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Party shall be subject to the limitation
set forth in clause (c) above;

 

(f)                                   other Investments in an amount not to
exceed the Available Amount; provided that, at the time each such Investment is
made no Event of Default shall have occurred and be continuing or would result
therefrom;

 

(g)                                  Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(h)                                 any Permitted Acquisition;

 

(i)                                     deposits, prepayments and other credits
to suppliers, lessors and landlords made in the ordinary course of business;

 

(j)                                    advances by Parent or any Restricted
Subsidiary to employees in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes;

 

(k)                                 Investments made as a result of receipt of
non-cash consideration from a sale, transfer or other disposition of assets
permitted under Section 6.05(g);

 

(l)                                     Investments in the form of Swap
Agreements permitted under Section 6.07;

 

(m)                             investments constituting deposits described in
clauses (c) and (d) of the definition of “Permitted Encumbrances” and
endorsements of instruments for collection or deposit in the ordinary course of
business;

 

(n)                                 other Investments in an aggregate amount not
to exceed $100,000,000 at any time outstanding; and

 

(o)                                 Investments, loans and advances made by
Parent to any Restricted Subsidiary or made by any Restricted Subsidiary to
Parent or any other Restricted Subsidiary made after the Amendment No. 2
Effective Date for the purposes of sourcing inventory or managing cash of Parent
and the Restricted Subsidiaries; provided that any Indebtedness resulting
therefrom is permitted by Section 6.01(a)(xx).; and

 

61

--------------------------------------------------------------------------------


 

(p)                                 Investments consisting of (i) the transfer
by any Loan Party or Restricted Subsidiary of Indebtedness or Equity Interests
of any Restricted Subsidiary that is not a Loan Party to any Loan Party or
Restricted Subsidiary in exchange for other Equity Interests or Indebtedness of
a Restricted Subsidiary that is not a Loan Party or (ii) Investments in
Restricted Subsidiaries created in compliance with Section 5.03 and the
Collateral and Guarantee Requirement in a restructuring transaction or series of
related restructuring transactions not otherwise prohibited by this Agreement
such that, after giving effect to such Investments and restructuring transaction
or series of related restructuring transactions, the aggregate Investment by the
Loan Parties in all Restricted Subsidiaries that are not Loan Parties has not
increased except as otherwise permitted by this Section 6.04.

 

For the purposes of this Section, any unreimbursed payment by Parent or any
Restricted Subsidiary for goods or services delivered to any Subsidiary shall be
deemed to be an Investment in such Subsidiary.

 

SECTION 6.05.                     Asset Sales.  Parent will not, and will not
permit any Restricted Subsidiary to, sell, transfer, lease or otherwise dispose
of any asset, including any Equity Interest owned by it, nor will Parent permit
any Restricted Subsidiary to issue any additional Equity Interests in such
Restricted Subsidiary (other than to Parent or any other Restricted Subsidiary
in compliance with Section 6.04, and other than directors’ qualifying shares and
other nominal amounts of Equity Interests that are required to be held by other
Persons under applicable law), except:

 

(a)                                 (i) sales of inventory, (ii) sales,
transfers and other dispositions of used, surplus, obsolete or outmoded
machinery or equipment and (iii) dispositions of cash and Cash Equivalents, in
each case (other than in the case of clause (iii)) in the ordinary course of
business;

 

(b)                                 sales, transfers, leases and other
dispositions to Parent or any Restricted Subsidiary; provided that any such
sales, transfers, leases or other dispositions involving a Restricted Subsidiary
that is not a Loan Party shall be made in compliance with Sections 6.04 and
6.09;

 

(c)                                  the sale or discount of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not in connection with any financing
transaction;

 

(d)                                 dispositions of assets subject to any
casualty or condemnation proceeding (including in lieu thereof);

 

(e)                                  leases or subleases of real property
granted by Parent or any Restricted Subsidiary to third Persons not interfering
in any material respect with the business of Parent or any Restricted
Subsidiary, including, without limitation, retail store lease assignments and
surrenders;

 

(f)                                   the sale, transfer or other disposition of
patents, trademarks, copyrights and other intellectual property (i) in the
ordinary course of business, including pursuant to non-exclusive licenses of
intellectual property, or (ii) which, in the reasonable judgment of Parent or
any Restricted Subsidiary, are determined to be uneconomical, negligible or
obsolete in the conduct of business; and

 

(g)                                  sales, transfers and other dispositions of
assets that are not permitted by any other clause of this Section; provided that
the aggregate fair value of all assets sold, transferred or otherwise disposed
of in reliance on this clause (g) during any fiscal year of Parent shall not
exceed 15% of Total Assets as of the last day of the immediately preceding year;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (a)(ii), (a)(iii), (b) or
(d) above) shall be made for fair value and, in the case of sales, transfers,
leases and other dispositions permitted by clauses (c), (f)(ii) and (g) above,
for at least 75% cash consideration; provided that for purposes of the
foregoing, the amount of (i) any liabilities (as shown on the Parent’s most
recent balance sheet or in the notes thereto) of Parent or any Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Secured Obligations) that are assumed by the transferee of any such assets and
from which Parent and all Restricted

 

62

--------------------------------------------------------------------------------


 

Subsidiaries have been validly released by all creditors in writing, (ii) any
securities received by Parent or such Restricted Subsidiary from such transferee
that are converted by Parent or such Restricted Subsidiary into cash (to the
extent of the cash received) within 90 days following the closing of such Asset
Sale, and (iii) any Designated Noncash Consideration received by Parent or any
of its Restricted Subsidiaries in such asset sale having an aggregate fair
market value, taken together with all other Designated Noncash Consideration
received pursuant to this clause (iii) that is at that time outstanding, not to
exceed $40,000,000, shall be deemed to be cash for purposes of this paragraph
and for no other purpose.

 

SECTION 6.06.                     Sale/Leaseback Transactions.  Parent will not,
and will not permit any Restricted Subsidiary to, enter into any Sale/Leaseback
Transaction, except for any such sale of any fixed or capital assets that is
made for cash consideration in an amount not less than the cost of such fixed or
capital asset.

 

SECTION 6.07.                     Swap Agreements.  Parent will not, and will
not permit any Restricted Subsidiary to, enter into any Swap Agreement, other
than Swap Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which Parent or a Restricted Subsidiary is exposed in the
conduct of its business or the management of its liabilities and not for
speculative purposes.

 

SECTION 6.08.                     Restricted Payments; Certain Payments of
Indebtedness.

 

(a)                                 Parent will not, and will not permit any
Restricted Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that (i) Parent may declare and pay dividends with
respect to its Equity Interests payable solely in additional Equity Interests
(other than Disqualified Stock) of Parent, (ii) any Restricted Subsidiary may
declare and pay dividends or make other distributions with respect to its Equity
Interests, or make other Restricted Payments in respect of its Equity Interests,
in each case ratably to the holders of such Equity Interests (or, if not
ratably, on a basis more favorable to Parent and the Restricted Subsidiaries),
(iii) Parent may make Restricted Payments, not exceeding $5,000,000 during any
fiscal year of Parent, pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of Parent and the Restricted
Subsidiaries (with any unused amount available in the following fiscal year
only), (iv) Parent may repurchase Equity Interests upon the exercise of stock
options, deferred stock units, performance units and restricted shares to the
extent such Equity Interests represent a portion of the exercise price of such
stock options, deferred stock units, performance units or restricted shares,
(v) Parent may make cash payments in lieu of the issuance of fractional shares
representing insignificant interests in Parent in connection with the exercise
of warrants, options or other securities convertible into or exchangeable for
shares of common stock in Parent, (vi) Parent may make other Restricted
Payments, provided that at the time of and immediately after giving effect to
any such Restricted Payment referred to in this clause (vi), (A) no Event of
Default shall have occurred and be continuing, (B) after giving effect to such
Restricted Payment and any related transaction on a Pro Forma Basis the Total
Leverage Ratio shall not exceed 4.00 to 1.00 (calculated as of the last day of
the fiscal quarter of Parent then most recently ended for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b)), (C) the
amount of such repurchase or other Restricted Payment shall not exceed the
Available Amount as of the date thereof and (D) Parent shall have delivered to
the Administrative Agent a certificate of a Financial Officer of Parent in form
reasonably satisfactory to the Administrative Agent conforming compliance with
this clause (vi), including computations demonstrating compliance with the
requirement set forth in the foregoing subclause (vi)(B), (vii) Parent may make
other Restricted Payments, provided that at the time of and immediately after
giving effect to any such Restricted Payment referred to in this clause (vii),
(A) no Event of Default shall have occurred and be continuing, (B) after giving
effect to such Restricted Payment and any related transaction on a Pro Forma
Basis the Total Leverage Ratio shall not exceed 2.50 to 1.00 (calculated as of
the last day of the fiscal quarter of Parent then most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b))
and (C) Parent shall have delivered to the Administrative Agent a certificate of
a Financial Officer of Parent in form reasonably satisfactory to the
Administrative Agent conforming compliance with this clause (vii), including
computations demonstrating compliance with the requirement set forth in the
foregoing subclause (vii)(B), (viii) so long as no Event of Default has occurred
and is continuing, Parent may declare and make Restricted Payments in an
aggregate amount not to exceed $15,000,000 in any fiscal quarter in respect of
dividends on Parent’s common stock, and (ix) Parent and its Restricted
Subsidiaries may make other Restricted Payments in an amount not to exceed
$100,000,000 in the aggregate.

 

63

--------------------------------------------------------------------------------


 

(b)                                 Parent will not, and will not permit any
Restricted Subsidiary to, make or agree to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness
permitted by Section 6.01(xii), or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Specified Indebtedness or any Indebtedness to
a Restricted Subsidiary that is not Loan Party, except:

 

(i)                                     payments of regularly scheduled interest
and principal payments as and when due in respect of any Specified Indebtedness,
other than payments in respect of any Subordinated Indebtedness prohibited by
the subordination provisions thereof;

 

(ii)                                  refinancings of Specified Indebtedness
with the proceeds of other Indebtedness permitted under Section 6.01;

 

(iii)                               payments of or in respect of Indebtedness
solely by issuance of the common stock of Parent;

 

(iv)                              payments of or in respect of Indebtedness
incurred by any Restricted Subsidiary that is not a Loan Party;

 

(v)                                 other payments of or in respect of
Indebtedness; provided that at the time of and immediately after giving effect
thereto, (A) no Default or Event of Default shall have occurred and be
continuing, (B) after giving effect to such payments and any related transaction
on a Pro Forma Basis the Total Leverage Ratio shall not exceed 2.50 to 1.00
(calculated as of the last day of the fiscal quarter of Parent then most
recently ended for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b)), and (C) Parent shall have delivered to the
Administrative Agent a certificate of a Financial Officer of Parent in form
reasonably satisfactory to the Administrative Agent conforming compliance with
this clause (v), including computations demonstrating compliance with the
requirement set forth in clause (B) above; and

 

(vi)                              payments of or in respect of intercompany
Indebtedness to Restricted Subsidiaries that are not Loan Parties so long as no
Default or Event of Default shall have occurred and be continuing.

 

For the avoidance of doubt, anything to the contrary contained herein
notwithstanding, the Borrower shall be permitted to repay, prepay, redeem,
repurchase or make a tender offer for all or a portion of the Senior Notes.

 

(c)                                  Parent will not, and will not permit any of
the Restricted Subsidiaries to amend, modify or change in any manner materially
adverse to the interests of the Lenders any term or condition of any
documentation governing Specified Indebtedness or the Senior Notes.

 

SECTION 6.09.                     Transactions with Affiliates.  Parent will
not, and will not permit any Restricted Subsidiary to, sell, lease, license or
otherwise transfer any assets to, or purchase, lease, license or otherwise
acquire any assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions in the ordinary course of business at
prices and on terms and conditions not less favorable to Parent or such
Restricted Subsidiary than those that would prevail in an arm’s-length
transaction with unrelated third parties, (b) transactions between or among
Parent and the Restricted Subsidiaries not involving any other Affiliate,
(c) any Restricted Payment permitted by Section 6.08, (d) the payment of
reasonable fees and compensation to, and the providing of reasonable indemnities
on behalf of, directors and officers of Parent or any Restricted Subsidiary, as
determined by the board of directors of Parent in good faith and (e) the
transactions described in Section 6.09 of the Disclosure Letter.

 

SECTION 6.10.                     Restrictive Agreements.  Parent will not, and
will not permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that restricts
or imposes any condition upon (a) the ability of Parent or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its assets
to secure the Loan Document Obligations or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to its Equity
Interests or to make or repay loans or advances to

 

64

--------------------------------------------------------------------------------


 

Parent or to Guarantee the Loan Agreement; provided that (i) the foregoing shall
not apply to (A) restrictions and conditions imposed by law or by any Loan
Document, (B) restrictions and conditions existing on the Effective Date
identified in Section 6.10 of the Disclosure Letter (but shall apply to any
amendment or modification), (C) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary that is to be
sold and such sale is permitted hereunder, (D) in the case of any Restricted
Subsidiary that is not a wholly-owned Restricted Subsidiary, restrictions and
conditions imposed by its organizational documents or any related joint venture
or similar agreement, provided that such restrictions and conditions apply only
to such Restricted Subsidiary and to any Equity Interests in such Restricted
Subsidiary, (E) restrictions and conditions set forth in the definitive
documentation governing the ABL Credit Agreement and the Senior Notes, provided
that, in the case of clause (a) above, such restrictions and conditions are no
more onerous than those set forth in the ABL Credit Agreement and the Senior
Notes Indenture as in effect on the Effective Date,  (F) restrictions and
conditions imposed by agreements relating to Indebtedness of Restricted
Subsidiaries that are not Loan Parties permitted under Section 6.01(a) and
(G) cash to secure letters of credit and other segregated deposits that are
permitted pursuant to Section 6.02(h), provided that such restrictions and
conditions apply only to such Restricted Subsidiaries that are not Loan Parties,
(ii) clause (a) of the foregoing shall not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by Section 6.01(a)(v) if such restrictions or conditions apply only to the
assets securing such Indebtedness and (B) customary provisions in leases and
other agreements restricting the assignment thereof and (iii) clause (b) of the
foregoing shall not apply to restrictions and conditions imposed by agreements
relating to Indebtedness of any Restricted Subsidiary in existence at the time
such Restricted Subsidiary became a Restricted Subsidiary and otherwise
permitted under Section 6.01(a) (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition),
provided that such restrictions and conditions apply only to such Restricted
Subsidiary.  Nothing in this paragraph shall be deemed to modify the
requirements set forth in the definition of the term “Collateral and Guarantee
Requirement” or the obligations of the Loan Parties under Sections 5.03, 5.04 or
5.12 or under the Collateral Documents.

 

SECTION 6.11.                     Amendment of Organizational Documents.  Parent
will not, or will permit any Restricted Subsidiary to, amend, modify or waive
any of its rights under its certificate of incorporation, by-laws or other
organizational documents, in either case, to the extent such amendment,
modification or waiver would be adverse in any material respect to the rights or
interests of the Lenders hereunder or under any other Loan Document.

 

SECTION 6.12.                     Changes in Fiscal Periods.  Parent will not
change its fiscal year or its method of determining fiscal quarters.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five days;

 

(c)                                  any representation, warranty or
certification made or deemed made by or on behalf of Parent or any Restricted
Subsidiary in or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been materially
incorrect when made or deemed made;

 

65

--------------------------------------------------------------------------------


 

(d)                                 Parent shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a), 5.05 (with
respect to the existence of Parent or the Borrower) or 5.11 or in Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of 30
days after the earlier of (i) any Loan Party’s knowledge of such breach or
(ii) notice thereof from the Administrative Agent;

 

(f)                                   Parent or any Restricted Subsidiary shall
fail to make any payment (whether of principal, interest, termination payment or
other payment obligation and regardless of amount) in respect of any Material
Indebtedness (other than the Obligations), when and as the same shall become due
and payable (after giving effect to any applicable grace period);

 

(g)                                  any event or condition shall occur that
results in any Material Indebtedness becoming due or being terminated or
required to be prepaid, repurchased, redeemed or defeased prior to its scheduled
maturity, or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf, or, in the case of any Swap Agreement,
the applicable counterparty, to cause any Material Indebtedness to become due,
or to terminate or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this clause
(g) shall not apply to (i) any secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the assets securing such Indebtedness or
(ii) any Indebtedness that becomes due as a result of a voluntary refinancing
thereof permitted under Section 6.01; provided, further, that no such event
under the ABL Credit Agreement shall constitute an Event of Default under this
clause (g) until the earliest to occur of (x) 30 days after the date of such
Event of Default (during which period such Event of Default is not waived or
cured), (y) the acceleration of the Indebtedness under the ABL Credit Agreement
and (z) the exercise of remedies by the administrative agent or lenders under
the ABL Credit Agreement in respect of a material portion of the ABL Priority
Collateral;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of Parent or any Material Subsidiary
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Parent or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     Parent or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking liquidation
(other than any liquidation permitted by Section 6.03(a)(iv)), reorganization or
other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Parent or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of Parent or any Material Subsidiary (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to above in this clause (i) or clause (i) of this
Article;

 

(j)                                    Parent or any Material Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $50,000,000 (to the extent not covered
by independent third-party insurance as to which the insurer has been notified
of such judgment and has not denied coverage) shall be rendered against Parent
or any Restricted Subsidiary, or any combination thereof, and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken

 

66

--------------------------------------------------------------------------------


 

by a judgment creditor to attach or levy upon any assets of Parent or any
Restricted Subsidiary to enforce any such judgment;

 

(l)                                     one or more ERISA Events shall have
occurred that would, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect;

 

(m)                             a Change in Control shall occur;

 

(n)                                 any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document;

 

(o)                                 any Lien purported to be created under any
Collateral Document shall cease to be, or shall be asserted by any Loan Party
not to be, a valid and perfected Lien or any material Collateral, with the
priority required by the applicable Collateral Document, except (i) as a result
of the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents to a Person that is not a Loan Party,
(ii) the release thereof as provided in the applicable Collateral Document or
Section 9.16 or (iii) as a result of the failure of the Administrative Agent to
(A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Collateral Agreement or (B) continue in
accordance with applicable law the effectiveness of any UCC financing statement;

 

(p)                                 the Intercreditor Agreement is not or ceases
to be binding on or enforceable against any party thereto (or against any Person
on whose behalf any such party makes any covenant or agreements therein), or
shall otherwise not be effective to create the rights and obligations purported
to be created thereunder, in each case in any respect material to the
Administrative Agent or the other Secured Parties;

 

(q)                                 [Reserved];

 

then, and in every such event (other than an event with respect to Parent or the
Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part (but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding), in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of Borrower
hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in the case of any event with respect to
Parent or the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall immediately and automatically
become due and payable, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower to the
extent permitted by applicable law.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent and collateral agent under the Loan Documents, and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  In addition, to the extent required under the laws of any jurisdiction
other than the United

 

67

--------------------------------------------------------------------------------


 

States of America, each of the Lenders hereby grants to the Administrative Agent
any required powers of attorney to execute any Collateral Document governed by
the laws of such jurisdiction on such Lender’s behalf.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Parent or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(and it is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties), (b) the Administrative Agent shall not have any duty to take any
discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law, and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Parent or any
Subsidiary or any other Affiliate thereof that is communicated to or obtained by
the Person serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
bad faith, gross negligence or willful misconduct (such absence to be presumed
unless otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment).  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof (stating that
it is a “notice of default”) is given to the Administrative Agent by Parent or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.  Notwithstanding anything herein to the contrary, the
Administrative Agent shall not be liable for, or be responsible for any loss,
cost or expense suffered by the Borrower or any Lender as a result of, any
determination of the All-in Yield.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Administrative Agent also shall be entitled to rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon

 

68

--------------------------------------------------------------------------------


 

any such statement prior to receipt of written confirmation thereof.  In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for Parent),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all their duties
and exercise their rights and powers through their respective Related Parties. 
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
bad faith, negligence or misconduct of any sub-agents except to the extent that
a court of competent jurisdiction determines in a final and nonappealable
judgment that the Administrative Agent acted with bad faith, gross negligence or
willful misconduct in the selection of such sub-agents.

 

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such.  In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders
and the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its intent to resign, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank.  Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents.  The fees payable by Parent to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed by
Parent and such successor.  Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any farther action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender. 
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 9.03, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.

 

69

--------------------------------------------------------------------------------


 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.

 

Except with respect to the exercise of setoff rights of any Lender in accordance
with the Loan Documents or with respect to a Lender’s right to file a proof of
claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Secured Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof.  In the event of a foreclosure by the Administrative Agent on any
of the Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition, and the
Administrative Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Loan Document Obligations as a credit on account of the
purchase price for any collateral payable by the Administrative Agent on behalf
of the Secured Parties at such sale or other disposition.

 

In furtherance of the foregoing and not in limitation thereof, no Swap Agreement
the obligations under which constitute Secured Obligations will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document.  By accepting the
benefits of the Collateral, each Secured Party that is a party to any such Swap
Agreement shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.

 

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is a Permitted Encumbrance or that is permitted by
Section 6.02(d), (e), (g) and (h).  The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders for
any failure to monitor or maintain any portion of the Collateral.

 

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the

 

70

--------------------------------------------------------------------------------


 

Administrative Agent (including any claim under Sections 2.10, 2.11, 2.13, 2.14,
2.15 and 9.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

(c)                                  and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such
proceeding is hereby authorized by each Lender and each Secured Party to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).

 

To the extent required by any applicable laws (as determined in good faith by
the Administrative Agent), the Administrative Agent may withhold from any
payment to any Lender under any Loan Document an amount equivalent to any
applicable withholding Tax.  Without limiting or expanding the provisions of
Section 2.15, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 10 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective). 
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
paragraph.  The agreements in this paragraph shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent shall
have any duties or obligations under this Agreement or any other Loan Document
(except in its capacity, as applicable, as a Lender), but all such Persons shall
have the benefit of the indemnities provided for hereunder.

 

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Arrangers, the Syndication Agent and the Lenders, and, except solely
to the extent of Parent’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of Parent or any other Loan Party
shall have any rights as a third party beneficiary of any such provisions.  Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and of the Guarantees of the Secured
Obligations provided under the Loan Documents, to have agreed to the provisions
of this Article.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                     Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section) and notices in respect of Disqualified
Institutions (which shall be delivered as specified in the definition of
“Disqualified Institutions”), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:

 

71

--------------------------------------------------------------------------------


 

(i)                               if to Parent or the Borrower, to it at (A) The
Men’s Wearhouse, Inc., 6100 Stevenson Boulevard, Fremont, California 94538,
Attention: Jack Calandra, Chief Financial Officer (Fax No. 713-578-9871, Email:
jack.calandra@tailoredbrands.com), and (B) The Men’s Wearhouse, Inc., 6380
Rogerdale Road, Houston, Texas 77072, Attention: Laura Ann Smith, Vice
President, Assistant General Counsel — Corporate and Securities Law (Fax.
No. 713-578-9871, Email: lauraann.smith@tailoredbrands.com), with a copy to
Vorys, Sater, Seymour and Pease LLP, 700 Louisiana Street, Suite 4100, Houston,
Texas 77002, Attention: Stephen Browning (Fax No. 713-588-7078, Email:
sdbrowning@vorys.com);

 

(ii)                                  if to the Administrative Agent, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10 S. Dearborn
Street, Mail Code IL1-0010, 7th Floor, Chicago, IL 60603, Attention of La
Desiree Williams (Fax No. 888-292-9533) (with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Ave., 27th Floor, New York, New York 10179, Attention of Ryan
Griswold (Fax No. 347.368.2211, Email: ryan.p.griswold@jpmorgan.com); and

 

(iii)                               if to any other Lender, to it at its address
(or facsimile number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Notices and other communications to the
Lenders hereunder maybe delivered or furnished by using Approved Electronic
Platforms pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices under Article II to any Lender if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

(d)                                 Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

SECTION 9.02.                     Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have.  No waiver of any provision of any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  Without
limiting the generality of the foregoing, the execution and delivery of this
Agreement or the making of a Loan shall not be construed as a waiver of any
Default,

 

72

--------------------------------------------------------------------------------


 

regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.

 

(b)                                 Except as provided in Sections 2.18, 2.19,
9.02(c) and 9.19, and subject to Section 2.12, none of this Agreement, any other
Loan Document or any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower, Parent, the Administrative
Agent and the Required Lenders and, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders, provided that
(i) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Borrower, Parent and the
Administrative Agent to cure any technical error, ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment and (ii) no such agreement shall
(A) increase the Commitment of any Lender without the written consent of such
Lender, (B) reduce or forgive the principal amount of any Loan or reduce the
rate of interest thereon or reduce or forgive any interest or fees (including
any prepayment fees) payable hereunder without the written consent of each
Lender directly affected thereby, (C) postpone the scheduled maturity date of
any Loan, or the date of any scheduled payment of the principal amount of any
Term Loan under Section 2.06, or any date for the payment of any interest or
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (D) change
Section 2.16(b) or 2.16(c) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender, (E) change
any of the provisions of this Section or the percentage set forth in the
definition of the term “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be); provided that,
with the consent of the Required Lenders, the provisions of this Section and the
definition of the term “Required Lenders” may be amended to include references
to any new class of loans created under this Agreement (or to lenders extending
such loans) on substantially the same basis as the corresponding references
relating to the existing Classes of Loans or Lenders, (F) release substantially
all of the value of the Guarantees provided by the Guarantors (including, in
each case, by limiting liability in respect thereof) created under the
Collateral Agreement without the written consent of each Lender (except as
expressly provided in Section 9.16 or the Collateral Agreement) (including any
such release by the Administrative Agent in connection with any sale or other
disposition of any Subsidiary upon the exercise of remedies under the Collateral
Documents), it being understood that an amendment or other modification of the
type of obligations guaranteed under the Collateral Agreement shall not be
deemed to be a release or limitation of any Guarantee), (G) release all or
substantially all the Collateral from the Liens of the Collateral Documents,
without the written consent of each Lender (except as expressly provided in
Section 9.16 or the applicable Collateral Document (including any such release
by the Administrative Agent in connection with any sale or other disposition of
the Collateral upon the exercise of remedies under the Collateral Documents), it
being understood that an amendment or other modification of the type of
obligations secured by the Collateral Documents shall not be deemed to be a
release of the Collateral from the Liens of the Collateral Documents), and
(H) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders representing a Majority in Interest of each
affected Class; provided, further, that (1) no such agreement shall amend,
modify, extend or otherwise affect the rights or obligations of the
Administrative Agent without the prior written consent of the Administrative
Agent and (2) any amendment, waiver or other modification of this Agreement that
by its terms affects the rights or duties under this Agreement of the Lenders of
one or more Classes (but not the Lenders of any other Class), may be effected by
an agreement or agreements in writing entered into by the Borrower and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.  Notwithstanding
the foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement or any other Loan Document shall be required of,
in the case of any amendment, waiver or other modification referred to in clause
(ii) of the first proviso of this paragraph, any Lender that receives payment in
full of the principal of and interest accrued on each Loan made by, and all
other amounts owing to, such Lender or accrued for the account of such Lender
under this Agreement and the other Loan Documents at the time such amendment,
waiver or other modification becomes effective

 

73

--------------------------------------------------------------------------------


 

and whose Commitments terminate by the terms and upon the effectiveness of such
amendment, waiver or other modification.

 

(c)                                  Notwithstanding anything herein to the
contrary, the Administrative Agent may, without the consent of any Secured
Party, consent to a departure by any Loan Party from any covenant of such Loan
Party set forth in this Agreement, the Collateral Agreement or in any other
Collateral Document to the extent such departure is consistent with the
authority of the Administrative Agent set forth in the definition of the term
“Collateral and Guarantee Requirement.”  Additionally, the Administrative Agent
may, without the consent of any Lender, enter into any Junior Lien Intercreditor
Agreement or Pari Passu Intercreditor Agreement (or any amendment or supplement
thereto) to the extent the Loan Parties have incurred Indebtedness secured by
Liens that are required to be subject to the Junior Lien Intercreditor Agreement
or Pari Passu Intercreditor Agreement.

 

(d)                                 The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
waivers or other modifications on behalf of such Lender.  Any amendment, waiver
or other modification effected in accordance with this Section 9.02 shall be
binding upon each Person that is at the time thereof a Lender and each Person
that subsequently becomes a Lender.

 

SECTION 9.03.                     Expenses; Indemnity; Damage Waiver.

 

(a)                                 Parent (and if Parent is not the Borrower,
the Borrower) shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Syndication Agent, the Arrangers and
their respective Affiliates, including the reasonable and documented fees,
charges and disbursements of one primary counsel for the Administrative Agent,
the Arranger and their Affiliates, and if deemed necessary by the Administrative
Agent, one local counsel in each applicable jurisdiction, in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein and any credit or similar facility refinancing or replacing, in whole or
in part, any of the credit facilities provided for herein, including the
preparation, execution and delivery of the Commitment Letter and the Fee Letter,
as well as the preparation, execution, delivery and administration of this
Agreement, the other Loan Documents or any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent, any Arranger or any Lender,
including the fees, charges and disbursements of any counsel for any of the
foregoing, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

(b)                                 Parent (and if Parent is not the Borrower,
the Borrower) shall indemnify the Administrative Agent (and any subagent
thereof), each Arranger, the Syndication Agent and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the structuring, arrangement and the
syndication of the credit facilities provided for herein, the preparation,
execution, enforcement, delivery and administration of the Commitment Letter,
the Fee Letter, this Agreement, the other Loan Documents or any other agreement
or instrument contemplated hereby or thereby, the performance by the parties to
the Commitment Letter, the Fee Letter, this Agreement or the other Loan
Documents of their obligations thereunder or the consummation of the
Transactions or any other transactions contemplated thereby, (ii) any Loan or
the use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials on, at, under to or from any property currently
or formerly owned or operated by Parent or any of its Subsidiaries, or any
Environmental Liability related in any way to Parent or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether such proceeding is initiated against or by any
party to this Agreement, or any Affiliate thereof, by an Indemnitee or any third
party or whether any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, penalties, liabilities or related expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee.  This Section shall, not apply to any Taxes (other than Other Taxes
or any Taxes that represent losses, claims, damages or related expenses arising
from any non-Tax claim).

 

74

--------------------------------------------------------------------------------


 

(c)                                  To the extent that Parent (and if Parent is
not the Borrower, the Borrower)  fails to indefeasibly pay any amount required
to be paid by them under paragraph (a) or (b) of this Section to the
Administrative Agent (or any sub-agent thereof) or any Related Party of the
Administrative Agent (or any sub-agent thereof) (and without limiting its
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), or such Related Party, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such sub-agent) in its capacity as such, or against any
Related Party of the Administrative Agent (or any sub-agent thereof) acting for
the Administrative Agent (or any such sub-agent) in connection with such
capacity.  For purposes of this Section, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total outstanding Loans and
unused Commitments, in each case, at the time (or most recently outstanding and
in effect).

 

(d)                                 To the extent permitted by applicable law,
(i) the Borrower shall not assert, and the Borrower hereby waives, any claim
against any Indemnitee for any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet), and (ii) no
party hereto shall assert, and each such party hereby waives, any claim against
any other party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document, or any agreement or instrument contemplated hereby or thereby,
the Transactions, any Loan or the use of the proceeds thereof; provided that,
nothing in this clause (d)(ii) shall relieve Parent or the Borrower of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

 

(e)                                  All amounts due under this Section shall be
payable not later than 10 days after written demand therefor.

 

SECTION 9.04.                     Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) Parent and the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by Parent and the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section), the Arrangers, the Syndication Agent and, to the
extent expressly contemplated hereby, the sub-agents of the Administrative Agent
and the Related Parties of any of the Administrative Agent, the Arrangers, the
Syndication Agent and any Lender) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Subject to the conditions set forth in
paragraph (b)(iii) below, any Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

 

(i)                                     the Borrower; provided that no consent
of Borrower shall be required (1) for an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, (2) in connection with the primary syndication of
the Tranche B-2 Term Loans, or (3) if an Event of Default under clause (a), (b),
(h) or (i) of Article VII has occurred and is continuing, for any other
assignment; provided, further, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof; and

 

(ii)                                  the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of any
Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

 

75

--------------------------------------------------------------------------------


 

(iii)                               Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $500,000 unless each of the Borrower and the Administrative
Agent otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause (B) shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent (x) an Assignment and Assumption or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and the parties to the Assignment and Assumption are
participants, together with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain MNPI) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable law, including Federal, State and foreign securities
laws.

 

(iv)                              Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.04(c).

 

(v)                                 The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and records
of the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and, as to entries pertaining to it,
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(vi)                              Upon receipt by the Administrative Agent of an
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder) and the processing and recordation fee referred
to in this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative

 

76

--------------------------------------------------------------------------------


 

Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto.  Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

 

(vii)                           No such assignment shall be made to Parent or
any of its Subsidiaries, except as set forth in Section 9.04(e).

 

(viii)                        Notwithstanding any other provision of this
Agreement, no Lender will assign or sell participations in its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) to any Person that is a Disqualified
Institution.  The Administrative Agent shall not have any duty to ascertain,
monitor or enforce compliance with the schedule of Disqualified Institutions.
The Administrative Agent may, and the Borrower hereby expressly authorizes the
Administrative Agent to, (A) post the schedule of Disqualified Institutions
provided by the Borrower, and any updates thereto from time to time in
accordance with the definition of “Disqualified Institutions,” to an Approved
Electronic Platform available to Lenders, Participants, prospective Lenders and
prospective Participants, including for Public-Siders, and/or (B) provide the
schedule of Disqualified Institutions to each Lender, Participant, prospective
Lender or prospective Participant requesting the same whether or not such
Lenders, Participants or prospective counterparties are Disqualified
Institutions.

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
Eligible Assignees (“Participants”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and Loans of any Class); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant or requires the approval of all the Lenders.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 (subject to the requirements and limitations
therein, including the requirements under Section 2.15(e) (it being understood
that the documentation required under Section 2.15(e) shall be delivered solely
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject to the provisions of
Sections 2.16 and 2.17 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.13 or 2.15, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.17(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.

 

77

--------------------------------------------------------------------------------


 

(ii)                                Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain records of the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement or any other Loan Document (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments or Loans or its other obligations under this Agreement or any
other Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment or Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and the Borrower and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 9.04 or any other provision of this Agreement, so long
as no Default or Event of Default has occurred and is continuing or would result
therefrom, each Lender shall have the right at any time to sell, assign or
transfer all or a portion of the Loans owing to it to the Borrower on a non-pro
rata basis, subject to the following limitations:

 

(i)                                     such sale, assignment or transfer shall
be pursuant to one or more modified Dutch auctions conducted by the Borrower
(each, an “Auction”) to repurchase all or any portion of the Loans; provided
that (A) notice of and the option to participate in the Auction shall be
provided to all Lenders and (B) the Auction shall be conducted pursuant to such
procedures as the Auction Manager may establish, which are consistent with this
Section 9.04(e) and the Auction Procedures and are otherwise reasonably
acceptable to the Borrower, the Auction Manager and the Administrative Agent;

 

(ii)                                  with respect to all repurchases made by
the Borrower or any of its Subsidiaries pursuant to this Section 9.04(e),
(A) the Borrower shall deliver to the Auction Manager an officer’s certificate
stating that, as of the launch date of the related Auction and the effective
date of any such repurchase, it is not in possession of any information
regarding the Borrower or its Subsidiaries, or their assets, the Loan Parties’
ability to perform the Obligations or any other matter regarding the Borrower or
its Subsidiaries that may be material to a decision by any Lender to participate
in any Auction or repurchase any such Loans that has not previously been
disclosed to the Auction Manager, the Administrative Agent and the non-public
Lenders, (B) the Borrower shall not use the proceeds of any borrowings under the
ABL Credit Agreement to repurchase such Loans and (C) the assigning Lender and
the Borrower shall execute and deliver to the Auction Manager an Assignment and
Assumption with respect to such repurchase; and

 

(iii)                               immediately following a repurchase by the
Borrower or its Subsidiaries pursuant to this Section 9.04(e), the Loans so
repurchased shall, without further action by any Person, be deemed canceled and
no longer outstanding (and may not be resold by the Borrower or such Subsidiary)
for all purposes of this Agreement and all other Loan Documents.

 

SECTION 9.05.                     Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Arranger, the Syndication
Agent, any Lender or any Affiliate of any of the foregoing may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any Loan Document is executed and delivered or any credit is extended hereunder,
and shall continue in full force and effect as long as the principal

 

78

--------------------------------------------------------------------------------


 

of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.13, 2.14, 2.15,
2.16(e) and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

 

SECTION 9.06.                     Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the Commitment Letter and any commitment advices submitted by
them (but do not supersede any other provisions of the Commitment Letter or the
Fee Letter (or any separate letter agreements with respect to fees payable to
the Administrative Agent) that do not by the terms of such documents terminate
upon the effectiveness of this Agreement, all of which provisions shall remain
in full force and effect).  Except as provided in Article IV, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 9.07.                     Severability.  Any provision of any Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08.                     Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Lender
to or for the credit or the account of any Loan Party against any of and all the
Secured Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured.  The applicable Lender shall notify the Borrower
and the Administrative Agent of such set-off or application; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.09.                     Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement and the other Loan Documents
(except to the extent expressly provided in any other Loan Document) shall be
construed in accordance with and governed by the law of the State of New York.

 

(b)                                 Each of the Lenders and the Administrative
Agent hereby irrevocably and unconditionally agrees that, notwithstanding the
governing law provisions of any applicable Loan Document, any claims brought
against the Administrative Agent by any Lender or Secured Party relating to this
Agreement, any other Loan Document, the Collateral or the consummation or
administration of the transactions contemplated hereby or thereby shall be
construed in accordance with and governed by the law of the State of New York.

 

(c)                                  Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the
United States District Court of the Southern District of New York sitting in the
Borough of Manhattan (or if such court lacks subject matter jurisdiction, the
Supreme Court of the State of New York sitting in the Borough of Manhattan), and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, or for recognition or enforcement of any judgment,
and the Borrower hereby irrevocably and unconditionally agrees that all claims
in

 

79

--------------------------------------------------------------------------------


 

respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court.  Each party hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or any of its properties in the courts of any
jurisdiction.

 

(d)                                 Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph
(c) of this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(e)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10.                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.                     Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

SECTION 9.12.                     Confidentiality.  Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below) with the same degree of care that it uses to protect its own
confidential information, but in no event less than a commercially reasonable
degree of care, except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential, (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to Parent or any Subsidiary or its
obligations, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or the Subsidiaries or the credit facilities provided
for herein or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrower or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender or any Affiliate of any of the foregoing on a
non-confidential basis from a source other than Parent; provided that, in the
case of clause (c) above, the party disclosing such information shall

 

80

--------------------------------------------------------------------------------


 

provide to Parent prior written notice of such disclosure to the extent
permitted by applicable law (and to the extent commercially feasible under the
circumstances) and shall cooperate with Parent in obtaining a protective order
for, or other confidential treatment of, such disclosure.  For the purposes of
this Section, “Information” means all information received from any Loan Party
relating to Parent, Borrower or any Subsidiary or their respective businesses or
the Collateral, other than any such information that is available to the
Administrative Agent, any Arranger, any Lender or any Affiliate of any of the
foregoing on a non-confidential basis prior to disclosure by such Loan Party and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from a Loan Party after the Effective Date, such information is clearly
identified at the time of delivery as confidential. . Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information

 

SECTION 9.13.                     Several Obligations; Nonreliance; Violation of
Law.  The respective obligations of the Lenders hereunder are several and not
joint and the failure of any Lender to make any Loan or perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder.  Anything contained in this Agreement to the contrary
notwithstanding, no Lender shall be obligated to extend credit to the Borrower
in violation of applicable law.

 

SECTION 9.14.                     USA Patriot Act Notice.  Each Lender that is
subject to the requirements of the USA PATRIOT Act of 2001 (the “Patriot Act”)
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.

 

SECTION 9.15.                     Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts that are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

SECTION 9.16.                     Release of Liens and Guarantees.  A Guarantor
(other than Parent) shall automatically be released from its obligations under
the Loan Documents, and all security interests created by the Collateral
Documents in Collateral owned by such Guarantor shall be automatically released,
upon the consummation of any transaction permitted by this Agreement as a result
of which such Guarantor ceases to be a Restricted Subsidiary (including any
voluntary liquidation or dissolution of such Guarantor in accordance with
Section 6.03); provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise.  Upon any sale or other transfer by any Loan
Party (other than to Parent or any other Loan Party) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Collateral Document in any Collateral pursuant to Section 9.02, the security
interests in such Collateral created by the Collateral Documents shall be
automatically released.  In connection with any termination or release pursuant
to this Section, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

 

SECTION 9.17.                     No Fiduciary Duty, etc.  Each of Parent and
the Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the

 

81

--------------------------------------------------------------------------------


 

capacity of an arm’s length contractual counterparty to Parent and the Borrower
with respect to the Loan Documents and the transaction contemplated therein and
not as a financial advisor or a fiduciary to, or an agent of, Parent or the
Borrower or any other person.  Each of Parent and the Borrower agrees that it
will not assert any claim against any Credit Party based on an alleged breach of
fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby.  Additionally, each of Parent and the Borrower
acknowledges and agrees that no Credit Party is advising Parent or the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction.  Each of Parent and the Borrower shall consult with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Credit Parties shall have no responsibility or liability to Parent or
the Borrower with respect thereto.

 

Each of Parent and the Borrower further acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party, together
with its Affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services.  In the ordinary course of business, any
Credit Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, Parent, the Borrower and other
companies with which Parent and the Borrower may have commercial or other
relationships.  With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 

In addition, each of Parent and the Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
Parent or the Borrower may have conflicting interests regarding the transactions
described herein and otherwise.  No Credit Party will use confidential
information obtained from Parent or the Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with Parent or the
Borrower in connection with the performance by such Credit Party of services for
other companies, and no Credit Party will furnish any such information to other
companies.  Each of Parent and the Borrower also acknowledges that no Credit
Party has any obligation to use in connection with the transactions contemplated
by the Loan Documents, or to furnish to Parent or the Borrower, confidential
information obtained from other companies.

 

SECTION 9.18.                     Non-Public Information.

 

(a)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS

 

(b)                                 ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

(c)                                  The Borrower represents and warrants that
each of it and its Controlling and Controlled entities, and Parent and Parent’s
Controlling and Controlled entities, in each case, if any (collectively with the
Borrower, the

 

82

--------------------------------------------------------------------------------


 

“Relevant Entities”), either (i) has no SEC registered or unregistered, publicly
traded securities outstanding, or (ii) files its financial statements with the
SEC and/or makes its financial statements available to potential holders of its
securities, and, accordingly, the Borrower hereby (i) authorizes the
Administrative Agent to make the financial statements to be provided under
Sections 5.01(a) and (b) above, along with the Loan Documents and the list of
Disqualified Institutions, available to Public-Siders and (ii) agrees that at
the time such financial statements are provided hereunder, they shall already
have been made available to holders of its and Parent’s securities (and that
such list of Disqualified Institutions either (i) does not include MNPI or
(ii) has been, or is concurrently being, made available to holders of its and
Parent’s securities).  The Borrower will not request that any other material be
posted to Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information within the meaning of the federal securities laws or that
the Relevant Entities have no outstanding SEC registered or unregistered,
publicly traded securities.  Notwithstanding anything herein to the contrary, in
no event shall the Borrower request that the Administrative Agent make available
to Public-Siders budgets or any certificates, reports or calculations with
respect to the Borrower’s compliance with the covenants contained herein.

 

SECTION 9.19.                     Intercreditor Agreement.  The Lenders
acknowledge that the obligations of the Loan Parties under the ABL Credit
Agreement are secured by Liens on assets of the Loan Parties that constitute
Collateral and that the relative Lien priority and other creditor rights of the
Secured Parties and the secured parties under the ABL Credit Agreement are set
forth in the Intercreditor Agreement.  Each Lender hereby acknowledges that it
has received a copy of the Intercreditor Agreement.  Each Lender hereby
irrevocably (a) consents to the subordination of the Liens on the ABL Priority
Collateral securing the Secured Obligations on the terms set forth in the
Intercreditor Agreement, (b) authorizes and directs the Administrative Agent to
execute and deliver the Intercreditor Agreement and any documents relating
thereto, in each case on behalf of such Lender and without any further consent,
authorization or other action by such Lender, (c) agrees that such Lender will
be bound by the provisions of the Intercreditor Agreement as if it were a
signatory thereto and will take no actions contrary to the provisions of the
Intercreditor Agreement and (d) agrees that no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of any action
taken by the Administrative Agent pursuant to this Section or in accordance with
the terms of the Intercreditor Agreement.  Each Lender hereby further
irrevocably authorizes and directs the Administrative Agent (i) to take such
actions as shall be required to release Liens on the Collateral in accordance
with the terms of the Intercreditor Agreement and (ii) to enter into such
amendments, supplements or other modifications to the Intercreditor Agreement in
connection with any extension, renewal, refinancing or replacement of any
Secured Obligations and the ABL Credit Agreement as are reasonably acceptable to
the Administrative Agent to give effect thereto, in each case on behalf of such
Lender and without any further consent, authorization or other action by such
Lender.  The Administrative Agent shall have the benefit of the provisions of
Article VIII with respect to all actions taken by it pursuant to this Section or
in accordance with the terms of the Intercreditor Agreement to the full extent
thereof. The foregoing provisions are intended as an inducement to the secured
parties under the ABL Credit Agreement to extend credit to the Borrower and such
secured parties are intended third party beneficiaries of such provisions.

 

SECTION 9.20.                     Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership

 

83

--------------------------------------------------------------------------------


 

will be accepted by it in lieu of any rights with respect to any such liability
under this Agreement or any other Loan Document; or

 

(iii)                                 the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

SECTION 9.21.                     Posting of Communications.

 

(a) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

 

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Amendment No. 2 Effective Date, a user ID/password authorization system) and the
Approved Electronic Platform is secured through a per-deal authorization method
whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders and the Borrower acknowledges and agrees
that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. Each of the Lenders and the Borrower hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

 

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-DOCUMENTATION AGENT,
ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY
ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

 

(d) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

 

(e) Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic

 

84

--------------------------------------------------------------------------------


 

Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

 

(f) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 

SECTION 9.22.                     Credit Bidding.  The Secured Parties hereby
irrevocably authorize the Administrative Agent, at the direction of the Required
Lenders, to credit bid all or any portion of the Obligations (including by
accepting some or all of the Collateral in satisfaction of some or all of the
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

 

SECTION 9.23.                     Certain ERISA Matters.  (a) Each Lender
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

 

85

--------------------------------------------------------------------------------


 

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

 

(i) none of the Administrative Agent, or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

 

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

86

--------------------------------------------------------------------------------


 

(v) no fee or other compensation is being paid directly to the Administrative
Agent, or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

 

(c) The Administrative Agent, and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

[End of document. Signature pages intentionally omitted]

 

87

--------------------------------------------------------------------------------


 

Schedule 1.01

Disqualified Institutions

 

None.

 

[Tailored Brands – Schedule 1.01]

 

--------------------------------------------------------------------------------